UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05635) Exact name of registrant as specified in charter:	Putnam Diversified Income Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2017 Date of reporting period:	October 1, 2016 — March 31, 2017 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Diversified Income Trust Semiannual report 3 | 31 | 17 Message from the Trustees 1 About the fund 2 Interview with your fund’s portfolio manager 5 Your fund’s performance 11 Your fund’s expenses 13 Terms and definitions 15 Other information for shareholders 17 Financial statements 18 Consider these risks before investing: International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value when interest rates decline and decline in value when interest rates rise. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Unlike bonds, funds that invest in bonds have fees and expenses. Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions, changing market perceptions including perceptions about the risk of default and expectations about monetary policy or interest rates, changes in government intervention in the financial markets, and factors related to a specific issuer or industry. These and other factors may lead to increased volatility and reduced liquidity in the fund’s portfolio. You can lose money by investing in the fund. Message from the Trustees May 11, 2017 Dear Fellow Shareholder: The early months of 2017 have been generally positive for investor sentiment and financial market performance. Many market indexes have achieved new record highs with relatively low volatility, in contrast to the bouts of uncertainty and turbulence that tested global financial markets in 2016. It is worth noting, however, that the exuberance that greeted the new year calmed somewhat as investors reconsidered a number of ongoing macroeconomic and political risks. In addition, many bond investors remained cautious as the potential for inflation increased. As always, we believe investors should continue to focus on time-tested strategies: maintain a well-diversified portfolio, keep a long-term view, and do not overreact to short-term market fluctuations. To help ensure that your portfolio is aligned with your goals, we also believe it is a good idea to speak regularly with your financial advisor. In the following pages, you will find an overview of your funds performance for the reporting period as well as an outlook for the coming months. We would like to take this opportunity to announce the arrival of Catharine Bond Hill and Manoj P. Singh to your funds Board of Trustees. Dr. Hill and Mr. Singh bring extensive professional and directorship experience to their role as Trustees, and we are pleased to welcome them. Thank you for investing with Putnam. The opportunities in todays fixed-income markets are far from uniform. Thats why Putnam Diversified Income Trusts managers actively position the portfolio in securities from a broad range of sectors that the team believes offer the most compelling risk/return profiles  including areas beyond those in the benchmark index. 2 Diversified Income Trust Allocations are shown as a percentage of the fund’s and/or benchmark’s net assets as of 3/31/17. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the use of different classifications of securities for presentation purposes and rounding. Allocations may not total 100% because the table includes the notional value of certain derivatives (the economic value for purposes of calculating periodic payment obligations), in addition to the market value of securities. Holdings and allocations may vary over time. For more information on current fund holdings, see pages 19–70. Diversified Income Trust 3 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 4.00%; had they, returns would have been lower. See below and pages 11–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, but cumulative. This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 3/31/17. See above and pages 11–12 for additional fund performance information. Index descriptions can be found on page 16. 4 Diversified Income Trust Bill Kohli is Chief Investment Officer, Fixed Income, at Putnam. He has an M.B.A. from the Haas School of Business, University of California, Berkeley, and a B.A. from the University of California, San Diego. Bill joined Putnam in 1994 and has been in the investment industry since 1988. In addition to Bill, your fund’s portfolio managers are Michael J. Atkin; Robert L. Davis, CFA; Brett S. Kozlowski, CFA; Michael V. Salm; and Paul D. Scanlon, CFA. Bill, what was the fund’s investment environment like during the six - month reporting period ended March31, 2017? The environment was generally supportive for riskier assets, but with interest rates rising, it was challenging for U.S. Treasuries and other rate-sensitive categories. In the months immediately after the U.S. presidential election, investors were optimistic about the potential for tax cuts and increases in infrastructure and defense spending under the incoming Trump administration. Later in the period, however, the administration delayed a vote on a bill that could have repealed and replaced the Affordable Care Act. This delay triggered uncertainty about the administration’s ability to get its tax-reform and fiscal-stimulus plans passed by Congress. Economic data in both the United States and globally were positive overall. In particular, fourth-quarter U.S. gross domestic product [GDP] was revised upward from a 1.9% to a 2.1% annual rate, according to the Commerce Department. This follows growth of 3.5% in the third quarter. In February, the Federal Reserve’s preferred inflation gauge, the Personal Consumption Expenditures Price Index, rose Diversified Income Trust 5 Credit qualities are shown as a percentage of the fund’s net assets as of 3/31/17. A bond rated BBB or higher (A-3 or higher, for short-term debt) is considered investment grade. This chart reflects the highest security rating provided by one or more of Standard & Poor’s, Moody’s, and Fitch. To-be-announced (TBA) mortgage commitments, if any, are included based on their issuer ratings. Ratings may vary over time. Cash, derivative instruments, and net other assets are shown in the not-rated category. Payables and receivables for TBA mortgage commitments are included in the not-rated category and may result in negative weights. The fund itself has not been rated by an independent rating agency. 2.1% from a year earlier, the first time inflation exceeded the central bank’s target in nearly five years. The jobless rate in the 19-country eurozone declined to 9.5% in February, the lowest level since 2009. The Fed increased its target for short-term interest rates by a quarter percentage point twice during the period, raising the federal funds rate to a range of 0.75% to 1%. At the central bank’s mid-March policy meeting, Fed Chair Janet Yellen expressed confidence in the economy and reaffirmed that the board may implement two more increases this year. After reaching a 14-year high in early January, the U.S. dollar declined by 3.5% in the first quarter of 2017, reflecting increased investor caution toward the currency amid uncertainties surrounding the Trump administration’s policy platform. The fund topped its benchmark by a sizable margin during the six - month period, and also outpaced its Lipper peer group average. What factors bolstered its relative performance? With respect to relative performance, I think it’s important to point out that the fund’s benchmark comprises a mix of U.S. Treasury, government-agency, and investment-grade corporate securities. Treasuries and other government securities were hampered by rising interest rates during the period. Meanwhile, the fund’s interest-rate and yield-curve strategies, along with out-of-benchmark credit holdings, performed well and fueled its strong performance. In fact, all of the fund’s major strategy segments contributed to results — there were no detractors on an absolute basis. Looking at individual strategies, our interest-rate and yield-curve positioning in the United States and overseas was the biggest contributor to performance. We continued our efforts to de-emphasize interest-rate risk by keeping the 6 Diversified Income Trust portfolio’s duration — a key measure of interest-rate sensitivity — close to or below zero. This strategy was particularly helpful in November when intermediate- and long-term Treasury yields rose sharply in response to the U.S. presidential election outcome and President-elect Trump’s proposed fiscal policy. Internationally, interest rates also rose in Europe, particularly in the United Kingdom, so our duration positioning aided performance there. Our holdings of Greek government debt provided a further boost. The country’s bonds rallied on increased investor optimism that the securities might be included in the European Central Bank’s bond purchase program. An out-of-benchmark stake in high-yield bonds was another leading contributor, despite modest spread widening in March [bond prices decline as yield spreads widen]. After a strong 2016, the sector continued to post positive returns in the early months of 2017, as the search for yield continued. Optimistic sentiment toward the asset class was fueled by investor expectations that economic growth could potentially accelerate if the Trump administration is successful at implementing tax cuts and more-robust fiscal policy. Relatively stable global oil prices during most of the period also provided a tailwind. How did the fund’s mortgage credit holdings influence performance? Mortgage credit was another bright spot. In January, our positions in mezzanine commercial mortgage-backed securities [CMBS] that were issued before the 2008 financial crisis performed particularly well. However, gains This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 3/31/17. Short-term investments, TBA commitments, and derivatives, if any, are excluded. Holdings may vary over time. Diversified Income Trust 7 from the sector were pared in February when headlines concerning retail store closures prompted some investors to express a bearish view on certain parts of the CMBS market due to the sector’s exposure to retail properties. Although we agree that retailers face challenges amid evolving shopper preferences and a shift from traditional brick-and-mortar to online commerce, we believe the CMBS held by the fund have enough credit protection to withstand the changes that are occurring in retail. Within non-agency residential mortgage-backed securities [RMBS], our investments in agency credit risk-transfer securities [CRTS] aided results, as did pay-option adjustable-rate mortgage-backed securities [pay-option ARMS]. With CRTS, a combination of relatively high yields and high-quality collateral continued to attract investors to what we believe is a growing market. Furthermore, CRTS provided investors with a productive alternative to deploy their capital as other parts of the non-agency RMBS market continued to shrink. Pay-option ARMS benefited from the generally favorable risk environment during the period, as well as the fact that there was no new supply of these bonds coming to market. What about the fund’s holdings of emerging - market debt? They also contributed. Positions in Russia, Venezuela, Brazil, and Mexico were the most productive, partly helped by stable oil prices and persistent investor demand for high-yielding securities. Brazil’s bonds also received a boost when the country’s central bank cut its benchmark interest rate by more than investors were expecting, as Brazil continues its efforts to recover from a deep recession. Elsewhere, our active-currency and prepayment strategies were modest contributors for the period. This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. 8 Diversified Income Trust How did you use derivatives during the period? We used bond futures and interest-rate swaps to take tactical positions at various points along the yield curve, and to hedge the risk associated with the fund’s curve positioning. We employed interest-rate swaps to gain exposure to rates in various countries. We also utilized options to hedge the fund’s interest-rate risk, to isolate the prepayment risk associated with our CMO holdings, and to help manage overall downside risk. In addition, we used total return swaps as a hedging tool, and to help manage the portfolio’s sector exposure, as well as its inflation risk. Lastly, we used currency forward contracts to hedge the foreign exchange risk associated with non-U.S. bonds and to efficiently gain exposure to foreign currencies. What is your outlook for the coming months? As we look at the world today, we see economic activity picking up and inflation levels beginning to rise. Higher commodity prices appear to be leading to fairly persistent pricing pressures in the United States and elsewhere. In our view, global economies appear to be normalizing, and we think this is particularly true in the United States. Given this apparent normalization, we think the level of interest rates remains too low. Within this environment, we think the Fed’s tone has changed somewhat. For some time now, the central bank has emphasized that its policy was data-dependent — particularly data related to employment and inflation levels. After years of employing stimulative monetary policy in an effort to ward off deflation, we believe the Fed has now shifted its focus to inflation. This new phase of monetary policy ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Counterparty risk for exchange-traded futures and centrally cleared swaps is mitigated by the daily exchange of margin and other safeguards against default through their respective clearinghouses. Diversified Income Trust 9 is driven, in our view, by a central bank that is becoming more concerned with the possibility that the economy could outperform forecasts. Consequently, we expect the Fed to increase rates at least twice more this year, and we believe these increases could occur sooner than the market is currently forecasting. We also believe the Fed could soon begin the process of reducing its holdings of U.S. Treasuries and mortgage-backed securities. In our view, the central bank may want to move toward a smaller portfolio for several reasons. For one, the economy appears to be on stronger footing, which may lead the Fed to see less need for support from a large bond portfolio. Additionally, the Fed’s reduction of its bond portfolio could relieve pressure on possible new leadership in 2018, in our view, when Janet Yellen’s term ends. Finally, we believe Fed officials may want room to ramp the portfolio back up in a crisis if needed. How do you plan to position the fund in light of this outlook? Despite positive duration positioning in the United States, our non-U.S., quantitatively driven, negative-duration strategies have kept the fund’s total duration close to zero. We plan to keep these strategies in place for now. We also extended our strategy of seeking to capitalize on potentially steeper global yield curves. We think this overall positioning could benefit the fund if interest rates continue to trend higher in the months ahead. We plan to continue seeking opportunities in corporate and mortgage credit that we believe offer relative value. Within those market areas, we continue to have a constructive outlook for high-yield bonds, based on what we think is a generally supportive fundamental and technical backdrop for the asset class. We also continue to like CMBS due to what we believe are attractive spreads available there. We plan to maintain the fund’s exposure to select emerging-market countries, seeking to benefit from the relatively high income levels available in markets in which we believe we’re being adequately compensated for risk. Lastly, we will seek to maintain a sufficient cash allocation to provide a cushion against bouts of market volatility, as well as any disruptions in the global market’s supply/demand environment. Thanks for your time and for bringing us up to date, Bill. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Statements in the Q&A concerning the fund’s performance or portfolio composition relative to those of the fund’s Lipper peer group may reference information produced by Lipper Inc. or through a third party. 10 Diversified Income Trust Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended March 31, 2017, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R, R6, and Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 3/31/17 Annual average Annual Annual Annual (life of fund) 10 years average 5 years average 3 years average 1 year 6 months Class A (10/3/88) Before sales charge 6.19% 43.70% 3.69% 20.90% 3.87% 2.85% 0.94% 12.77% 6.02% After sales charge 6.04 37.95 3.27 16.07 3.02 –1.26 –0.42 8.25 1.78 Class B (3/1/93) Before CDSC 5.95 35.54 3.09 16.57 3.11 0.58 0.19 11.89 5.68 After CDSC 5.95 35.54 3.09 14.72 2.78 –2.07 –0.69 6.89 0.68 Class C (2/1/99) Before CDSC 5.38 32.98 2.89 16.56 3.11 0.60 0.20 11.98 5.57 After CDSC 5.38 32.98 2.89 16.56 3.11 0.60 0.20 10.98 4.57 Class M (12/1/94) Before sales charge 5.90 40.39 3.45 19.58 3.64 2.21 0.73 12.61 5.86 After sales charge 5.78 35.82 3.11 15.69 2.96 –1.11 –0.37 8.95 2.42 Class R (12/1/03) Net asset value 5.91 39.57 3.39 19.57 3.64 2.13 0.71 12.50 5.97 Class R6 (11/1/13) Net asset value 6.38 47.25 3.95 22.92 4.21 4.06 1.34 13.28 6.25 Class Y (7/1/96) Net asset value 6.37 46.74 3.91 22.50 4.14 3.71 1.22 13.17 6.06 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 4.00% and 3.25% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R, R6, and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. Performance for class R6 shares prior to their inception is derived from the historical performance of class Y shares and has not been adjusted for the lower investor servicing fees applicable to class R6 shares; had it, returns would have been higher. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance reflects conversion to class A shares after eight years. Diversified Income Trust 11 Comparative index returns For periods ended 3/31/17 Annual average Annual Annual Annual (life of fund) 10 years average 5 years average 3 years average 1 year 6 months Bloomberg Barclays U.S. Aggregate Bond 6.30% 51.97% 4.27% 12.25% 2.34% 8.27% 2.68% 0.44% –2.18% Index Lipper Multi-Sector Income Funds 6.58 65.82 5.07 21.30 3.90 8.93 2.88 7.17 1.56 category average * Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 3/31/17, there were 339, 326, 242, 184, 100, and 6 funds, respectively, in this Lipper category. Fund price and distribution information For the six-month period ended 3/31/17 Distributions Class A Class B Class C Class M Class R ClassR6 Class Y Number 6 6 6 6 6 6 6 Income $0.198 $0.172 $0.172 $0.191 $0.190 $0.210 $0.207 Capital gains — Total Before After Net Net Before After Net Net Net sales sales asset asset sales sales asset asset asset Share value charge charge value value charge charge value value value 9/30/16 $6.86 $7.15 $6.79 $6.75 $6.75 $6.98 $6.78 $6.80 $6.80 3/31/17 7.07 7.36 7.00 6.95 6.95 7.18 6.99 7.01 7.00 Before After Net Net Before After Net Net Net Current rate sales sales asset asset sales sales asset asset asset (end of period) charge charge value value charge charge value value value Current dividend rate 1 5.60% 5.38% 4.97% 5.01% 5.53% 5.35% 5.49% 5.99% 6.00% Current 30-day SEC yield 2 N/A 4.18 3.60 3.60 N/A 3.97 4.10 4.70 4.61 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (4.00% for class A shares and 3.25% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 1 Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 2 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. 12 Diversified Income Trust Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class R6 Class Y Total annual operating expenses for the fiscal year ended 9/30/16 1.00% 1.75% 1.75% 1.25% 1.25% 0.65% 0.75% Annualized expense ratio for the six-month period ended 3/31/17 0.99% 1.74% 1.74% 1.24% 1.24% 0.64% 0.74% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in each class of the fund from 10/1/16 to 3/31/17. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class R6 Class Y Expenses paid per $1,000 *† $5.09 $8.92 $8.92 $6.36 $6.37 $3.29 $3.80 Ending value (after expenses) $1,060.20 $1,056.80 $1,055.70 $1,058.60 $1,059.70 $1,062.50 $1,060.60 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 3/31/17. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Diversified Income Trust 13 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended 3/31/17, use the following calculation method. To find the value of your investment on 10/1/16, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class R6 Class Y Expenses paid per $1,000 *† $4.99 $8.75 $8.75 $6.24 $6.24 $3.23 $3.73 Ending value (after expenses) $1,020.00 $1,016.26 $1,016.26 $1,018.75 $1,018.75 $1,021.74 $1,021.24 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 3/31/17. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 14 Diversified Income Trust Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 4.00% maximum sales charge for class A shares and 3.25% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are closed to new investments and are only available by exchange from another Putnam fund. They are not subject to an initial sales charge and may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class R shares are not subject to an initial sales charge or CDSC and are only available to employer-sponsored retirement plans. Class R6 shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are only available to employer-sponsored retirement plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, Diversified Income Trust 15 refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Bloomberg Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 16 Diversified Income Trust Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2016, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of March 31, 2017, Putnam employees had approximately $486,000,000 and the Trustees had approximately $137,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Diversified Income Trust 17 Financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 18 Diversified Income Trust The fund’s portfolio 3/31/17 (Unaudited) U.S. GOVERNMENT AND AGENCY Principal MORTGAGE OBLIGATIONS (78.2%)* amount Value U.S. Government Guaranteed Mortgage Obligations (—%) Government National Mortgage Association Pass-Through Certificates 6.50%, 11/20/38 $285,430 $325,964 U.S. Government Agency Mortgage Obligations (78.2%) Federal Home Loan Mortgage Corporation Pass-Through Certificates 4.00%, TBA, 4/1/47 44,000,000 46,155,314 Federal National Mortgage Association Pass-Through Certificates 5.50%, TBA, 4/1/47 23,000,000 25,551,563 4.50%, TBA, 4/1/47 32,000,000 34,317,501 4.00%, TBA, 4/1/47 27,000,000 28,322,579 3.50%, TBA, 5/1/47 790,000,000 806,509,736 3.50%, TBA, 4/1/47 962,000,000 984,095,986 3.00%, TBA, 4/1/47 637,000,000 631,625,313 2.50%, TBA, 4/1/47 91,000,000 86,762,813 Total U.S. government and agency mortgage obligations (cost $2,637,911,799) Principal MORTGAGE-BACKED SECURITIES (45.9%)* amount Value Agency collateralized mortgage obligations (17.8%) Federal Home Loan Mortgage Corporation IFB Ser. 3408, Class EK, 22.122%, 4/15/37 $267,277 $408,517 IFB Ser. 2979, Class AS, 20.929%, 3/15/34 2,904 2,916 IFB Ser. 4104, Class S, IO, 5.188%, 9/15/42 10,534,319 2,083,015 IFB Ser. 326, Class S2, IO, 5.038%, 3/15/44 17,788,455 3,612,216 IFB Ser. 311, Class S1, IO, 5.038%, 8/15/43 16,035,023 3,231,009 Ser. 4077, Class IK, IO, 5.00%, 7/15/42 18,773,442 3,906,340 Ser. 3687, Class CI, IO, 5.00%, 11/15/38 8,443,344 916,804 Ser. 4122, Class TI, IO, 4.50%, 10/15/42 11,353,256 2,408,026 Ser. 4000, Class PI, IO, 4.50%, 1/15/42 15,282,363 2,845,576 Ser. 4024, Class PI, IO, 4.50%, 12/15/41 19,839,948 3,701,023 Ser. 4635, Class PI, IO, 4.00%, 12/15/46 38,962,760 6,987,581 Ser. 4462, IO, 4.00%, 4/15/45 19,114,364 3,846,766 Ser. 4193, Class PI, IO, 4.00%, 3/15/43 52,483,471 8,467,368 Ser. 4213, Class GI, IO, 4.00%, 11/15/41 28,797,511 4,218,835 Ser. 4020, Class IA, IO, 4.00%, 3/15/27 16,916,435 1,883,983 Ser. 4484, Class TI, IO, 3.50%, 11/15/44 20,556,095 3,560,316 Ser. 4122, Class CI, IO, 3.50%, 10/15/42 19,259,429 2,554,879 Ser. 4105, Class HI, IO, 3.50%, 7/15/41 9,115,966 1,070,444 Ser. 4199, Class CI, IO, 3.50%, 12/15/37 47,276,452 4,004,315 Ser. 4165, Class TI, IO, 3.00%, 12/15/42 24,127,462 2,504,431 Ser. 4210, Class PI, IO, 3.00%, 12/15/41 17,726,716 1,312,885 FRB Ser. 57, Class 1AX, IO, 0.372%, 7/25/43 12,187,512 133,514 Ser. 3314, PO, zero%, 11/15/36 43,262 42,255 Ser. 3326, Class WF, zero%, 10/15/35 35,784 26,937 Ser. 1208, Class F, PO, zero%, 2/15/22 18,116 16,455 Diversified Income Trust 19 Principal MORTGAGE-BACKED SECURITIES (45.9%)* cont . amount Value Agency collateralized mortgage obligations cont . Federal National Mortgage Association IFB Ser. 06-8, Class HP, 20.967%, 3/25/36 $764,503 $1,203,259 IFB Ser. 05-83, Class QP, 14.842%, 11/25/34 218,238 269,270 Ser. 16-3, Class NI, IO, 6.00%, 2/25/46 25,840,756 6,215,575 Ser. 399, Class 2, IO, 5.50%, 11/25/39 49,163 11,021 Ser. 374, Class 6, IO, 5.50%, 8/25/36 1,859,439 359,438 IFB Ser. 12-36, Class SN, IO, 5.468%, 4/25/42 11,622,551 2,153,659 IFB Ser. 13-18, Class SB, IO, 5.168%, 10/25/41 17,820,491 2,313,100 Ser. 378, Class 19, IO, 5.00%, 6/25/35 2,105,967 384,339 IFB Ser. 13-103, Class SK, IO, 4.938%, 10/25/43 20,047,728 4,289,769 IFB Ser. 11-101, Class SA, IO, 4.918%, 10/25/41 44,117,321 6,783,038 Ser. 12-127, Class BI, IO, 4.50%, 11/25/42 12,853,049 3,062,603 Ser. 12-30, Class HI, IO, 4.50%, 12/25/40 16,390,808 2,068,356 Ser. 404, Class 2, IO, 4.50%, 5/25/40 169,546 36,778 Ser. 366, Class 22, IO, 4.50%, 10/25/35 906,295 38,418 Ser. 15-88, Class QI, IO, 4.00%, 10/25/44 16,496,554 2,574,896 Ser. 13-41, Class IP, IO, 4.00%, 5/25/43 28,900,468 4,883,601 Ser. 13-115, Class CI, IO, 4.00%, 2/25/43 23,878,651 3,358,222 Ser. 13-44, Class PI, IO, 4.00%, 1/25/43 10,788,434 1,691,593 Ser. 13-60, Class IP, IO, 4.00%, 10/25/42 12,549,702 2,175,152 Ser. 12-96, Class PI, IO, 4.00%, 7/25/41 4,140,037 648,287 Ser. 405, Class 2, IO, 4.00%, 10/25/40 188,296 39,918 Ser. 16-70, Class QI, IO, 3.50%, 10/25/46 58,990,495 9,551,151 Ser. 13-18, Class IN, IO, 3.50%, 3/25/43 40,534,684 5,933,386 Ser. 13-70, Class CI, IO, 3.50%, 1/25/43 11,260,732 1,343,405 Ser. 13-49, Class IP, IO, 3.50%, 12/25/42 29,387,388 3,388,366 Ser. 13-40, Class YI, IO, 3.50%, 6/25/42 27,451,213 3,797,060 Ser. 12-123, Class DI, IO, 3.50%, 5/25/41 38,227,571 6,082,007 Ser. 12-151, Class PI, IO, 3.00%, 1/25/43 52,714,739 6,088,552 Ser. 12-145, Class TI, IO, 3.00%, 11/25/42 19,108,162 1,484,704 Ser. 13-35, Class IP, IO, 3.00%, 6/25/42 13,347,422 1,134,531 Ser. 13-35, Class PI, IO, 3.00%, 2/25/42 40,039,545 3,459,417 Ser. 13-53, Class JI, IO, 3.00%, 12/25/41 25,651,852 2,780,661 Ser. 13-30, Class IP, IO, 3.00%, 10/25/41 22,054,083 1,576,205 FRB Ser. 01-50, Class B1, IO, 0.402%, 10/25/41 239,032 2,839 FRB Ser. 02-W8, Class 1, IO, 0.302%, 6/25/42 8,833,473 104,897 Ser. 99-51, Class N, PO, zero%, 9/17/29 62,189 52,861 Federal National Mortgage Association Grantor Trust Ser. 98-T2, Class A4, IO, 6.50%, 10/25/36 33,205 4,551 Ser. 00-T6, IO, 0.716%, 3/30/30 5,812,854 123,523 Government National Mortgage Association IFB Ser. 13-129, Class SN, IO, 5.172%, 9/20/43 13,096,735 2,068,367 IFB Ser. 13-99, Class VS, IO, 5.172%, 7/16/43 15,620,072 2,518,112 IFB Ser. 10-20, Class SC, IO, 5.172%, 2/20/40 10,339,891 1,790,869 IFB Ser. 16-77, Class SC, IO, 5.122%, 10/20/45 37,136,556 6,999,056 IFB Ser. 14-60, Class SE, IO, 5.122%, 4/20/44 23,081,245 3,667,610 IFB Ser. 13-182, Class SY, IO, 5.122%, 12/20/43 14,766,675 2,926,755 Ser. 16-126, Class PI, IO, 5.00%, 2/20/46 29,580,395 6,366,589 Ser. 14-132, IO, 5.00%, 9/20/44 20,126,040 4,119,549 20 Diversified Income Trust Principal MORTGAGE-BACKED SECURITIES (45.9%)* cont . amount Value Agency collateralized mortgage obligations cont . Government National Mortgage Association Ser. 14-163, Class NI, IO, 5.00%, 2/20/44 $20,931,872 $4,050,359 Ser. 14-4, Class PI, IO, 5.00%, 12/16/43 12,866,692 2,485,330 Ser. 14-25, Class MI, IO, 5.00%, 11/20/43 14,629,696 2,725,951 Ser. 13-3, Class IT, IO, 5.00%, 1/20/43 7,656,213 1,623,799 Ser. 13-6, Class IC, IO, 5.00%, 1/20/43 6,405,211 1,347,336 Ser. 12-146, IO, 5.00%, 12/20/42 13,810,784 2,953,160 Ser. 13-6, Class CI, IO, 5.00%, 12/20/42 4,682,071 896,382 Ser. 13-130, Class IB, IO, 5.00%, 12/20/40 8,024,198 551,227 Ser. 13-16, Class IB, IO, 5.00%, 10/20/40 3,286,214 192,933 Ser. 11-41, Class BI, IO, 5.00%, 5/20/40 5,483,032 440,791 Ser. 10-35, Class UI, IO, 5.00%, 3/20/40 22,857,510 4,831,506 Ser. 10-20, Class UI, IO, 5.00%, 2/20/40 17,456,341 3,657,627 Ser. 10-9, Class UI, IO, 5.00%, 1/20/40 85,557,638 18,185,618 Ser. 09-121, Class UI, IO, 5.00%, 12/20/39 53,085,723 11,330,617 Ser. 15-105, Class LI, IO, 5.00%, 10/20/39 27,280,348 5,834,448 Ser. 15-79, Class GI, IO, 5.00%, 10/20/39 24,367,618 5,207,189 IFB Ser. 14-119, Class SA, IO, 4.622%, 8/20/44 39,671,329 6,149,056 Ser. 13-182, Class IQ, IO, 4.50%, 12/16/43 21,570,651 4,395,020 Ser. 13-34, Class IH, IO, 4.50%, 3/20/43 23,226,601 4,842,677 Ser. 13-183, Class JI, IO, 4.50%, 2/16/43 21,740,466 2,968,595 Ser. 14-108, Class IP, IO, 4.50%, 12/20/42 5,441,836 943,614 Ser. 17-42, Class IC, IO, 4.50%, 8/20/41 28,238,616 5,761,773 Ser. 11-140, Class BI, IO, 4.50%, 12/20/40 3,304,352 194,895 Ser. 13-167, IO, 4.50%, 9/20/40 13,062,553 2,133,401 Ser. 10-35, Class AI, IO, 4.50%, 3/20/40 13,637,280 2,695,818 Ser. 10-35, Class QI, IO, 4.50%, 3/20/40 33,206,886 6,687,834 Ser. 10-20, Class BI, IO, 4.50%, 2/16/40 27,130,234 5,800,173 Ser. 10-9, Class QI, IO, 4.50%, 1/20/40 20,651,022 4,135,718 Ser. 14-71, Class PI, IO, 4.50%, 12/20/39 28,906,591 4,916,433 Ser. 10-168, Class PI, IO, 4.50%, 11/20/39 8,132,609 868,563 Ser. 10-158, Class IP, IO, 4.50%, 6/20/39 10,457,997 908,591 Ser. 10-98, Class PI, IO, 4.50%, 10/20/37 1,271,236 22,247 Ser. 16-138, Class DI, IO, 4.00%, 10/20/46 30,928,022 5,629,828 Ser. 15-60, Class PI, IO, 4.00%, 4/20/45 18,383,688 3,699,717 Ser. 15-89, Class IP, IO, 4.00%, 2/20/45 65,415,995 10,130,321 Ser. 15-64, Class YI, IO, 4.00%, 11/20/44 36,660,175 6,743,639 Ser. 15-79, Class MI, IO, 4.00%, 5/20/44 14,970,966 2,406,134 Ser. 14-4, Class BI, IO, 4.00%, 1/20/44 18,180,753 3,853,298 Ser. 14-4, Class IC, IO, 4.00%, 1/20/44 17,024,468 3,130,709 Ser. 14-163, Class PI, IO, 4.00%, 10/20/43 19,644,697 2,511,195 Ser. 13-165, Class IL, IO, 4.00%, 3/20/43 11,127,781 1,938,571 Ser. 13-27, Class IJ, IO, 4.00%, 2/20/43 12,261,261 2,260,731 Ser. 13-24, Class PI, IO, 4.00%, 11/20/42 6,785,094 1,110,737 Ser. 12-106, Class QI, IO, 4.00%, 7/20/42 20,602,880 3,284,593 Ser. 12-56, Class IB, IO, 4.00%, 4/20/42 7,580,952 1,373,789 Ser. 12-8, Class PI, IO, 4.00%, 5/20/41 26,408,558 3,974,686 Ser. 16-156, Class PI, IO, 3.50%, 11/20/46 57,735,459 7,533,554 Ser. 17-17, Class DI, IO, 3.50%, 9/20/43 22,917,603 3,339,608 Diversified Income Trust 21 Principal MORTGAGE-BACKED SECURITIES (45.9%)* cont . amount Value Agency collateralized mortgage obligations cont . Government National Mortgage Association Ser. 13-102, Class IP, IO, 3.50%, 6/20/43 $15,269,443 $1,877,851 Ser. 13-76, IO, 3.50%, 5/20/43 40,475,799 6,778,077 Ser. 15-168, Class IG, IO, 3.50%, 3/20/43 31,031,813 5,036,215 Ser. 13-28, IO, 3.50%, 2/20/43 11,352,701 1,679,401 Ser. 13-54, Class JI, IO, 3.50%, 2/20/43 25,765,936 4,128,476 Ser. 13-37, Class JI, IO, 3.50%, 1/20/43 23,528,870 3,785,795 Ser. 13-27, Class PI, IO, 3.50%, 12/20/42 17,838,745 2,882,028 Ser. 12-140, Class IC, IO, 3.50%, 11/20/42 41,984,941 8,632,398 Ser. 12-128, Class IA, IO, 3.50%, 10/20/42 33,715,307 6,700,715 Ser. 12-92, Class AI, IO, 3.50%, 4/20/42 17,444,842 1,712,079 Ser. 14-62, Class CI, IO, 3.50%, 2/20/42 26,998,647 3,081,761 Ser. 13-37, Class LI, IO, 3.50%, 1/20/42 32,232,856 4,311,725 Ser. 15-131, Class BI, IO, 3.50%, 6/20/41 39,685,709 5,059,928 Ser. 15-52, Class KI, IO, 3.50%, 11/20/40 45,692,075 6,504,632 Ser. 15-17, Class LI, IO, 3.50%, 5/16/40 34,173,920 3,841,149 Ser. 13-79, Class XI, IO, 3.50%, 11/20/39 38,364,580 5,123,781 Ser. 12-48, Class AI, IO, 3.50%, 2/20/36 15,152,161 1,710,865 Ser. 13-37, Class UI, IO, 3.00%, 2/20/42 20,148,927 2,618,555 Ser. 13-41, Class MI, IO, 3.00%, 11/20/41 18,753,301 2,270,087 Ser. 16-H23, Class NI, IO, 2.591%, 10/20/66 120,434,954 16,716,372 Ser. 16-H24, Class JI, IO, 2.496%, 11/20/66 25,216,828 3,325,469 Ser. 16-H04, Class HI, IO, 2.36%, 7/20/65 67,149,947 7,312,629 Ser. 15-H18, Class BI, IO, 2.204%, 7/20/65 57,009,345 6,259,626 Ser. 16-H17, Class KI, IO, 2.197%, 7/20/66 32,811,593 3,998,913 Ser. 16-H16, Class EI, IO, 2.175%, 6/20/66 47,229,222 6,007,557 Ser. 17-H06, Class MI, IO, 2.17%, 2/20/67 51,937,647 6,611,662 Ser. 15-H15, Class BI, IO, 2.147%, 6/20/65 88,005,760 10,034,593 Ser. 15-H24, Class AI, IO, 2.141%, 9/20/65 47,770,680 4,843,947 Ser. 15-H20, Class BI, IO, 2.085%, 8/20/65 61,239,174 6,638,326 Ser. 15-H10, Class BI, IO, 2.008%, 4/20/65 42,549,862 4,637,722 Ser. 16-H06, Class CI, IO, 1.906%, 2/20/66 53,630,510 4,140,275 Ser. 15-H12, Class AI, IO, 1.843%, 5/20/65 99,649,303 9,379,391 Ser. 15-H23, Class DI, IO, 1.831%, 9/20/65 48,567,373 4,714,872 Ser. 15-H15, Class AI, IO, 1.791%, 6/20/65 54,748,753 5,173,757 FRB Ser. 15-H08, Class CI, IO, 1.78%, 3/20/65 77,809,852 7,215,152 Ser. 15-H23, Class BI, IO, 1.715%, 9/20/65 89,610,488 8,038,061 Ser. 15-H03, Class CI, IO, 1.711%, 1/20/65 83,434,956 7,346,281 Ser. 14-H25, Class BI, IO, 1.676%, 12/20/64 58,865,493 5,033,000 Ser. 16-H14, IO, 1.66%, 6/20/66 65,151,524 5,375,001 Ser. 16-H12, Class AI, IO, 1.651%, 7/20/65 70,395,328 5,995,500 Ser. 16-H18, IO, 1.632%, 8/20/66 73,589,570 5,850,371 Ser. 15-H01, Class BI, IO, 1.555%, 1/20/65 52,888,756 3,728,657 Ser. 14-H06, Class BI, IO, 1.47%, 2/20/64 53,277,175 3,271,219 Ser. 12-H29, Class AI, IO, 1.461%, 10/20/62 35,320,029 1,836,642 Ser. 12-H29, Class FI, IO, 1.461%, 10/20/62 35,320,029 1,836,642 Ser. 06-36, Class OD, PO, zero%, 7/16/36 14,549 12,196 Ser. 06-64, PO, zero%, 4/16/34 15,592 15,391 22 Diversified Income Trust Principal MORTGAGE-BACKED SECURITIES (45.9%)* cont . amount Value Commercial mortgage-backed securities (16.9%) Banc of America Commercial Mortgage Trust FRB Ser. 07-3, Class AJ, 5.761%, 6/10/49 $9,003,000 $9,138,045 Ser. 06-4, Class AJ, 5.695%, 7/10/46 7,033,011 7,019,249 Ser. 06-1, Class B, 5.49%, 9/10/45 1,407,989 1,401,090 Banc of America Commercial Mortgage Trust 144A FRB Ser. 07-5, Class XW, IO, 0.339%, 2/10/51 125,734,470 158,752 Banc of America Merrill Lynch Commercial Mortgage, Inc. FRB Ser. 05-1, Class B, 5.28%, 11/10/42 7,045,000 6,029,322 FRB Ser. 05-1, Class C, 5.28%, 11/10/42 8,629,000 5,210,708 Bear Stearns Commercial Mortgage Securities Trust FRB Ser. 07-T26, Class AJ, 5.566%, 1/12/45 11,024,000 10,693,280 Ser. 05-PWR7, Class D, 5.304%, 2/11/41 4,190,000 4,105,949 Ser. 05-PWR7, Class C, 5.235%, 2/11/41 4,945,000 4,926,209 Ser. 05-PWR7, Class B, 5.214%, 2/11/41 6,277,097 6,283,374 Ser. 05-PWR9, Class C, 5.055%, 9/11/42 3,639,228 3,675,329 Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class C, 5.693%, 3/11/39 8,260,000 4,170,061 CD Mortgage Trust 144A FRB Ser. 07-CD5, Class E, 6.159%, 11/15/44 8,486,000 8,235,184 FRB Ser. 07-CD5, Class XS, IO, 0.151%, 11/15/44 76,152,492 9,570 CFCRE Commercial Mortgage Trust 144A FRB Ser. 11-C2, Class E, 5.755%, 12/15/47 13,980,000 13,909,124 Citigroup Commercial Mortgage Trust FRB Ser. 06-C4, Class B, 5.995%, 3/15/49 2,528,369 2,510,190 Citigroup Commercial Mortgage Trust 144A FRB Ser. 14-GC21, Class D, 4.836%, 5/10/47 7,280,000 6,014,008 COBALT CMBS Commercial Mortgage Trust FRB Ser. 07-C3, Class AJ, 5.88%, 5/15/46 5,019,000 5,063,857 COMM Mortgage Trust Ser. 06-C8, Class AJ, 5.377%, 12/10/46 7,262,471 7,267,555 COMM Mortgage Trust 144A FRB Ser. 14-CR18, Class D, 4.737%, 7/15/47 17,857,000 14,464,170 FRB Ser. 13-CR9, Class D, 4.256%, 7/10/45 5,143,000 4,517,611 Ser. 12-LC4, Class E, 4.25%, 12/10/44 10,009,000 7,575,812 Ser. 13-LC13, Class E, 3.719%, 8/10/46 11,140,000 7,658,750 Ser. 14-CR18, Class E, 3.60%, 7/15/47 11,801,000 7,527,858 Credit Suisse Commercial Mortgage Trust FRB Ser. 06-C5, Class AX, IO, 0.652%, 12/15/39 23,250,900 81,378 Credit Suisse Commercial Mortgage Trust 144A FRB Ser. 08-C1, Class AJ, 6.062%, 2/15/41 10,825,000 9,850,750 Credit Suisse First Boston Mortgage Securities Corp. Ser. 05-C5, Class F, 5.10%, 8/15/38 4,760,000 4,742,756 Ser. 05-C3, Class B, 4.882%, 7/15/37 4,276,355 4,258,822 Crest, Ltd. 144A Ser. 03-2A, Class E2, 8.00%, 12/28/38 (Cayman Islands) 5,365,083 5,469,702 CSAIL Commercial Mortgage Trust 144A FRB Ser. 15-C1, Class D, 3.80%, 4/15/50 11,242,000 9,476,624 GMAC Commercial Mortgage Securities, Inc. Trust Ser. 04-C3, Class B, 4.965%, 12/10/41 579,328 581,420 Diversified Income Trust 23 Principal MORTGAGE-BACKED SECURITIES (45.9%)* cont . amount Value Commercial mortgage-backed securities cont . GS Mortgage Securities Corp. II 144A FRB Ser. 13-GC10, Class D, 4.41%, 2/10/46 $1,693,000 $1,583,632 FRB Ser. 05-GG4, Class XC, IO, 1.477%, 7/10/39 2,693,559 3,502 GS Mortgage Securities Trust 144A FRB Ser. 12-GC6, Class D, 5.653%, 1/10/45 1,316,248 1,283,868 Ser. 11-GC3, Class E, 5.00%, 3/10/44 8,510,000 7,864,942 JPMBB Commercial Mortgage Securities Trust 144A FRB Ser. 13-C15, Class D, 5.047%, 11/15/45 2,970,000 2,809,434 FRB Ser. 14-C18, Class E, 4.314%, 2/15/47 7,852,000 5,498,756 FRB Ser. 14-C25, Class D, 3.948%, 11/15/47 9,103,000 6,989,283 FRB Ser. 14-C26, Class D, 3.926%, 1/15/48 19,738,000 16,072,397 Ser. 14-C25, Class E, 3.332%, 11/15/47 15,725,000 9,603,258 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.178%, 2/12/51 3,877,500 3,970,948 FRB Ser. 06-LDP7, Class B, 5.939%, 4/17/45 9,729,000 1,769,705 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 07-CB20, Class B, 6.278%, 2/12/51 9,775,000 9,181,658 FRB Ser. 07-CB20, Class C, 6.278%, 2/12/51 9,324,000 8,205,120 FRB Ser. 11-C3, Class E, 5.622%, 2/15/46 10,985,000 11,168,450 FRB Ser. 12-C8, Class E, 4.677%, 10/15/45 3,743,999 3,432,907 FRB Ser. 13-C13, Class D, 4.053%, 1/15/46 2,509,000 2,353,405 Ser. 13-C13, Class E, 3.986%, 1/15/46 13,925,000 9,567,868 Ser. 13-C10, Class E, 3.50%, 12/15/47 14,081,000 10,265,049 FRB Ser. 13-LC11, Class E, 3.25%, 4/15/46 9,312,000 6,280,944 LB Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 6.41%, 6/15/31 1,481,777 1,519,679 Ser. 98-C4, Class J, 5.60%, 10/15/35 3,535,000 3,608,175 LB-UBS Commercial Mortgage Trust Ser. 06-C6, Class D, 5.502%, 9/15/39 3,660,000 801,796 FRB Ser. 06-C6, Class C, 5.482%, 9/15/39 25,155,000 7,591,276 LSTAR Commercial Mortgage Trust 144A FRB Ser. 15-3, Class C, 3.229%, 4/20/48 9,081,000 7,573,009 Merrill Lynch Mortgage Trust FRB Ser. 08-C1, Class AJ, 6.301%, 2/12/51 2,001,000 2,037,618 Ser. 04-KEY2, Class D, 5.046%, 8/12/39 2,973,642 2,944,864 Mezz Cap Commercial Mortgage Trust 144A FRB Ser. 04-C1, Class X, IO, 9.321%, 1/15/37 148,064 10,764 FRB Ser. 07-C5, Class X, IO, 4.546%, 12/15/49 2,780,325 16,682 ML-CFC Commercial Mortgage Trust 144A Ser. 06-4, Class AJFX, 5.147%, 12/12/49 314,369 314,903 Morgan Stanley Bank of America Merrill Lynch Trust 144A Ser. 14-C17, Class D, 4.698%, 8/15/47 24,488,000 20,525,873 FRB Ser. 12-C6, Class G, 4.50%, 11/15/45 4,901,000 3,680,161 FRB Ser. 13-C7, Class D, 4.264%, 2/15/46 2,611,000 2,378,196 Ser. 14-C15, Class F, 4.00%, 4/15/47 8,998,000 6,068,959 Ser. 13-C13, Class F, 3.707%, 11/15/46 7,659,000 5,377,251 Ser. 14-C17, Class E, 3.50%, 8/15/47 14,427,000 9,024,089 Ser. 15-C24, Class D, 3.257%, 5/15/48 17,620,000 12,193,792 24 Diversified Income Trust Principal MORTGAGE-BACKED SECURITIES (45.9%)* cont . amount Value Commercial mortgage-backed securities cont . Morgan Stanley Capital I Trust FRB Ser. 07-T27, Class AJ, 5.791%, 6/11/42 $2,776,000 $2,870,939 Ser. 07-HQ11, Class C, 5.558%, 2/12/44 21,393,000 9,440,089 Ser. 06-HQ10, Class B, 5.448%, 11/12/41 5,060,000 5,055,006 FRB Ser. 06-HQ8, Class D, 5.399%, 3/12/44 8,329,000 3,367,665 Morgan Stanley Capital I Trust 144A FRB Ser. 08-T29, Class F, 6.301%, 1/11/43 7,212,000 7,155,025 FRB Ser. 04-RR, Class F7, 6.00%, 4/28/39 3,912,273 3,842,595 STRIPS CDO 144A Ser. 03-1A, Class N, IO, 5.00%, 3/24/18 (Cayman Islands) 1,590,000 35,775 TIAA Real Estate CDO, Ltd. 144A Ser. 03-1A, Class E, 8.00%, 12/28/38 4,487,377 336,553 UBS-Barclays Commercial Mortgage Trust 144A Ser. 12-C2, Class F, 4.885%, 5/10/63 6,674,000 4,795,269 FRB Ser. 13-C6, Class D, 4.345%, 4/10/46 1,362,000 1,212,861 Ser. 13-C6, Class E, 3.50%, 4/10/46 18,360,000 12,668,400 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C26, Class AJ, 6.087%, 6/15/45 20,649,000 15,412,414 Ser. 07-C30, Class AJ, 5.413%, 12/15/43 6,568,714 6,597,132 FRB Ser. 05-C21, Class D, 5.294%, 10/15/44 17,760,000 17,632,087 FRB Ser. 07-C34, IO, 0.40%, 5/15/46 40,996,653 61,495 Wells Fargo Commercial Mortgage Trust 144A Ser. 12-LC5, Class E, 4.777%, 10/15/45 8,280,000 6,607,440 FRB Ser. 13-LC12, Class D, 4.296%, 7/15/46 14,132,111 12,829,936 Ser. 14-LC16, Class D, 3.938%, 8/15/50 11,962,000 9,935,612 Ser. 13-LC12, Class E, 3.50%, 7/15/46 15,829,000 10,556,360 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 11-C5, Class E, 5.673%, 11/15/44 508,000 514,248 Ser. 12-C6, Class E, 5.00%, 4/15/45 7,840,000 6,183,408 Ser. 11-C3, Class E, 5.00%, 3/15/44 8,644,000 7,143,402 FRB Ser. 14-C19, Class E, 4.97%, 3/15/47 6,483,000 4,755,929 FRB Ser. 13-UBS1, Class E, 4.627%, 3/15/46 11,752,000 8,548,405 FRB Ser. 13-C15, Class D, 4.48%, 8/15/46 9,609,996 8,480,246 FRB Ser. 12-C10, Class D, 4.455%, 12/15/45 6,987,000 6,157,294 Ser. 14-C19, Class D, 4.234%, 3/15/47 3,448,000 2,889,752 Ser. 13-C12, Class E, 3.50%, 3/15/48 15,114,000 11,479,083 Residential mortgage-backed securities (non-agency) (11.2%) BCAP, LLC Trust 144A FRB Ser. 11-RR3, Class 3A6, 3.072%, 11/27/36 11,661,747 7,929,988 FRB Ser. 12-RR5, Class 4A8, 0.948%, 6/26/35 8,282,853 7,996,677 Bear Stearns Asset Backed Securities I Trust FRB Ser. 04-FR3, Class M6, 5.857%, 9/25/34 256,410 119,472 Bellemeade Re Ltd. 144A FRB Ser. 15-1A, Class M2, 5.282%, 7/25/25 (Bermuda) 9,438,261 9,627,026 Countrywide Alternative Loan Trust FRB Ser. 06-OA7, Class 1A1, 2.28%, 6/25/46 2,755,008 2,618,635 FRB Ser. 06-OA7, Class 1A2, 1.578%, 6/25/46 17,960,045 15,789,573 FRB Ser. 05-38, Class A3, 1.332%, 9/25/35 39,454,389 34,268,425 Diversified Income Trust 25 Principal MORTGAGE-BACKED SECURITIES (45.9%)* cont . amount Value Residential mortgage-backed securities (non-agency) cont . Countrywide Alternative Loan Trust FRB Ser. 05-59, Class 1A1, 1.306%, 11/20/35 $33,280,089 $29,439,487 FRB Ser. 06-OA10, Class 4A1, 1.172%, 8/25/46 14,081,308 11,969,111 Federal Home Loan Mortgage Corporation Structured Agency Credit Risk Debt FRN Ser. 15-DN1, Class B, 12.482%, 1/25/25 15,602,022 20,037,735 Structured Agency Credit Risk Debt FRN Ser. 16-DNA2, Class B, 11.482%, 10/25/28 2,529,742 2,986,066 Structured Agency Credit Risk Debt FRN Ser. 16-DNA1, Class B, 10.982%, 7/25/28 765,779 888,073 Structured Agency Credit Risk Debt FRN Ser. 15-DNA3, Class B, 10.332%, 4/25/28 11,978,735 13,927,569 Structured Agency Credit Risk Debt FRN Ser. 15-DNA2, Class B, 8.532%, 12/25/27 11,460,960 12,921,687 Structured Agency Credit Risk Debt FRN Ser. 16-HQA2, Class M3, 6.132%, 11/25/28 2,950,000 3,273,029 Structured Agency Credit Risk Debt FRN Ser. 17-DNA1, Class B1, 5.932%, 7/25/29 5,110,000 5,101,109 FRB Ser. 17-HQA1, Class M2, 4.532%, 8/25/29 2,010,000 2,011,568 Federal National Mortgage Association Connecticut Avenue Securities FRB Ser. 16-C02, Class 1B, 13.232%, 9/25/28 13,999,424 18,100,779 Connecticut Avenue Securities FRB Ser. 16-C03, Class 1B, 12.732%, 10/25/28 7,745,000 9,726,372 Connecticut Avenue Securities FRB Ser. 16-C01, Class 1B, 12.732%, 8/25/28 11,787,000 14,851,395 Connecticut Avenue Securities FRB Ser. 16-C03, Class 2M2, 6.882%, 10/25/28 9,077,000 10,329,276 Connecticut Avenue Securities FRB Ser. 15-C04, Class 1M2, 6.682%, 4/25/28 26,931,500 30,445,864 Connecticut Avenue Securities FRB Ser. 17-C02, Class 2B1, 6.477%, 9/25/29 3,949,000 3,984,227 Connecticut Avenue Securities FRB Ser. 16-C03, Class 1M2, 6.282%, 10/25/28 1,320,000 1,482,135 Connecticut Avenue Securities FRB Ser. 15-C03, Class 1M2, 5.982%, 7/25/25 18,823,000 20,694,627 Connecticut Avenue Securities FRB Ser. 15-C03, Class 2M2, 5.982%, 7/25/25 9,376,364 10,230,985 Connecticut Avenue Securities FRB Ser. 15-C01, Class 2M2, 5.532%, 2/25/25 6,245,342 6,631,928 Connecticut Avenue Securities FRB Ser. 16-C07, Class 2M2, 5.332%, 4/25/29 3,300,000 3,486,866 Connecticut Avenue Securities FRB Ser. 15-C01, Class 1M2, 5.282%, 2/25/25 6,650,748 7,054,305 Connecticut Avenue Securities FRB Ser. 16-C06, Class 1M2, 5.232%, 4/25/29 510,000 539,121 Connecticut Avenue Securities FRB Ser. 16-C04, Class 1M2, 5.232%, 1/25/29 1,680,000 1,775,424 Connecticut Avenue Securities FRB Ser. 15-C02, Class 1M2, 4.982%, 5/25/25 1,964,567 2,066,955 26 Diversified Income Trust Principal MORTGAGE-BACKED SECURITIES (45.9%)* cont . amount Value Residential mortgage-backed securities (non-agency) cont . Federal National Mortgage Association Connecticut Avenue Securities FRB Ser. 15-C02, Class 2M2, 4.982%, 5/25/25 $3,114,896 $3,273,027 Connecticut Avenue Securities FRB Ser. 17-C02, Class 2M2, 4.627%, 9/25/29 5,667,000 5,703,536 Connecticut Avenue Securities FRB Ser. 14-C03, Class 1M2, 3.982%, 7/25/24 2,097,000 2,162,459 Federal National Mortgage Association 144A Connecticut Avenue Securities FRB Ser. 17-C01, Class 1B1, 6.732%, 7/25/29 10,840,000 11,448,124 Green Tree Home Improvement Loan Trust Ser. 95-D, Class B2, 7.45%, 9/15/25 288 288 GSAA Home Equity Trust FRB Ser. 06-8, Class 2A2, 1.162%, 5/25/36 13,804,395 7,048,524 Structured Asset Mortgage Investments II Trust FRB Ser. 06-AR7, Class A1A, 1.192%, 8/25/36 3,479,281 2,922,596 WaMu Mortgage Pass-Through Certificates Trust FRB Ser. 05-AR10, Class 1A3, 2.784%, 9/25/35 2,288,823 2,264,344 FRB Ser. 05-AR13, Class A1C3, 1.472%, 10/25/45 17,662,266 16,483,801 FRB Ser. 05-AR19, Class A1C4, 1.382%, 12/25/45 4,287,634 3,724,024 Total mortgage-backed securities (cost $1,614,213,608) Principal CORPORATE BONDS AND NOTES (30.3%)* amount Value Basic materials (3.5%) A Schulman, Inc. company guaranty sr. unsec. unsub. notes 6.875%, 6/1/23 $1,104,000 $1,145,400 Allegheny Technologies, Inc. sr. unsec. unsub. notes 9.375%, 6/1/19 2,255,000 2,469,225 Alpha 3 BV/Alpha US Bidco, Inc. 144A company guaranty sr. unsec. notes 6.25%, 2/1/25 (Netherlands) 2,980,000 3,002,350 ArcelorMittal SA sr. unsec. unsub. bonds 10.60%, 6/1/19 (France) 890,000 1,054,650 ArcelorMittal SA sr. unsec. unsub. bonds 6.125%, 6/1/25 (France) 1,760,000 1,951,400 ArcelorMittal SA sr. unsec. unsub. notes 7.75%, 10/15/39 (France) 404,000 458,540 Axalta Coating Systems, LLC 144A company guaranty sr. unsec. unsub. notes 4.875%, 8/15/24 1,465,000 1,501,625 Beacon Roofing Supply, Inc. company guaranty sr. unsec. unsub. notes 6.375%, 10/1/23 2,021,000 2,152,365 Blue Cube Spinco, Inc. company guaranty sr. unsec. unsub. notes 9.75%, 10/15/23 1,316,000 1,575,910 BMC East, LLC 144A company guaranty sr. notes 5.50%, 10/1/24 2,570,000 2,614,975 Boise Cascade Co. 144A company guaranty sr. unsec. notes 5.625%, 9/1/24 2,921,000 2,964,815 Builders FirstSource, Inc. 144A company guaranty sr. unsec. notes 10.75%, 8/15/23 3,853,000 4,479,113 Builders FirstSource, Inc. 144A company guaranty sr. unsub. notes 5.625%, 9/1/24 1,900,000 1,928,500 BWAY Holding Co. 144A sr. notes 5.50%, 4/15/24 2,020,000 2,036,423 BWAY Holding Co. 144A sr. unsec. notes 7.25%, 4/15/25 2,535,000 2,535,000 Cemex Finance, LLC 144A company guaranty sr. notes 9.375%, 10/12/22 (Mexico) 955,000 1,026,625 Diversified Income Trust 27 Principal CORPORATE BONDS AND NOTES (30.3%)* cont . amount Value Basic materials cont . Cemex Finance, LLC 144A company guaranty sr. notes 6.00%, 4/1/24 (Mexico) $1,200,000 $1,261,800 Cemex SAB de CV 144A company guaranty sr. notes 6.125%, 5/5/25 (Mexico) 800,000 853,760 Chemours Co. (The) company guaranty sr. unsec. unsub. notes 7.00%, 5/15/25 2,938,000 3,162,757 Compass Minerals International, Inc. 144A company guaranty sr. unsec. notes 4.875%, 7/15/24 4,364,000 4,271,265 Constellium NV 144A company guaranty sr. unsec. notes 5.75%, 5/15/24 (Netherlands) 2,370,000 2,186,325 Coveris Holdings SA 144A company guaranty sr. unsec. notes 7.875%, 11/1/19 (Luxembourg) 2,340,000 2,304,900 CPG Merger Sub, LLC 144A company guaranty sr. unsec. notes 8.00%, 10/1/21 1,596,000 1,671,810 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7.25%, 4/1/23 (Canada) 460,000 465,175 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7.25%, 5/15/22 (Canada) 1,725,000 1,778,906 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7.25%, 10/15/19 (Canada) 980,000 1,016,554 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7.00%, 2/15/21 (Canada) 2,841,000 2,926,230 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7.50%, 4/1/25 (Canada) 2,255,000 2,271,913 Flex Acquisition Co., Inc. 144A sr. unsec. notes 6.875%, 1/15/25 2,570,000 2,625,512 Freeport-McMoRan, Inc. company guaranty sr. unsec. notes 3.55%, 3/1/22 (Indonesia) 201,000 186,428 Freeport-McMoRan, Inc. 144A company guaranty sr. unsec. notes 6.75%, 2/1/22 (Indonesia) 1,263,000 1,294,575 Freeport-McMoRan, Inc. 144A company guaranty sr. unsec. unsub. notes 6.875%, 2/15/23 (Indonesia) 1,943,000 2,006,148 GCP Applied Technologies, Inc. 144A company guaranty sr. unsec. notes 9.50%, 2/1/23 2,170,000 2,462,950 Grinding Media, Inc./MC Grinding Media Canada, Inc. 144A sr. sub. notes 7.375%, 12/15/23 510,000 535,500 HudBay Minerals, Inc. 144A company guaranty sr. unsec. notes 7.625%, 1/15/25 (Canada) 915,000 992,775 Huntsman International, LLC company guaranty sr. unsec. notes 5.125%, 11/15/22 868,000 907,060 Joseph T Ryerson & Son, Inc. 144A sr. notes 11.00%, 5/15/22 2,383,000 2,680,875 Kraton Polymers, LLC/Kraton Polymers Capital Corp. 144A company guaranty sr. unsec. notes 10.50%, 4/15/23 2,171,000 2,491,223 Kraton Polymers, LLC/Kraton Polymers Capital Corp. 144A company guaranty sr. unsec. notes 7.00%, 4/15/25 1,532,000 1,553,065 Mercer International, Inc. company guaranty sr. unsec. notes 7.75%, 12/1/22 (Canada) 3,146,000 3,367,164 Mercer International, Inc. 144A sr. unsec. notes 6.50%, 2/1/24 (Canada) 1,568,000 1,571,920 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 6.25%, 11/15/22 (Canada) 2,813,000 2,823,549 28 Diversified Income Trust Principal CORPORATE BONDS AND NOTES (30.3%)* cont . amount Value Basic materials cont . Norbord, Inc. 144A company guaranty sr. notes 6.25%, 4/15/23 (Canada) $2,755,000 $2,906,525 Novelis Corp. 144A company guaranty sr. unsec. bonds 5.875%, 9/30/26 2,740,000 2,798,225 Novelis Corp. 144A company guaranty sr. unsec. notes 6.25%, 8/15/24 3,000,000 3,120,000 Olin Corp. sr. unsec. bonds 5.125%, 9/15/27 915,000 930,464 Platform Specialty Products Corp. 144A sr. unsec. notes 10.375%, 5/1/21 296,000 329,300 PQ Corp. 144A company guaranty sr. notes 6.75%, 11/15/22 625,000 664,063 Smurfit Kappa Treasury Funding, Ltd. company guaranty sr. unsec. unsub. notes 7.50%, 11/20/25 (Ireland) 2,446,000 2,867,935 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6.375%, 8/15/22 305,000 317,581 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5.50%, 10/1/24 1,985,000 2,074,325 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5.25%, 4/15/23 1,557,000 1,615,388 Steel Dynamics, Inc. 144A sr. unsec. bonds 5.00%, 12/15/26 620,000 627,750 Teck Resources, Ltd. company guaranty sr. unsec. unsub. notes 4.75%, 1/15/22 (Canada) 763,000 787,950 Teck Resources, Ltd. company guaranty sr. unsec. unsub. notes 3.75%, 2/1/23 (Canada) 672,000 652,680 TMS International Corp. 144A company guaranty sr. unsec. sub. notes 7.625%, 10/15/21 3,112,000 3,139,230 Tronox Finance, LLC 144A company guaranty sr. unsec. notes 7.50%, 3/15/22 671,000 694,485 U.S. Concrete, Inc. company guaranty sr. unsec. unsub. notes 6.375%, 6/1/24 660,000 683,100 U.S. Concrete, Inc. 144A company guaranty sr. unsec. unsub. notes 6.375%, 6/1/24 860,000 890,100 Univar USA, Inc. 144A company guaranty sr. unsec. notes 6.75%, 7/15/23 359,000 372,463 USG Corp. 144A company guaranty sr. unsec. notes 5.50%, 3/1/25 2,621,000 2,725,840 Weekley Homes, LLC/Weekley Finance Corp. sr. unsec. notes 6.00%, 2/1/23 1,745,000 1,692,650 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5.625%, 10/1/24 4,805,000 5,063,269 Capital goods (1.9%) Advanced Disposal Services, Inc. 144A sr. unsec. notes 5.625%, 11/15/24 3,310,000 3,343,100 ARD Finance SA sr. notes Ser. REGS, 6.625%, 9/15/23 (Luxembourg) ‡‡ EUR 600,000 659,410 Ardagh Packaging Finance PLC/Ardagh Holdings USA, Inc. 144A company guaranty sr. unsec. notes 7.25%, 5/15/24 (Ireland) $3,765,000 4,023,844 Ardagh Packaging Finance PLC/Ardagh Holdings USA, Inc. 144A company guaranty sr. unsec. notes 6.00%, 2/15/25 (Ireland) 1,390,000 1,405,638 ATS Automation Tooling Systems, Inc. 144A sr. unsec. notes 6.50%, 6/15/23 (Canada) 2,699,000 2,806,960 Diversified Income Trust 29 Principal CORPORATE BONDS AND NOTES (30.3%)* cont . amount Value Capital goods cont . Belden, Inc. 144A company guaranty sr. unsec. sub. notes 5.50%, 9/1/22 $690,000 $703,800 Belden, Inc. 144A company guaranty sr. unsec. sub. notes 5.25%, 7/15/24 3,012,000 3,004,470 Bombardier, Inc. 144A sr. unsec. notes 8.75%, 12/1/21 (Canada) 2,679,000 2,940,203 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6.875%, 12/15/20 2,780,000 3,044,100 Crown Cork & Seal Co., Inc. company guaranty sr. unsec. bonds 7.375%, 12/15/26 2,765,000 3,172,838 Gates Global, LLC/Gates Global Co. 144A company guaranty sr. unsec. notes 6.00%, 7/15/22 6,114,000 6,228,638 KLX, Inc. 144A company guaranty sr. unsec. notes 5.875%, 12/1/22 2,330,000 2,402,813 Legrand France SA sr. unsec. unsub. notes 8.50%, 2/15/25 (France) 1,150,000 1,488,373 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4.875%, 3/15/23 3,298,000 3,256,775 Novafives SAS sr. sub. notes Ser. REGS, 4.50%, 6/30/21 (France) EUR 600,000 620,698 Oshkosh Corp. company guaranty sr. unsec. sub. notes 5.375%, 3/1/25 $1,865,000 1,925,613 Oshkosh Corp. company guaranty sr. unsec. sub. notes 5.375%, 3/1/22 2,444,000 2,538,705 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu 144A company guaranty sr. unsec. unsub. notes 7.00%, 7/15/24 1,838,000 1,967,809 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 5.375%, 12/15/24 2,920,000 2,998,460 TI Group Automotive Systems, LLC 144A sr. unsec. notes 8.75%, 7/15/23 4,034,000 4,279,388 TransDigm, Inc. company guaranty sr. unsec. unsub. notes 6.50%, 7/15/24 2,155,000 2,184,631 TransDigm, Inc. 144A company guaranty sr. unsec. sub. notes 6.50%, 5/15/25 645,000 650,644 Welbilt, Inc. sr. unsec. notes 9.50%, 2/15/24 3,000,000 3,457,500 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4.75%, 4/29/25 3,676,000 3,804,660 Communication services (3.8%) Altice Financing SA 144A company guaranty sr. notes 6.625%, 2/15/23 (Luxembourg) 1,050,000 1,092,000 Altice Financing SA 144A company guaranty sr. unsub. notes 7.50%, 5/15/26 (Luxembourg) 670,000 711,875 Altice Finco SA 144A company guaranty sr. unsec. unsub. notes 7.625%, 2/15/25 (Luxembourg) 540,000 571,050 Altice SA 144A company guaranty sr. unsec. notes 7.75%, 5/15/22 (Luxembourg) 5,005,000 5,305,300 CCO Holdings, LLC/CCO Holdings Capital Corp. 144A company guaranty sr. unsec. bonds 5.50%, 5/1/26 2,830,000 2,929,050 CCO Holdings, LLC/CCO Holdings Capital Corp. 144A company guaranty sr. unsec. notes 5.875%, 4/1/24 2,520,000 2,658,600 CCO Holdings, LLC/CCO Holdings Capital Corp. 144A sr. unsec. notes 5.75%, 2/15/26 527,000 553,350 30 Diversified Income Trust Principal CORPORATE BONDS AND NOTES (30.3%)* cont . amount Value Communication services cont . CCO Holdings, LLC/CCO Holdings Capital Corp. 144A sr. unsec. unsub. notes 5.125%, 5/1/23 $5,387,000 $5,548,610 CenturyLink, Inc. sr. unsec. unsub. notes 6.75%, 12/1/23 661,000 689,093 CenturyLink, Inc. sr. unsec. unsub. notes 5.625%, 4/1/20 380,000 398,392 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. sub. notes 7.75%, 7/15/25 2,220,000 2,454,488 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. unsec. unsub. notes 5.125%, 12/15/21 1,610,000 1,632,138 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. unsec. unsub. notes 5.125%, 12/15/21 1,212,000 1,230,180 CommScope Technologies Finance, LLC 144A sr. unsec. notes 6.00%, 6/15/25 1,160,000 1,215,100 CSC Holdings, LLC sr. unsec. unsub. bonds 5.25%, 6/1/24 5,050,000 5,031,063 CSC Holdings, LLC sr. unsec. unsub. notes 6.75%, 11/15/21 2,060,000 2,229,950 CSC Holdings, LLC 144A sr. unsec. unsub. notes 10.125%, 1/15/23 2,010,000 2,331,600 Digicel Group, Ltd. 144A sr. unsec. notes 8.25%, 9/30/20 (Jamaica) 1,456,000 1,251,286 Digicel, Ltd. 144A company guaranty sr. unsec. notes 6.75%, 3/1/23 (Jamaica) 5,175,000 4,625,156 Frontier Communications Corp. sr. unsec. notes 11.00%, 9/15/25 890,000 865,525 Frontier Communications Corp. sr. unsec. notes 10.50%, 9/15/22 2,251,000 2,279,138 Frontier Communications Corp. sr. unsec. unsub. notes 7.625%, 4/15/24 475,000 406,125 Inmarsat Finance PLC company guaranty sr. unsec. unsub. notes Ser. REGS, 4.875%, 5/15/22 (United Kingdom) 1,396,000 1,382,040 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 7.75%, 6/1/21 (Luxembourg) 962,000 577,200 Intelsat Luxembourg SA company guaranty sr. unsec. sub. bonds 8.125%, 6/1/23 (Luxembourg) 4,316,000 2,608,483 Neptune Finco Corp. 144A sr. unsec. unsub. notes 10.875%, 10/15/25 1,765,000 2,122,413 SFR Group SA 144A company guaranty sr. notes 7.375%, 5/1/26 (France) 670,000 690,100 SFR Group SA 144A company guaranty sr. notes 6.00%, 5/15/22 (France) 3,679,000 3,812,364 SFR Group SA 144A sr. bonds 6.25%, 5/15/24 (France) 4,231,000 4,262,733 Sprint Capital Corp. company guaranty sr. unsec. unsub. notes 6.875%, 11/15/28 955,000 1,008,719 Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9.00%, 11/15/18 2,303,000 2,507,391 Sprint Corp. company guaranty sr. unsec. sub. notes 7.875%, 9/15/23 10,036,000 11,114,870 Sprint Corp. company guaranty sr. unsec. sub. notes 7.25%, 9/15/21 3,845,000 4,150,678 Sprint Spectrum Co., LLC/Sprint Spectrum Co. II, LLC/ Sprint Spectrum Co. III, LL 144A company guaranty sr. notes 3.36%, 9/20/21 1,485,000 1,481,288 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6.625%, 4/1/23 2,443,000 2,601,795 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6.375%, 3/1/25 3,740,000 4,029,850 Diversified Income Trust 31 Principal CORPORATE BONDS AND NOTES (30.3%)* cont . amount Value Communication services cont . T-Mobile USA, Inc. company guaranty sr. unsec. notes 6.00%, 3/1/23 $1,889,000 $2,017,074 T-Mobile USA, Inc. company guaranty sr. unsec. notes 5.375%, 4/15/27 1,010,000 1,042,825 T-Mobile USA, Inc. company guaranty sr. unsec. notes 4.00%, 4/15/22 555,000 564,019 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.125%, 1/15/22 4,357,000 4,585,743 Telenet Finance V Luxembourg SCA 144A sr. notes 6.75%, 8/15/24 (Luxembourg) EUR 2,690,000 3,158,180 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH company guaranty sr. notes 5.625%, 4/15/23 (Germany) EUR 1,220,000 1,378,826 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH company guaranty sr. notes Ser. REGS, 5.75%, 1/15/23 (Germany) EUR 542,700 609,750 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 5.125%, 1/21/23 (Germany) EUR 1,725,300 1,922,233 Videotron Ltd./Videotron Ltee. 144A sr. unsec. bonds 5.125%, 4/15/27 (Canada) $955,000 964,550 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5.00%, 7/15/22 (Canada) 3,535,000 3,685,238 Virgin Media Finance PLC 144A company guaranty sr. unsec. unsub. notes 4.50%, 1/15/25 (United Kingdom) EUR 3,165,000 3,480,618 Virgin Media Secured Finance PLC 144A company guaranty sr. bonds 5.00%, 4/15/27 (United Kingdom) GBP 1,350,000 1,704,627 West Corp. 144A company guaranty sr. unsec. sub. notes 5.375%, 7/15/22 $2,307,000 2,266,628 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. sub. notes 10.25%, 7/15/19 1,937,000 2,016,901 Wind Acquisition Finance SA 144A company guaranty sr. notes 4.00%, 7/15/20 (Luxembourg) EUR 2,375,000 2,574,821 Windstream Services, LLC company guaranty sr. unsec. notes 6.375%, 8/1/23 $6,072,000 5,388,900 Ziggo Bond Finance BV 144A sr. unsec. bonds 4.625%, 1/15/25 (Netherlands) EUR 1,025,000 1,134,333 Consumer cyclicals (4.7%) ADT Corp. (The) company guaranty sr. unsub. notes 4.125%, 6/15/23 $671,000 640,805 AMC Entertainment Holdings, Inc. company guaranty sr. unsec. sub. notes 5.875%, 2/15/22 1,707,000 1,781,681 AMC Entertainment Holdings, Inc. company guaranty sr. unsec. sub. notes 5.75%, 6/15/25 939,000 962,475 AMC Entertainment Holdings, Inc. 144A company guaranty sr. unsec. sub. bonds 6.125%, 5/15/27 671,000 676,871 AMC Entertainment Holdings, Inc. 144A sr. unsec. sub. bonds 5.875%, 11/15/26 605,000 611,050 American Builders & Contractors Supply Co., Inc. 144A sr. unsec. notes 5.75%, 12/15/23 1,977,000 2,051,138 American Tire Distributors, Inc. 144A sr. unsec. sub. notes 10.25%, 3/1/22 2,540,000 2,584,450 32 Diversified Income Trust Principal CORPORATE BONDS AND NOTES (30.3%)* cont . amount Value Consumer cyclicals cont . Bon-Ton Department Stores, Inc. (The) company guaranty notes 8.00%, 6/15/21 $2,336,000 $934,400 Boyd Gaming Corp. company guaranty sr. unsec. sub. notes 6.875%, 5/15/23 936,000 1,008,540 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6.50%, 12/15/20 (Canada) 1,030,000 1,064,763 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6.125%, 7/1/22 (Canada) 2,485,000 2,572,472 Caesars Growth Properties Holdings, LLC/Caesars Growth Properties Finance, Inc. company guaranty notes 9.375%, 5/1/22 1,720,000 1,849,000 CalAtlantic Group, Inc. company guaranty sr. unsec. sub. notes 6.25%, 12/15/21 2,966,000 3,240,355 CalAtlantic Group, Inc. company guaranty sr. unsec. sub. notes 5.875%, 11/15/24 835,000 876,750 CBS Radio, Inc. 144A company guaranty sr. unsec. notes 7.25%, 11/1/24 545,000 572,250 CCM Merger, Inc. 144A sr. unsec. notes 6.00%, 3/15/22 660,000 673,200 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 5.25%, 3/15/21 945,000 968,625 Cinemark USA, Inc. company guaranty sr. unsec. notes 5.125%, 12/15/22 916,000 934,320 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 4.875%, 6/1/23 2,061,000 2,082,641 Cirsa Funding Luxembourg SA company guaranty sr. unsec. notes Ser. REGS, 5.875%, 5/15/23 (Luxembourg) EUR 600,000 674,084 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. sub. notes 7.625%, 3/15/20 $978,000 985,335 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 6.50%, 11/15/22 4,577,000 4,760,080 Diamond Resorts International, Inc. 144A sr. notes 7.75%, 9/1/23 2,770,000 2,894,650 Diamond Resorts International, Inc. 144A sr. unsec. notes 10.75%, 9/1/24 1,110,000 1,154,400 Eagle II Acquisition Co., LLC 144A sr. unsec. unsub. notes 6.00%, 4/1/25 535,000 551,050 Eldorado Resorts, Inc. company guaranty sr. unsec. unsub. notes 7.00%, 8/1/23 3,775,000 4,048,688 Gartner, Inc. 144A company guaranty sr. unsec. notes 5.125%, 4/1/25 1,075,000 1,095,156 General Motors Financial Co., Inc. company guaranty sr. unsec. notes 4.00%, 10/6/26 1,425,000 1,404,370 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. sub. notes 4.875%, 11/1/20 3,321,000 3,476,091 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. unsub. notes 5.375%, 4/15/26 1,000,000 1,032,500 Gray Television, Inc. 144A company guaranty sr. unsec. notes 5.875%, 7/15/26 935,000 951,363 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6.625%, 7/25/22 (Canada) CAD 3,471,000 2,698,159 Grupo Televisa SAB sr. unsec. unsub. bonds 6.625%, 1/15/40 (Mexico) $900,000 980,166 Diversified Income Trust 33 Principal CORPORATE BONDS AND NOTES (30.3%)* cont . amount Value Consumer cyclicals cont . Hanesbrands, Inc. 144A company guaranty sr. unsec. unsub. notes 4.625%, 5/15/24 $1,375,000 $1,356,094 Hilton Worldwide Finance, LLC/Hilton Worldwide Finance Corp. 144A sr. unsec. bonds 4.875%, 4/1/27 2,080,000 2,100,800 Howard Hughes Corp. (The) 144A sr. unsec. notes 5.375%, 3/15/25 1,775,000 1,757,250 iHeartCommunications, Inc. company guaranty sr. notes 9.00%, 12/15/19 581,000 497,046 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5.875%, 3/15/21 1,346,000 1,388,264 Jack Ohio Finance, LLC/Jack Ohio Finance 1 Corp. 144A company guaranty notes 10.25%, 11/15/22 3,305,000 3,543,588 Jack Ohio Finance, LLC/Jack Ohio Finance 1 Corp. 144A company guaranty sr. notes 6.75%, 11/15/21 4,415,000 4,569,525 Jacobs Entertainment, Inc. 144A notes 7.875%, 2/1/24 645,000 663,544 JC Penney Corp., Inc. company guaranty sr. unsec. bonds 8.125%, 10/1/19 1,425,000 1,539,000 JC Penney Corp., Inc. company guaranty sr. unsec. unsub. notes 5.65%, 6/1/20 603,000 596,970 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9.75%, 10/15/19 ‡‡ 700,000 677,250 Lamar Media Corp. company guaranty sr. unsec. sub. notes 5.875%, 2/1/22 2,337,000 2,414,822 Lamar Media Corp. company guaranty sr. unsec. sub. notes 5.375%, 1/15/24 1,180,000 1,218,350 Lennar Corp. company guaranty sr. unsec. unsub. bonds 4.50%, 11/15/19 1,000,000 1,028,750 Lions Gate Entertainment Corp. 144A sr. unsec. unsub. notes 5.875%, 11/1/24 1,817,000 1,882,866 Live Nation Entertainment, Inc. 144A company guaranty sr. unsec. notes 4.875%, 11/1/24 845,000 845,000 Masonite International Corp. 144A company guaranty sr. unsec. notes 5.625%, 3/15/23 2,627,000 2,680,826 Matalan Finance PLC sub. notes Ser. REGS, 6.875%, 6/1/19 (United Kingdom) GBP 600,000 635,371 Mattamy Group Corp. 144A sr. unsec. notes 6.875%, 12/15/23 (Canada) $455,000 472,063 Mattamy Group Corp. 144A sr. unsec. notes 6.50%, 11/15/20 (Canada) 2,586,000 2,637,720 Navistar International Corp. company guaranty sr. unsec. notes 8.25%, 11/1/21 4,117,000 4,117,000 Neiman Marcus Group, LLC (The) company guaranty sr. notes 7.125%, 6/1/28 1,317,000 1,009,151 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. sub. notes 8.75%, 10/15/21 ‡‡ 1,462,000 822,375 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. sub. notes 8.00%, 10/15/21 1,280,000 770,714 Nexstar Broadcasting, Inc. 144A company guaranty sr. unsec. notes 5.625%, 8/1/24 490,000 497,350 Nielsen Co. Luxembourg Sarl (The) 144A company guaranty sr. unsec. notes 5.00%, 2/1/25 (Luxembourg) 1,020,000 1,016,175 34 Diversified Income Trust Principal CORPORATE BONDS AND NOTES (30.3%)* cont . amount Value Consumer cyclicals cont . Nielsen Co. Luxembourg Sarl (The) 144A company guaranty sr. unsec. sub. notes 5.50%, 10/1/21 (Luxembourg) $735,000 $760,725 Nielsen Finance, LLC/Nielsen Finance Co. 144A company guaranty sr. unsec. sub. notes 5.00%, 4/15/22 1,272,000 1,300,620 Outfront Media Capital, LLC/Outfront Media Capital Corp. company guaranty sr. unsec. sub. notes 5.875%, 3/15/25 2,510,000 2,629,225 Outfront Media Capital, LLC/Outfront Media Capital Corp. company guaranty sr. unsec. sub. notes 5.625%, 2/15/24 307,000 316,978 Owens Corning company guaranty sr. unsec. notes 4.20%, 12/1/24 2,207,000 2,276,240 Penn National Gaming, Inc. 144A sr. unsec. notes 5.625%, 1/15/27 1,260,000 1,250,550 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5.75%, 10/1/22 4,243,000 4,391,505 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5.50%, 5/15/26 733,000 718,340 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5.375%, 12/1/24 1,901,000 1,905,753 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 7.875%, 6/15/32 1,625,000 1,824,063 Regal Entertainment Group sr. unsec. sub. notes 5.75%, 6/15/23 2,845,000 2,948,131 Ritchie Bros Auctioneers, Inc. 144A company guaranty sr. unsec. notes 5.375%, 1/15/25 (Canada) 345,000 352,763 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 6.125%, 8/15/21 2,360,000 2,395,400 Sabre GLBL, Inc. 144A company guaranty sr. notes 5.375%, 4/15/23 2,410,000 2,464,225 Scientific Games International, Inc. company guaranty sr. unsec. notes 10.00%, 12/1/22 6,707,000 7,151,339 Scientific Games International, Inc. company guaranty sr. unsec. sub. notes 6.25%, 9/1/20 1,000,000 947,500 Scientific Games International, Inc. 144A company guaranty sr. notes 7.00%, 1/1/22 4,046,000 4,319,105 Sinclair Television Group, Inc. 144A company guaranty sr. unsec. sub. notes 5.625%, 8/1/24 4,682,000 4,740,525 Sirius XM Radio, Inc. 144A company guaranty sr. unsec. sub. notes 6.00%, 7/15/24 1,848,000 1,981,980 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. bonds 5.50%, 4/15/27 2,425,000 2,418,938 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 4.875%, 7/31/24 3,030,000 2,999,700 Spectrum Brands, Inc. company guaranty sr. unsec. notes 5.75%, 7/15/25 2,045,000 2,162,588 Spectrum Brands, Inc. company guaranty sr. unsec. sub. notes 6.625%, 11/15/22 90,000 94,613 Standard Industries, Inc. 144A sr. unsec. notes 5.375%, 11/15/24 2,127,000 2,154,906 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6.375%, 6/1/21 3,699,000 3,726,743 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. sub. notes 5.625%, 3/1/24 1,170,000 1,209,488 Tempur Sealy International, Inc. company guaranty sr. unsec. unsub. bonds 5.50%, 6/15/26 671,000 661,606 Townsquare Media, Inc. 144A company guaranty sr. unsec. notes 6.50%, 4/1/23 671,000 670,161 Diversified Income Trust 35 Principal CORPORATE BONDS AND NOTES (30.3%)* cont . amount Value Consumer cyclicals cont . Tribune Media Co. company guaranty sr. unsec. notes 5.875%, 7/15/22 $2,725,000 $2,840,813 Univision Communications, Inc. 144A company guaranty sr. sub. notes 5.125%, 2/15/25 2,853,000 2,806,639 Wolverine World Wide, Inc. 144A company guaranty sr. unsec. bonds 5.00%, 9/1/26 1,220,000 1,146,800 Consumer staples (1.5%) 1011/New Red Finance, Inc. 144A company guaranty notes 6.00%, 4/1/22 (Canada) 5,710,000 5,924,125 Ashtead Capital, Inc. 144A company guaranty notes 6.50%, 7/15/22 3,536,000 3,677,440 BlueLine Rental Finance Corp./BlueLine Rental, LLC 144A company guaranty sub. notes 9.25%, 3/15/24 3,921,000 4,014,124 CEC Entertainment, Inc. company guaranty sr. unsec. sub. notes 8.00%, 2/15/22 1,892,000 1,970,045 Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11.00%, 3/15/21 6,489,000 6,837,459 Dean Foods Co. 144A company guaranty sr. unsec. notes 6.50%, 3/15/23 2,870,000 2,999,150 Europcar Groupe SA sub. notes Ser. REGS, 5.75%, 6/15/22 (France) EUR 600,000 670,272 Fresh Market, Inc. (The) 144A company guaranty sr. notes 9.75%, 5/1/23 $1,388,000 1,120,810 High Ridge Brands Co. 144A company guaranty sr. unsec. notes 8.875%, 3/15/25 1,705,000 1,739,100 JBS USA Lux SA/JBS USA Finance, Inc. 144A sr. unsec. notes 8.25%, 2/1/20 (Brazil) 680,000 697,000 KFC Holding Co./Pizza Hut Holdings, LLC/Taco Bell of America, LLC 144A company guaranty sr. unsec. notes 5.25%, 6/1/26 1,680,000 1,709,400 KFC Holding Co./Pizza Hut Holdings, LLC/Taco Bell of America, LLC 144A company guaranty sr. unsec. notes 5.00%, 6/1/24 1,680,000 1,715,700 Lamb Weston Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 4.875%, 11/1/26 1,799,000 1,834,980 Lamb Weston Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 4.625%, 11/1/24 440,000 448,800 Landry’s, Inc. 144A sr. unsec. notes 6.75%, 10/15/24 1,115,000 1,156,813 Pilgrim’s Pride Corp. 144A company guaranty sr. unsec. notes 5.75%, 3/15/25 1,000,000 1,007,500 Pizzaexpress Financing 2 PLC company guaranty sr. notes Ser. REGS, 6.625%, 8/1/21 (United Kingdom) GBP 600,000 770,962 Prestige Brands, Inc. 144A company guaranty sr. unsec. notes 5.375%, 12/15/21 $1,443,000 1,468,253 Revlon Consumer Products Corp. company guaranty sr. unsec. notes 6.25%, 8/1/24 882,000 879,795 Revlon Consumer Products Corp. company guaranty sr. unsec. sub. notes 5.75%, 2/15/21 3,428,000 3,423,715 Rite Aid Corp. 144A company guaranty sr. unsec. unsub. notes 6.125%, 4/1/23 3,982,000 3,947,158 WhiteWave Foods Co. (The) company guaranty sr. unsec. notes 5.375%, 10/1/22 2,208,000 2,398,440 36 Diversified Income Trust Principal CORPORATE BONDS AND NOTES (30.3%)* cont . amount Value Energy (5.0%) Alta Mesa Holdings LP/Alta Mesa Finance Services Corp. 144A company guaranty sr. unsec. notes 7.875%, 12/15/24 $5,891,000 $6,141,368 Antero Resources Corp. company guaranty sr. unsec. notes 5.625%, 6/1/23 1,553,000 1,587,943 Antero Resources Finance Corp. company guaranty sr. unsec. sub. notes 5.375%, 11/1/21 2,529,000 2,597,511 Ascent Resources Utica Holdings, LLC/ARU Finance Corp. 144A sr. unsec. notes 10.00%, 4/1/22 1,064,000 1,101,240 Baytex Energy Corp. 144A company guaranty sr. unsec. sub. notes 5.625%, 6/1/24 (Canada) 588,000 517,440 Baytex Energy Corp. 144A company guaranty sr. unsec. sub. notes 5.125%, 6/1/21 (Canada) 407,000 366,809 California Resources Corp. company guaranty sr. unsec. sub. notes 5.00%, 1/15/20 1,042,000 858,348 California Resources Corp. 144A company guaranty notes 8.00%, 12/15/22 3,873,000 3,146,813 Cenovus Energy, Inc. sr. unsec. bonds 6.75%, 11/15/39 (Canada) 2,250,000 2,570,625 Cheniere Corpus Christi Holdings, LLC 144A company guaranty sr. notes 5.875%, 3/31/25 3,982,000 4,151,235 Chesapeake Energy Corp. company guaranty sr. unsec. notes 5.75%, 3/15/23 302,000 274,820 Chesapeake Energy Corp. 144A company guaranty notes 8.00%, 12/15/22 2,744,000 2,874,340 Chesapeake Energy Corp. 144A company guaranty sr. unsec. notes 8.00%, 1/15/25 1,429,000 1,429,000 Concho Resources, Inc. company guaranty sr. unsec. notes 5.50%, 4/1/23 3,770,000 3,901,950 Concho Resources, Inc. company guaranty sr. unsec. notes 4.375%, 1/15/25 950,000 955,938 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5.50%, 10/1/22 215,000 222,256 Continental Resources, Inc. company guaranty sr. unsec. bonds 4.90%, 6/1/44 1,327,000 1,141,220 Continental Resources, Inc. company guaranty sr. unsec. notes 3.80%, 6/1/24 5,536,000 5,148,480 Continental Resources, Inc. company guaranty sr. unsec. unsub. notes 4.50%, 4/15/23 1,152,000 1,121,034 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6.375%, 8/15/21 473,000 387,860 Denbury Resources, Inc. 144A company guaranty notes 9.00%, 5/15/21 1,758,000 1,854,690 Diamondback Energy, Inc. 144A company guaranty sr. unsec. notes 5.375%, 5/31/25 2,756,000 2,824,900 Diamondback Energy, Inc. 144A company guaranty sr. unsec. notes 4.75%, 11/1/24 720,000 724,248 Endeavor Energy Resources LP/EER Finance, Inc. 144A sr. unsec. notes 8.125%, 9/15/23 2,159,000 2,293,938 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. sub. notes 9.375%, 5/1/20 4,835,000 4,556,988 EP Energy, LLC/Everest Acquisition Finance, Inc. 144A company guaranty notes 8.00%, 2/15/25 1,940,000 1,804,200 Diversified Income Trust 37 Principal CORPORATE BONDS AND NOTES (30.3%)* cont . amount Value Energy cont . EP Energy, LLC/Everest Acquisition Finance, Inc. 144A company guaranty sr. notes 8.00%, 11/29/24 $1,151,000 $1,208,550 FTS International, Inc. company guaranty sr. notes 6.25%, 5/1/22 671,000 587,125 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 9.25%, 4/23/19 (Russia) 1,042,000 1,170,948 Hess Corp. sr. unsec. unsub. notes 7.30%, 8/15/31 1,280,000 1,508,087 KCA Deutag UK Finance PLC 144A company guaranty sr. notes 9.875%, 4/1/22 (United Kingdom) ## 1,565,000 1,604,125 Laredo Petroleum, Inc. company guaranty sr. unsec. notes 7.375%, 5/1/22 133,000 137,988 Laredo Petroleum, Inc. company guaranty sr. unsec. sub. notes 5.625%, 1/15/22 315,000 314,213 Lukoil International Finance BV 144A company guaranty sr. unsec. notes 4.563%, 4/24/23 (Russia) 1,700,000 1,744,625 Lukoil International Finance BV 144A company guaranty sr. unsec. unsub. bonds 6.656%, 6/7/22 (Russia) 2,380,000 2,679,809 MEG Energy Corp. 144A company guaranty sr. unsec. notes 7.00%, 3/31/24 (Canada) 253,000 226,435 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6.375%, 1/30/23 (Canada) 1,051,000 939,331 MEG Energy Corp. 144A notes 6.50%, 1/15/25 (Canada) 575,000 575,000 Murray Energy Corp. 144A notes 11.25%, 4/15/21 671,000 518,348 Newfield Exploration Co. sr. unsec. unsub. notes 5.75%, 1/30/22 2,983,000 3,165,709 Newfield Exploration Co. sr. unsec. unsub. notes 5.375%, 1/1/26 2,095,000 2,188,018 Oasis Petroleum, Inc. company guaranty sr. unsec. sub. notes 6.875%, 1/15/23 818,000 830,270 Oasis Petroleum, Inc. company guaranty sr. unsec. unsub. notes 6.875%, 3/15/22 2,553,000 2,616,825 Parsley Energy LLC/Parsley Finance Corp. 144A company guaranty sr. unsec. sub. notes 5.375%, 1/15/25 635,000 642,938 Petrobras Global Finance BV company guaranty sr. unsec. unsub. bonds 7.25%, 3/17/44 (Brazil) 4,580,000 4,522,750 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 8.75%, 5/23/26 (Brazil) 3,804,000 4,403,130 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 8.375%, 5/23/21 (Brazil) 8,989,000 10,153,076 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 6.25%, 3/17/24 (Brazil) 7,055,000 7,240,194 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 6.125%, 1/17/22 (Brazil) 2,119,000 2,224,950 Petroleos de Venezuela SA company guaranty sr. unsec. bonds Ser. REGS, 6.00%, 11/15/26 (Venezuela) 2,797,000 979,230 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5.375%, 4/12/27 (Venezuela) 11,169,000 3,808,629 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes Ser. REGS, 9.00%, perpetual maturity (Venezuela) 3,968,000 1,929,440 Petroleos de Venezuela SA 144A company guaranty sr. unsec. notes 6.00%, 11/15/26 (Venezuela) 24,565,000 8,600,207 Petroleos Mexicanos company guaranty sr. unsec. unsub. bonds 5.625%, 1/23/46 (Mexico) 13,745,000 12,289,405 38 Diversified Income Trust Principal CORPORATE BONDS AND NOTES (30.3%)* cont . amount Value Energy cont . Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 6.625%, 6/15/38 (Mexico) $760,000 $773,300 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 6.50%, 6/2/41 (Mexico) 1,000,000 996,000 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 6.375%, 1/23/45 (Mexico) 1,865,000 1,818,785 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 4.875%, 1/18/24 (Mexico) 1,665,000 1,679,985 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 4.50%, 1/23/26 (Mexico) 3,060,000 2,933,010 Precision Drilling Corp. company guaranty sr. unsec. notes 5.25%, 11/15/24 (Canada) 83,000 78,643 Precision Drilling Corp. 144A company guaranty sr. unsec. notes 7.75%, 12/15/23 (Canada) 660,000 694,650 Range Resources Corp. 144A company guaranty sr. unsec. sub. notes 5.75%, 6/1/21 3,330,000 3,413,250 Rose Rock Midstream LP/Rose Rock Finance Corp. company guaranty sr. unsec. sub. notes 5.625%, 11/15/23 1,639,000 1,606,220 Rose Rock Midstream LP/Rose Rock Finance Corp. company guaranty sr. unsec. sub. notes 5.625%, 7/15/22 802,000 792,480 Sabine Pass Liquefaction, LLC sr. notes 5.75%, 5/15/24 775,000 844,596 Sabine Pass Liquefaction, LLC 144A sr. bonds 5.00%, 3/15/27 851,000 889,582 SemGroup Corp. 144A company guaranty sr. unsec. notes 6.375%, 3/15/25 1,320,000 1,296,900 Seven Generations Energy, Ltd. 144A sr. unsec. sub. notes 8.25%, 5/15/20 (Canada) 1,635,000 1,708,575 Seventy Seven Energy, Inc. escrow sr. unsec. notes 6.50%, 7/15/22 F 3,730,000 373 SM Energy Co. sr. unsec. notes 6.50%, 11/15/21 1,526,000 1,564,150 SM Energy Co. sr. unsec. unsub. notes 6.50%, 1/1/23 3,520,000 3,581,600 Targa Resources Partners LP/Targa Resources Partners Finance Corp. 144A company guaranty sr. unsec. bonds 5.375%, 2/1/27 1,100,000 1,138,500 Targa Resources Partners LP/Targa Resources Partners Finance Corp. 144A company guaranty sr. unsec. notes 5.125%, 2/1/25 555,000 571,650 Tesoro Logistics LP/Tesoro Logistics Finance Corp. company guaranty sr. unsec. notes 5.25%, 1/15/25 620,000 647,900 Triangle USA Petroleum Corp. 144A company guaranty sr. unsec. notes 6.75%, 7/15/22 (In default) † 1,655,000 479,950 Weatherford International, Ltd. company guaranty sr. unsec. unsub. notes 8.25%, 6/15/23 388,000 421,950 Weatherford International, Ltd. 144A company guaranty sr. unsec. sub. notes 9.875%, 2/15/24 720,000 833,400 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5.75%, 3/15/21 1,360,000 1,351,500 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5.00%, 3/15/19 776,000 774,060 WPX Energy, Inc. sr. unsec. notes 8.25%, 8/1/23 565,000 628,563 WPX Energy, Inc. sr. unsec. notes 7.50%, 8/1/20 2,283,000 2,419,980 WPX Energy, Inc. sr. unsec. unsub. notes 6.00%, 1/15/22 4,387,000 4,463,773 Diversified Income Trust 39 Principal CORPORATE BONDS AND NOTES (30.3%)* cont . amount Value Financials (4.8%) Alliance Data Systems Corp. 144A company guaranty sr. unsec. notes 5.375%, 8/1/22 $2,006,000 $2,021,045 Ally Financial, Inc. company guaranty sr. unsec. notes 8.00%, 11/1/31 5,718,000 6,790,125 Ally Financial, Inc. sub. unsec. notes 5.75%, 11/20/25 1,193,000 1,221,334 American International Group, Inc. jr. unsec. sub. FRB 8.175%, 5/15/58 1,221,000 1,587,300 Banco Bilbao Vizcaya Argentaria SA jr. unsec. sub. FRB 9.00%, perpetual maturity (Spain) 600,000 627,750 Banco Nacional de Costa Rica 144A sr. unsec. unsub. notes 4.875%, 11/1/18 (Costa Rica) 2,200,000 2,232,340 Bank of America Corp. jr. unsec. sub. FRN Ser. Z, 6.50%, perpetual maturity 1,685,000 1,838,756 CIT Group, Inc. sr. unsec. sub. notes 5.00%, 8/1/23 4,170,000 4,352,438 CIT Group, Inc. sr. unsec. unsub. notes 5.00%, 8/15/22 1,415,000 1,481,321 CNG Holdings, Inc./OH 144A sr. notes 9.375%, 5/15/20 3,291,000 3,003,038 CNO Financial Group, Inc. sr. unsec. unsub. notes 5.25%, 5/30/25 2,320,000 2,379,462 Commerzbank AG 144A unsec. sub. notes 8.125%, 9/19/23 (Germany) 785,000 919,329 Credit Acceptance Corp. company guaranty sr. unsec. notes 6.125%, 2/15/21 1,433,000 1,429,418 Credit Suisse Group AG 144A jr. unsec. sub. FRN 6.25%, perpetual maturity (Switzerland) 1,285,000 1,304,275 DFC Finance Corp. 144A company guaranty sr. notes 10.50%, 6/15/20 1,422,000 874,530 Dresdner Funding Trust I jr. unsec. sub. notes 8.151%, 6/30/31 3,250,000 3,843,125 Dresdner Funding Trust I 144A jr. unsec. sub. notes 8.151%, 6/30/31 3,782,000 4,472,215 ESH Hospitality, Inc. 144A company guaranty sr. unsec. notes 5.25%, 5/1/25 R 1,335,000 1,345,840 Hub Holdings, LLC/Hub Holdings Finance, Inc. 144A sr. unsec. sub. notes 8.125%, 7/15/19 ‡‡ 2,425,000 2,425,000 HUB International, Ltd. 144A sr. unsec. notes 7.875%, 10/1/21 950,000 990,375 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 5.875%, 2/1/22 3,267,000 3,316,005 Icahn Enterprises LP/Icahn Enterprises Finance Corp. 144A sr. unsec. notes 6.75%, 2/1/24 1,110,000 1,144,688 Icahn Enterprises LP/Icahn Enterprises Finance Corp. 144A sr. unsec. notes 6.25%, 2/1/22 1,075,000 1,091,125 Intesa Sanpaolo SpA 144A company guaranty jr. unsec. sub. FRB 7.70%, perpetual maturity (Italy) 670,000 639,850 iStar, Inc. sr. unsec. notes 6.00%, 4/1/22 R 725,000 735,875 iStar, Inc. sr. unsec. notes 5.00%, 7/1/19 R 2,413,000 2,428,081 Liberty Mutual Insurance Co. 144A unsec. sub. notes 7.697%, 10/15/97 2,775,000 3,577,932 Lloyds Bank PLC jr. unsec. sub. FRN Ser. EMTN, 13.00%, perpetual maturity (United Kingdom) GBP 100,000 226,838 Lloyds Banking Group PLC 144A jr. unsec. sub. FRN 6.657%, perpetual maturity (United Kingdom) $2,300,000 2,501,250 LPL Holdings, Inc. 144A company guaranty sr. unsec. notes 5.75%, 9/15/25 1,930,000 1,949,300 MetLife, Inc. 144A jr. unsec. sub. bonds 9.25%, 4/8/38 935,000 1,291,469 40 Diversified Income Trust Principal CORPORATE BONDS AND NOTES (30.3%)* cont . amount Value Financials cont . Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 7.875%, 10/1/20 $1,255,000 $1,301,278 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6.50%, 7/1/21 3,743,000 3,789,788 OneMain Financial Holdings, LLC 144A company guaranty sr. unsec. sub. notes 6.75%, 12/15/19 892,000 932,140 OneMain Financial Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 7.25%, 12/15/21 1,480,000 1,542,900 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6.75%, 6/15/21 2,283,000 2,328,660 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 8.00%, perpetual maturity (United Kingdom) 670,000 666,576 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 7.648%, perpetual maturity (United Kingdom) 2,445,000 2,872,875 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 7.50%, perpetual maturity (United Kingdom) 3,515,000 3,466,669 Royal Bank of Scotland Group PLC sr. unsec. unsub. notes 3.875%, 9/12/23 (United Kingdom) 1,580,000 1,557,185 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A sr. unsec. unsub. notes 5.298%, 12/27/17 (Russia) 2,500,000 2,549,548 Sberbank of Russia Via SB Capital SA 144A sr. unsec. notes 6.125%, 2/7/22 (Russia) 2,100,000 2,299,500 Springleaf Finance Corp. company guaranty sr. unsec. unsub. notes 8.25%, 12/15/20 680,000 742,900 Springleaf Finance Corp. sr. unsec. unsub. notes 5.25%, 12/15/19 640,000 645,600 Stearns Holdings, Inc. 144A company guaranty sr. notes 9.375%, 8/15/20 2,671,000 2,697,710 TMX Finance, LLC/TitleMax Finance Corp. 144A company guaranty sr. notes 8.50%, 9/15/18 2,178,000 2,003,760 TRI Pointe Group, Inc./TRI Pointe Homes, Inc. company guaranty sr. unsec. unsub. notes 5.875%, 6/15/24 1,980,000 2,039,400 UBS AG/Jersey jr. unsec. sub. FRN Ser. EMTN, 7.152%, perpetual maturity (Jersey) EUR 2,000,000 2,232,654 USI, Inc./NY 144A sr. unsec. notes 7.75%, 1/15/21 $3,620,000 3,683,350 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. unsub. notes 6.902%, 7/9/20 (Russia) 3,060,000 3,354,525 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. unsub. notes 6.80%, 11/22/25 (Russia) 1,956,000 2,180,620 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. unsub. notes 5.942%, 11/21/23 (Russia) 2,200,000 2,353,142 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6.875%, 5/29/18 (Russia) 22,451,000 23,544,992 VTB Bank OJSC Via VTB Capital SA 144A unsec. sub. bonds 6.95%, 10/17/22 (Russia) 27,040,000 29,372,157 VTB Bank PJSC via VTB Eurasia DAC 144A unsec. sub. FRN 9.50%, perpetual maturity (Russia) 1,110,000 1,252,913 Health care (2.1%) AMAG Pharmaceuticals, Inc. 144A company guaranty sr. unsec. notes 7.875%, 9/1/23 2,780,000 2,634,050 Centene Corp. sr. unsec. unsub. notes 6.125%, 2/15/24 2,705,000 2,904,494 Diversified Income Trust 41 Principal CORPORATE BONDS AND NOTES (30.3%)* cont . amount Value Health care cont . Centene Corp. sr. unsec. unsub. notes 4.75%, 1/15/25 $482,000 $484,714 Centene Corp. sr. unsec. unsub. notes 4.75%, 5/15/22 1,466,000 1,506,315 CHS/Community Health Systems, Inc. company guaranty sr. unsec. notes 6.875%, 2/1/22 3,438,000 2,956,680 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8.00%, 11/15/19 261,000 256,106 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 7.125%, 7/15/20 652,000 597,395 Concordia International Corp. 144A company guaranty sr. unsec. notes 7.00%, 4/15/23 (Canada) 2,557,000 498,615 Concordia International Corp. 144A sr. notes 9.00%, 4/1/22 (Canada) 325,000 232,375 DPx Holdings BV 144A sr. unsec. sub. notes 7.50%, 2/1/22 (Netherlands) 2,673,000 2,821,686 Endo Finance, LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 5.375%, 1/15/23 4,173,000 3,588,780 Endo Limited/Endo Finance LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. notes 6.00%, 2/1/25 (Ireland) 500,000 426,250 Endo Limited/Endo Finance LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 6.00%, 7/15/23 (Ireland) 1,965,000 1,719,375 Halyard Health, Inc. company guaranty sr. unsec. unsub. notes 6.25%, 10/15/22 2,717,000 2,798,510 HCA, Inc. company guaranty sr. bonds 5.25%, 6/15/26 1,642,000 1,728,205 HCA, Inc. company guaranty sr. sub. notes 5.875%, 3/15/22 2,000,000 2,200,000 HCA, Inc. company guaranty sr. unsec. unsub. notes 7.50%, 2/15/22 741,000 849,371 Jaguar Holding Co. II/Pharmaceutical Product Development, LLC 144A company guaranty sr. unsec. notes 6.375%, 8/1/23 3,165,000 3,299,513 Kinetic Concepts, Inc./KCI USA, Inc. 144A company guaranty sub. notes 12.50%, 11/1/21 1,591,000 1,762,033 Mallinckrodt International Finance SA/Mallinckrodt CB, LLC 144A company guaranty sr. unsec. unsub. notes 5.50%, 4/15/25 (Luxembourg) 2,404,000 2,211,680 Molina Healthcare, Inc. company guaranty sr. unsec. notes 5.375%, 11/15/22 2,175,000 2,255,192 Omega Healthcare Investors, Inc. company guaranty sr. unsec. unsub. notes 4.95%, 4/1/24 R 1,443,000 1,485,294 Ortho-Clinical Diagnostics, Inc./Ortho-Clinical Diagnostics SA 144A sr. unsec. notes 6.625%, 5/15/22 2,396,000 2,228,280 Service Corp. International/US sr. unsec. notes 5.375%, 1/15/22 2,587,000 2,671,078 Service Corp. International/US sr. unsec. unsub. notes 5.375%, 5/15/24 4,990,000 5,191,347 Sterigenics-Nordion Holdings, LLC 144A sr. unsec. notes 6.50%, 5/15/23 1,831,000 1,872,198 Tenet Healthcare Corp. company guaranty sr. FRN 4.631%, 6/15/20 3,355,000 3,371,775 Tenet Healthcare Corp. company guaranty sr. notes 6.25%, 11/1/18 810,000 849,488 Tenet Healthcare Corp. company guaranty sr. sub. notes 6.00%, 10/1/20 4,416,000 4,669,920 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 6.125%, 4/15/25 3,185,000 2,452,450 42 Diversified Income Trust Principal CORPORATE BONDS AND NOTES (30.3%)* cont . amount Value Health care cont . Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5.875%, 5/15/23 $3,777,000 $2,931,896 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5.625%, 12/1/21 1,062,000 854,910 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5.50%, 3/1/23 1,705,000 1,312,850 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsub. notes 7.00%, 3/15/24 1,985,000 2,037,106 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsub. notes 6.50%, 3/15/22 660,000 678,975 Technology (1.5%) Avaya, Inc. 144A company guaranty sr. notes 7.00%, 4/1/19 (In default) † 3,407,000 2,691,530 Black Knight InfoServ, LLC/Black Knight Lending Solutions, Inc. company guaranty sr. unsec. notes 5.75%, 4/15/23 3,068,000 3,217,565 Diamond 1 Finance Corp./Diamond 2 Finance Corp. 144A company guaranty sr. unsec. notes 7.125%, 6/15/24 5,466,000 6,042,548 Diamond 1 Finance Corp./Diamond 2 Finance Corp. 144A sr. notes 5.45%, 6/15/23 2,550,000 2,751,483 First Data Corp. 144A company guaranty sr. unsec. unsub. notes 7.00%, 12/1/23 2,670,000 2,863,575 First Data Corp. 144A notes 5.75%, 1/15/24 2,785,000 2,872,728 First Data Corp. 144A sr. notes 5.375%, 8/15/23 1,705,000 1,775,331 Inception Merger Sub, Inc./Rackspace Hosting, Inc. 144A sr. unsec. notes 8.625%, 11/15/24 2,235,000 2,355,020 Infor Software Parent LLC/Infor Software Parent, Inc. 144A company guaranty sr. unsec. notes 7.125%, 5/1/21 ‡‡ 4,165,000 4,258,713 Infor US, Inc. company guaranty sr. unsec. notes 6.50%, 5/15/22 2,564,000 2,634,766 Iron Mountain, Inc. company guaranty sr. unsec. notes 6.00%, 8/15/23 R 3,445,000 3,625,863 Micron Technology, Inc. company guaranty sr. unsec. unsub. notes 5.875%, 2/15/22 2,454,000 2,564,430 Solera, LLC /Solera Finance, Inc. 144A sr. unsec. notes 10.50%, 3/1/24 3,523,000 4,025,028 Techem Energy Metering Service GmbH & Co. KG 144A company guaranty sr. unsec. sub. notes 7.875%, 10/1/20 (Germany) EUR 1,550,000 1,721,136 Trionista TopCo GmbH 144A company guaranty sr. unsec. sub. notes 6.875%, 4/30/21 (Germany) EUR 3,425,000 3,792,633 Zebra Technologies Corp. sr. unsec. unsub. bonds 7.25%, 10/15/22 $2,922,000 3,159,413 Transportation (0.2%) Air Medical Merger Sub Corp. 144A sr. unsec. notes 6.375%, 5/15/23 4,120,000 3,975,800 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6.375%, 4/1/23 3,607,000 3,661,105 Utilities and power (1.3%) AES Corp./Virginia (The) sr. unsec. notes 8.00%, 6/1/20 2,779,000 3,188,903 AES Corp./Virginia (The) sr. unsec. notes 5.50%, 4/15/25 2,629,000 2,668,435 AES Corp./Virginia (The) sr. unsec. notes 4.875%, 5/15/23 965,000 957,763 AES Corp./Virginia (The) sr. unsec. unsub. notes 7.375%, 7/1/21 1,960,000 2,214,800 Diversified Income Trust 43 Principal CORPORATE BONDS AND NOTES (30.3%)* cont . amount Value Utilities and power cont . Calpine Corp. sr. unsec. sub. notes 5.75%, 1/15/25 $2,635,000 $2,618,531 Calpine Corp. 144A company guaranty sr. notes 6.00%, 1/15/22 2,105,000 2,202,356 Calpine Corp. 144A company guaranty sr. sub. notes 5.875%, 1/15/24 510,000 538,688 Centrais Electricas Brasileiras SA (Electrobras) 144A sr. unsec. unsub. notes 5.75%, 10/27/21 (Brazil) 500,000 508,750 Colorado Interstate Gas Co., LLC company guaranty sr. unsec. notes 6.85%, 6/15/37 2,495,000 2,628,008 Dynegy, Inc. company guaranty sr. unsec. notes 7.375%, 11/1/22 3,157,000 3,125,430 Dynegy, Inc. company guaranty sr. unsec. notes 6.75%, 11/1/19 1,641,000 1,686,128 Dynegy, Inc. company guaranty sr. unsec. unsub. notes 7.625%, 11/1/24 1,191,000 1,137,405 Energy Transfer Equity LP company guaranty sr. notes 7.50%, 10/15/20 2,415,000 2,692,725 Energy Transfer Equity LP sr. sub. notes 5.875%, 1/15/24 785,000 834,063 GenOn Energy, Inc. sr. unsec. sub. notes 9.875%, 10/15/20 1,666,000 1,087,065 Hiland Partners Holdings, LLC/Hiland Partners Finance Corp. 144A company guaranty sr. unsec. sub. notes 5.50%, 5/15/22 780,000 811,200 NRG Energy, Inc. company guaranty sr. unsec. notes 7.25%, 5/15/26 1,216,000 1,249,440 NRG Energy, Inc. company guaranty sr. unsec. sub. notes 7.875%, 5/15/21 1,479,000 1,519,673 NRG Energy, Inc. 144A company guaranty sr. unsec. bonds 6.625%, 1/15/27 2,804,000 2,796,990 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. notes 5.00%, 10/1/22 1,655,000 1,759,882 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 6.50%, 7/15/21 499,000 515,551 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5.875%, 3/1/22 2,443,000 2,685,067 Southern Star Central Corp. 144A sr. unsec. notes 5.125%, 7/15/22 3,692,000 3,701,230 Total corporate bonds and notes (cost $1,028,698,110) FOREIGN GOVERNMENT AND AGENCY Principal BONDS AND NOTES (7.1%)* amount Value Argentina (Republic of) sr. unsec. bonds Ser. REGS, 7.625%, 4/22/46 (Argentina) $1,205,000 $1,218,255 Argentina (Republic of) 144A sr. unsec. bonds 7.125%, 7/6/36 (Argentina) 24,884,000 24,117,548 Argentina (Republic of) 144A sr. unsec. unsub. bonds 6.625%, 7/6/28 (Argentina) 2,500,000 2,450,000 Argentina (Republic of) 144A sr. unsec. unsub. notes 6.875%, 1/26/27 (Argentina) 10,119,000 10,261,911 Brazil (Federal Republic of) sr. unsec. unsub. bonds 4.875%, 1/22/21 (Brazil) 3,755,000 3,952,138 Brazil (Federal Republic of) unsec. notes Ser. NTNF, 10.00%, 1/1/23 (Brazil) (Units) BRL 40,990 13,452,229 Buenos Aires (Province of) 144A sr. unsec. unsub. bonds 7.875%, 6/15/27 (Argentina) $8,610,000 8,674,575 44 Diversified Income Trust FOREIGN GOVERNMENT AND AGENCY Principal BONDS AND NOTES (7.1%)* cont . amount Value Buenos Aires (Province of) 144A sr. unsec. unsub. notes 10.875%, 1/26/21 (Argentina) $9,195,000 $10,528,275 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 9.125%, 3/16/24 (Argentina) 15,559,000 17,248,448 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 6.50%, 2/15/23 (Argentina) 3,890,000 3,898,558 Cordoba (Province of) 144A sr. unsec. unsub. notes 7.125%, 6/10/21 (Argentina) 2,225,000 2,305,968 Costa Rica (Republic of) 144A sr. unsec. unsub. notes 7.00%, 4/4/44 (Costa Rica) 1,500,000 1,521,990 Croatia (Republic of) 144A sr. unsec. unsub. notes 6.00%, 1/26/24 (Croatia) 10,550,000 11,670,938 Egypt (Government of) 144A sr. unsec. bonds 8.50%, 1/31/47 (Egypt) 2,920,000 3,142,650 Egypt (Government of) 144A sr. unsec. notes 6.125%, 1/31/22 (Egypt) 6,415,000 6,664,191 Hellenic (Republic of) sr. unsec. notes 3.375%, 7/17/17 (Greece) EUR 5,222,000 5,467,713 Hellenic (Republic of) sr. unsec. unsub. bonds 4.75%, 4/17/19 (Greece) EUR 12,085,000 12,182,556 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, 3.00%, 2/24/40 (Greece) EUR 248,000 171,907 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/38 (Greece) †† EUR 644,642 446,506 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/36 (Greece) †† EUR 2,664,000 1,869,864 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/33 (Greece) †† EUR 814,000 592,049 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/32 (Greece) †† EUR 6,076,694 4,485,516 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/30 (Greece) †† EUR 6,508,000 4,957,042 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/29 (Greece) †† EUR 18,266,966 14,150,043 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/28 (Greece) †† EUR 12,552,512 10,015,544 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/27 (Greece) †† EUR 2,477,876 2,050,801 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/26 (Greece) †† EUR 5,016,500 4,196,619 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/25 (Greece) †† EUR 13,441,696 11,382,487 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/24 (Greece) †† EUR 1,141,483 982,894 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65%, 2/24/20), 2/24/23 (Greece) †† EUR 7,535,000 6,612,416 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6.625%, 2/17/37 (Indonesia) $3,255,000 4,003,650 Indonesia (Republic of) 144A sr. unsec. unsub. notes 5.95%, 1/8/46 (Indonesia) 3,250,000 3,818,750 Indonesia (Republic of) 144A sr. unsec. unsub. notes 5.125%, 1/15/45 (Indonesia) 6,310,000 6,696,488 Diversified Income Trust 45 FOREIGN GOVERNMENT AND AGENCY Principal BONDS AND NOTES (7.1%)* cont . amount Value Indonesia (Republic of) 144A sr. unsec. unsub. notes 3.375%, 4/15/23 (Indonesia) $5,860,000 $5,852,675 Russia (Federation of) 144A sr. unsec. notes 4.50%, 4/4/22 (Russia) 1,925,000 2,041,647 Russia (Federation of) 144A sr. unsec. unsub. bonds 12.75%, 6/24/28 (Russia) 3,715,000 6,538,400 Russia (Federation of) 144A sr. unsec. unsub. bonds 5.625%, 4/4/42 (Russia) 6,600,000 7,251,750 United Mexican States sr. unsec. unsub. notes Ser. MTN, 4.75%, 3/8/44 (Mexico) 150,000 146,067 Venezuela (Bolivarian Republic of) sr. unsec. bonds 7.00%, 3/31/38 (Venezuela) 2,900,000 1,160,000 Vietnam (Republic of) 144A sr. unsec. bonds 4.80%, 11/19/24 (Vietnam) 600,000 611,518 Total foreign government and agency bonds and notes (cost $238,093,898) Principal SENIOR LOANS (1.8%)* c amount Value Academy, Ltd. bank term loan FRN Ser. B, 5.055%, 7/2/22 $2,475,246 $1,825,494 Asurion, LLC bank term loan FRN 8.50%, 3/3/21 2,397,000 2,420,222 Avaya, Inc. bank term loan FRN Ser. B6, 6.532%, 3/31/18 (In default) † 2,165,986 1,709,505 Avaya, Inc. bank term loan FRN Ser. B7, 6.282%, 5/29/20 (In default) † 2,345,156 1,863,813 BWAY Corp. bank term loan FRN Ser. B, 3.25%, 3/22/24 815,000 813,302 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 11.75%, 3/1/18 (In default) † 4,010,095 4,624,963 Caesars Growth Properties Holdings, LLC bank term loan FRN 6.25%, 5/8/21 4,589,704 4,609,784 Capital Automotive LP bank term loan FRN 7.00%, 3/24/25 671,000 677,710 Casella Waste Systems, Inc. bank term loan FRN Ser. B, 4.00%, 10/17/23 5,017,425 5,051,920 Chesapeake Energy Corp. bank term loan FRN 8.553%, 8/23/21 3,300,000 3,498,000 Del Monte Foods, Inc. bank term loan FRN 8.31%, 8/18/21 1,435,000 941,719 DPx Holdings BV bank term loan FRN Ser. B, 4.25%, 3/10/21 1,534,569 1,534,569 First Data Corp. bank term loan FRN 3.984%, 3/24/21 649,537 654,137 FTS International, Inc. bank term loan FRN Ser. B, 5.75%, 4/16/21 2,205,000 1,911,459 Getty Images, Inc. bank term loan FRN Ser. B, 4.75%, 10/18/19 3,621,939 3,160,142 iHeartCommunications, Inc. bank term loan FRN Ser. D, 7.732%, 1/30/19 2,744,000 2,355,266 Kronos, Inc./MA bank term loan FRN 9.284%, 11/1/24 1,125,000 1,158,047 Kronos, Inc./MA bank term loan FRN 5.034%, 11/1/23 621,443 624,453 MEG Energy Corp. bank term loan FRN 4.54%, 12/31/23 2,320,000 2,318,756 Navistar, Inc. bank term loan FRN Ser. B, 5.00%, 8/7/20 3,184,688 3,216,534 Neiman Marcus Group, Ltd., Inc. bank term loan FRN 4.25%, 10/25/20 2,209,531 1,771,768 Ortho-Clinical Diagnostics, Inc. bank term loan FRN Ser. B, 4.75%, 6/30/21 1,397,694 1,384,940 Rackspace Hosting, Inc. bank term loan FRN Ser. B, 4.535%, 11/3/23 649,373 653,702 Revlon Consumer Products Corp. bank term loan FRN Ser. B, 4.482%, 9/7/23 2,268,600 2,268,285 Reynolds Group Holdings, Inc. bank term loan FRN 3.982%, 2/5/23 1,676,586 1,683,134 46 Diversified Income Trust Principal SENIOR LOANS (1.8%)* c cont . amount Value Solenis International LP bank term loan FRN 7.804%, 7/31/22 $435,000 $428,693 Talbots, Inc. (The) bank term loan FRN 9.50%, 3/19/21 2,088,649 1,775,351 Talbots, Inc. (The) bank term loan FRN 5.50%, 3/19/20 2,287,245 2,039,461 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. BF1, 5.74%, 4/1/22 671,000 672,491 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. BF3, 5.75%, 4/1/22 739,342 740,985 Vertiv Intermediate Holding II Corp. bank term loan FRN Ser. B, 5.03%, 11/30/23 1,176,228 1,186,520 Total senior loans (cost $62,516,250) PURCHASED SWAP OPTIONS OUTSTANDING (0.3%)* Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. 2.3125/3 month USD-LIBOR-BBA/Apr-27 Apr-17/2.3125 $278,289,600 $470,309 1.54/3 month USD-LIBOR-BBA/Jun-18 Jun-17/1.54 417,434,400 375,691 (1.495)/3 month USD-LIBOR-BBA/Jul-18 Jul-17/1.495 417,434,400 350,645 1.495/3 month USD-LIBOR-BBA/Jul-18 Jul-17/1.495 417,434,400 229,589 1.698/3 month USD-LIBOR-BBA/Jun-18 Jun-17/1.698 417,434,400 100,184 2.265/3 month USD-LIBOR-BBA/Apr-27 Apr-17/2.265 208,716,900 96,010 Barclays Bank PLC 2.62/3 month USD-LIBOR-BBA/May-37 May-17/2.62 139,144,800 1,576,511 (0.51)/3 month GBP-LIBOR-BBA/Sep-18 Sep-17/0.51 GBP 338,648,000 271,547 1.425/3 month USD-LIBOR-BBA/Apr-18 Apr-17/1.425 $417,434,400 154,451 (2.60)/3 month USD-LIBOR-BBA/Apr-27 Apr-17/2.60 208,716,900 62,615 Citibank, N.A. 2.25/3 month USD-LIBOR-BBA/Sep-27 Sep-17/2.25 278,289,600 2,576,962 1.6125/3 month USD-LIBOR-BBA/Aug-18 Aug-17/1.6125 556,579,200 612,237 2.297/3 month USD-LIBOR-BBA/Apr-27 Apr-17/2.297 208,716,900 285,942 (1.34)/3 month USD-LIBOR-BBA/Apr-18 Apr-17/1.34 417,434,400 204,543 2.163/3 month USD-LIBOR-BBA/Apr-27 Apr-17/2.163 208,716,900 91,835 1.34/3 month USD-LIBOR-BBA/Apr-18 Apr-17/1.34 417,434,400 417 Credit Suisse International (2.58)/3 month USD-LIBOR-BBA/Apr-27 Apr-17/2.58 278,289,600 41,743 Goldman Sachs International 1.86375/3 month USD-LIBOR-BBA/Apr-18 Apr-17/1.86375 417,434,400 116,882 JPMorgan Chase Bank N.A. 2.4427/3 month USD-LIBOR-BBA/May-27 May-17/2.4427 139,144,800 1,249,520 2.9498/3 month USD-LIBOR-BBA/May-27 May-17/2.9498 139,144,800 964,273 0.843/6 month EUR-EURIBOR-Reuters/Jun-27 Jun-17/0.843 EUR 47,696,800 599,910 2.3525/3 month USD-LIBOR-BBA/Apr-27 Apr-17/2.3525 $139,144,800 386,823 1.426/3 month USD-LIBOR-BBA/Apr-18 Apr-17/1.426 417,434,400 141,928 Total purchased swap options outstanding (cost $24,992,219) Diversified Income Trust 47 PURCHASED OPTIONS OUTSTANDING (0.3%)* Expiration date/strike Contract price amount Value EUR/JPY (Call) Jun-17/JPY 127.50 EUR 63,117,400 $84,975 Federal National Mortgage Association 30 yr 3.50% TBA commitments (Put) May-17/$100.95 $176,000,000 256,432 Federal National Mortgage Association 30 yr 3.50% TBA commitments (Put) May-17/100.83 176,000,000 220,176 Federal National Mortgage Association 30 yr 3.50% TBA commitments (Put) May-17/100.71 176,000,000 188,320 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) May-17/98.95 418,000,000 2,483,756 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) Jun-17/98.76 176,000,000 1,441,088 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) Jun-17/98.63 176,000,000 1,558,480 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) Jun-17/98.51 176,000,000 1,681,504 Federal National Mortgage Association 30 yr 2.50% TBA commitments (Call) Apr-17/94.23 64,000,000 723,776 USD/MXN (Put) Apr-17/MXN 19.00 66,610,400 1,188,596 Total purchased options outstanding (cost $12,574,204) Principal CONVERTIBLE BONDS AND NOTES (—%)* amount Value CHC Group, LLC/CHC Finance Ltd. cv. notes Ser. AI, zero%, 9/15/20 (Cayman Islands) $566,658 $1,019,984 Total convertible bonds and notes (cost $394,257) Principal amount/ SHORT-TERM INVESTMENTS (15.6%)* shares Value Federal Home Loan Banks unsec. discount notes 0.767%, 5/12/17 $40,000,000 $39,968,360 Federal Home Loan Banks unsec. discount notes 0.761%, 5/16/17 21,540,000 21,521,217 Federal Home Loan Banks unsec. discount notes 0.750%, 4/21/17 26,000,000 25,991,030 Federal Home Loan Banks unsec. discount notes 0.750%, 4/12/17 23,500,000 23,495,935 Interest in $43,201,000 tri-party repurchase agreement dated 3/31/17 with Merrill Lynch, Pierce, Fenner and Smith, Inc. due 4/3/17 — maturity value of $43,203,844 for an effective yield of 0.790% (collateralized by a mortgage backed security with a coupon rate of 4.000% and a due date of 10/1/45, valued at $44,065,020) 43,201,000 43,201,000 Putnam Short Term Investment Fund 0.87% L Shares 246,029,562 246,029,562 State Street Institutional U.S. Government Money Market Fund, Premier Class 0.62% P Shares 6,985,000 6,985,000 U.S. Treasury Bills 0.769%, 7/13/17 # ∆ § $97,503,000 97,291,028 U.S. Treasury Bills 0.593%, 4/6/17 # ∆ 13,635,000 13,634,305 U.S. Treasury Bills 0.523%, 5/18/17 § 7,647,000 7,640,095 U.S. Treasury Bills 0.509%, 5/11/17 ∆ 1,412,000 1,410,928 U.S. Treasury Bills 0.509%, 5/4/17 # ∆ 139,000 138,917 Total short-term investments (cost $527,301,858) TOTAL INVESTMENTS Total investments (cost $6,146,696,203) 48 Diversified Income Trust Key to holding’s currency abbreviations AUD Australian Dollar BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound HUF Hungarian Forint JPY Japanese Yen MXN Mexican Peso NOK Norwegian Krone NZD New Zealand Dollar SEK Swedish Krona USD / $ United States Dollar ZAR South African Rand Key to holding’s abbreviations bp Basis Points DAC Designated Activity Company EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in themarket interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes OAO Open Joint Stock Company OJSC Open Joint Stock Company OTC Over-the-counter PJSC Public Joint Stock Company PO Principal Only REGS Securities sold under Regulation S may not be offered, sold or delivered within the United States exceptpursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from October 1, 2016 through March 31, 2017 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $3,381,190,264. † This security is non-income-producing. †† The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ∆ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. Diversified Income Trust 49 § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. ## Forward commitment, in part or in entirety (Note 1). c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). F This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $2,250,489,711 to cover certain derivative contracts, delayed delivery securities and the settlement of certain securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A of the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA commitments. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 90.7% Canada 0.9% Russia 1.5 Brazil 0.8 Argentina 1.3 Other 3.5 Greece 1.3 Total 100.0% FORWARD CURRENCY CONTRACTS at 3/31/17 (aggregate face value $2,208,428,023) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 4/19/17 $22,149,811 $21,034,048 $1,115,763 Brazilian Real Buy 4/3/17 16,082,316 15,501,016 581,300 Brazilian Real Sell 4/3/17 16,082,316 16,241,065 158,749 Brazilian Real Buy 7/3/17 32,266,139 32,422,981 (156,842) British Pound Sell 6/21/17 9,128,734 8,896,942 (231,792) Canadian Dollar Buy 4/19/17 19,239,223 19,051,492 187,731 Canadian Dollar Sell 4/19/17 19,239,223 19,247,195 7,972 Chilean Peso Buy 7/19/17 33,524,599 33,440,815 83,784 Euro Buy 6/21/17 13,953,079 13,706,114 246,965 50 Diversified Income Trust FORWARD CURRENCY CONTRACTS at 3/31/17 (aggregate face value $2,208,428,023) (Unaudited) cont . Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. cont . Hong Kong Dollar Buy 5/17/17 $632,343 $633,901 $(1,558) Indian Rupee Buy 5/17/17 16,640,686 15,995,921 644,765 Japanese Yen Buy 5/17/17 9,249 109,487 (100,238) Mexican Peso Buy 7/19/17 16,595,267 16,479,302 115,965 New Zealand Dollar Sell 4/19/17 21,850,212 21,555,008 (295,204) Norwegian Krone Sell 6/21/17 15,914,989 16,163,960 248,971 Singapore Dollar Sell 5/17/17 16,056,098 15,677,443 (378,655) Swedish Krona Buy 6/21/17 16,154,352 16,020,118 134,234 Barclays Bank PLC Australian Dollar Buy 4/19/17 28,355,163 28,631,497 (276,334) British Pound Buy 6/21/17 16,607,456 16,151,737 455,719 British Pound Sell 6/21/17 16,542,058 16,234,608 (307,450) Canadian Dollar Buy 4/19/17 7,992,575 7,913,195 79,380 Canadian Dollar Sell 4/19/17 7,992,575 7,996,990 4,415 Euro Sell 6/21/17 1,765,857 1,815,876 50,019 Japanese Yen Sell 5/17/17 20,069,636 19,493,906 (575,730) New Zealand Dollar Sell 4/19/17 9,525,685 9,312,980 (212,705) Swedish Krona Buy 6/21/17 16,166,517 16,027,437 139,080 Swiss Franc Buy 6/21/17 1,142,391 1,133,410 8,981 Citibank, N.A. Australian Dollar Buy 4/19/17 2,837,105 1,868,794 968,311 Brazilian Real Buy 4/3/17 16,577,653 16,410,435 167,218 Brazilian Real Sell 4/3/17 16,577,653 15,414,727 (1,162,926) Brazilian Real Buy 7/3/17 3,943,201 3,988,129 (44,928) British Pound Sell 6/21/17 14,527,397 14,267,165 (260,232) Canadian Dollar Buy 4/19/17 32,212,717 32,280,141 (67,423) Canadian Dollar Sell 4/19/17 32,244,909 31,960,571 (284,338) Euro Sell 6/21/17 14,391,011 14,269,144 (121,867) Indonesian Rupiah Buy 5/17/17 15,544,032 15,437,265 106,767 Japanese Yen Buy 5/17/17 929,970 913,842 16,128 Mexican Peso Buy 4/19/17 6,831,973 6,093,237 738,736 New Zealand Dollar Sell 4/19/17 37,791,683 38,096,205 304,522 Norwegian Krone Sell 6/21/17 24,510,447 25,002,471 492,024 South African Rand Sell 4/19/17 213,274 744,910 531,636 South African Rand Sell 7/19/17 15,751,795 15,867,561 115,766 Swedish Krona Buy 6/21/17 33,900,056 33,274,587 625,469 Credit Suisse International Australian Dollar Buy 4/19/17 22,166,386 22,000,877 165,509 British Pound Sell 6/21/17 286,822 282,192 (4,630) Canadian Dollar Buy 4/19/17 140,801 140,875 (74) Canadian Dollar Sell 4/19/17 140,801 139,385 (1,416) Euro Sell 6/21/17 17,204,155 17,111,657 (92,498) Hong Kong Dollar Sell 5/17/17 708,015 706,333 (1,682) New Zealand Dollar Sell 4/19/17 24,173,823 24,593,738 419,915 Diversified Income Trust 51 FORWARD CURRENCY CONTRACTS at 3/31/17 (aggregate face value $2,208,428,023) (Unaudited) cont . Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Credit Suisse International cont . Norwegian Krone Sell 6/21/17 $16,707,976 $16,887,200 $179,224 Swedish Krona Buy 6/21/17 16,288,115 16,148,070 140,045 Goldman Sachs International Australian Dollar Buy 4/19/17 173,839 9,186 164,653 British Pound Sell 6/21/17 1,942,987 1,911,919 (31,068) Canadian Dollar Buy 4/19/17 13,924,353 13,503,933 420,420 Euro Sell 6/21/17 13,459,685 13,347,294 (112,391) Indian Rupee Buy 5/17/17 33,335,616 32,516,571 819,045 Japanese Yen Sell 5/17/17 11,821,405 11,817,343 (4,062) New Zealand Dollar Sell 4/19/17 38,010,101 38,248,242 238,141 Norwegian Krone Buy 6/21/17 712,035 723,772 (11,737) South African Rand Sell 7/19/17 15,580,009 16,085,938 505,929 South Korean Won Buy 5/17/17 32,967,867 31,974,037 993,830 South Korean Won Sell 5/17/17 33,183,207 31,682,743 (1,500,464) Swedish Krona Buy 6/21/17 49,867,403 49,569,623 297,780 HSBC Bank USA, National Association Australian Dollar Buy 4/19/17 1,703,561 1,999,997 (296,436) Canadian Dollar Buy 4/19/17 24,103,484 23,951,613 151,871 Canadian Dollar Sell 4/19/17 24,103,484 24,105,833 2,349 Euro Sell 6/21/17 8,429,261 8,358,647 (70,614) Hong Kong Dollar Buy 5/17/17 426,658 428,425 (1,767) JPMorgan Chase Bank N.A. Australian Dollar Buy 4/19/17 72,358,434 70,807,971 1,550,463 Brazilian Real Buy 4/3/17 16,062,895 15,326,917 735,978 Brazilian Real Sell 4/3/17 16,062,895 15,798,461 (264,434) Brazilian Real Sell 7/3/17 5,947 6,009 62 British Pound Sell 6/21/17 2,616,674 2,575,230 (41,444) Canadian Dollar Buy 4/19/17 18,434,130 18,253,390 180,740 Canadian Dollar Sell 4/19/17 18,434,130 18,456,605 22,475 Czech Koruna Buy 7/19/17 16,939,513 17,056,079 (116,566) Czech Koruna Sell 7/19/17 16,939,513 16,811,985 (127,528) Euro Sell 6/21/17 14,815,557 14,634,958 (180,599) Euro Buy 7/19/17 16,810,385 16,762,732 47,653 Euro Sell 7/19/17 16,810,385 16,920,142 109,757 Hong Kong Dollar Sell 5/17/17 38,190 35,436 (2,754) Indonesian Rupiah Buy 5/17/17 15,547,923 15,404,904 143,020 Indonesian Rupiah Sell 5/17/17 15,568,418 15,370,835 (197,583) Japanese Yen Buy 5/17/17 6,935,694 7,047,080 (111,386) New Zealand Dollar Sell 4/19/17 37,848,933 38,031,346 182,413 Norwegian Krone Buy 6/21/17 247,023 250,793 (3,770) South Korean Won Buy 5/17/17 2,575,619 3,580,767 (1,005,148) Swedish Krona Buy 6/21/17 25,731,186 25,987,108 (255,922) Swiss Franc Buy 6/21/17 557,856 554,634 3,222 52 Diversified Income Trust FORWARD CURRENCY CONTRACTS at 3/31/17 (aggregate face value $2,208,428,023) (Unaudited) cont . Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Royal Bank of Scotland PLC (The) Australian Dollar Buy 4/19/17 $8,166,845 $7,750,459 $416,386 British Pound Buy 6/21/17 3,422,538 3,168,298 254,240 Canadian Dollar Buy 4/19/17 26,708,909 26,821,942 (113,033) Canadian Dollar Sell 4/19/17 26,708,909 26,684,070 (24,839) Czech Koruna Buy 7/19/17 16,939,513 17,049,796 (110,283) Czech Koruna Sell 7/19/17 16,939,513 16,828,815 (110,698) Euro Sell 6/21/17 21,087,177 20,908,182 (178,995) Euro Buy 7/19/17 16,808,563 16,760,366 48,197 Euro Sell 7/19/17 16,808,563 16,885,070 76,507 Japanese Yen Sell 5/17/17 16,584,522 16,477,380 (107,142) New Zealand Dollar Buy 4/19/17 24,200,732 24,527,947 (327,215) New Zealand Dollar Sell 4/19/17 24,347,674 24,162,021 (185,653) Norwegian Krone Buy 6/21/17 7,604,263 7,728,987 (124,724) Swedish Krona Buy 6/21/17 25,854,307 25,727,153 127,154 State Street Bank and Trust Co. Australian Dollar Buy 4/19/17 16,423,206 16,766,682 (343,476) British Pound Sell 6/21/17 19,256,515 18,941,988 (314,527) Canadian Dollar Buy 4/19/17 16,995,731 16,836,196 159,535 Canadian Dollar Sell 4/19/17 16,995,731 16,910,005 (85,726) Euro Sell 6/21/17 42,786,281 42,693,663 (92,618) Japanese Yen Sell 5/17/17 690,151 350,236 (339,915) New Zealand Dollar Sell 4/19/17 19,574,251 19,419,218 (155,033) Singapore Dollar Sell 5/17/17 16,056,027 15,712,010 (344,017) Swedish Krona Buy 6/21/17 34,025,697 33,740,377 285,320 UBS AG Australian Dollar Buy 4/19/17 17,208,613 16,986,523 222,090 British Pound Sell 6/21/17 12,249,137 12,052,405 (196,732) Canadian Dollar Buy 4/19/17 42,702,860 42,873,022 (170,162) Canadian Dollar Sell 4/19/17 42,702,860 42,336,029 (366,831) Euro Sell 6/21/17 73,964,609 73,300,445 (664,164) Japanese Yen Buy 5/17/17 8,402,257 8,487,926 (85,669) New Zealand Dollar Sell 4/19/17 48,379,811 48,205,380 (174,431) Norwegian Krone Buy 6/21/17 15,769,104 16,028,011 (258,907) Swedish Krona Buy 6/21/17 49,544,752 49,148,076 396,676 WestPac Banking Corp. Australian Dollar Buy 4/19/17 13,773,077 13,829,823 (56,746) Canadian Dollar Buy 4/19/17 9,460,458 9,466,417 (5,959) Canadian Dollar Sell 4/19/17 9,460,458 9,430,008 (30,450) Euro Sell 6/21/17 16,102,903 15,966,110 (136,793) New Zealand Dollar Sell 4/19/17 16,444,454 16,770,535 326,081 Total Diversified Income Trust 53 FUTURES CONTRACTS OUTSTANDING at 3/31/17 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Euro-OAT 10 yr (Short) 211 $33,097,933 Jun-17 $(430,200) Total WRITTEN SWAP OPTIONS OUTSTANDING at 3/31/17 (premiums $72,405,484) (Unaudited) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Bank of America N.A. 2.8625/3 month USD-LIBOR-BBA/Apr-27 Apr-17/2.8625 $208,716,900 $209 (1.728)/3 month USD-LIBOR-BBA/Jul-20 Jul-17/1.728 139,144,800 192,020 (2.6475)/3 month USD-LIBOR-BBA/Apr-22 Apr-17/2.6475 278,289,600 203,151 2.082/3 month USD-LIBOR-BBA/Jul-20 Jul-17/2.082 139,144,800 214,283 (2.01)/3 month USD-LIBOR-BBA/Apr-22 Apr-17/2.01 278,289,600 342,296 (1.993)/3 month USD-LIBOR-BBA/Jun-18 Jun-17/1.993 417,434,400 571,885 Barclays Bank PLC 2.83/3 month USD-LIBOR-BBA/Apr-27 Apr-17/2.83 208,716,900 835 2.715/3 month USD-LIBOR-BBA/Apr-27 Apr-17/2.715 208,716,900 8,349 (2.13975)/3 month USD-LIBOR-BBA/Apr-18 Apr-17/2.13975 417,434,400 12,523 1.736/3 month USD-LIBOR-BBA/Sep-18 Sep-17/1.736 417,347,000 250,408 (2.905)/3 month USD-LIBOR-BBA/May-27 May-17/2.905 139,144,800 715,204 (2.40)/3 month USD-LIBOR-BBA/May-27 May-17/2.40 139,144,800 939,227 (2.435)/3 month USD-LIBOR-BBA/Apr-27 Apr-17/2.435 208,716,900 1,342,050 Citibank, N.A. 1.942/3 month USD-LIBOR-BBA/Apr-20 Apr-17/1.942 139,144,800 139 (1.652)/3 month USD-LIBOR-BBA/Apr-20 Apr-17/1.652 139,144,800 139 2.8945/3 month USD-LIBOR-BBA/Apr-27 Apr-17/2.8945 208,716,900 4,174 2.7655/3 month USD-LIBOR-BBA/Apr-27 Apr-17/2.7655 208,716,900 16,697 (2.0625)/3 month USD-LIBOR-BBA/Aug-18 Aug-17/2.0625 556,579,200 562,145 (2.206)/3 month USD-LIBOR-BBA/Jun-27 Jun-17/2.206 278,289,600 1,090,895 Credit Suisse International 2.81/3 month USD-LIBOR-BBA/Apr-27 Apr-17/2.81 278,289,600 278 2.695/3 month USD-LIBOR-BBA/Apr-27 Apr-17/2.695 278,289,600 2,783 (2.43)/3 month USD-LIBOR-BBA/Apr-27 Apr-17/2.43 278,289,600 1,538,941 Goldman Sachs International (1.63875)/3 month USD-LIBOR-BBA/Apr-18 Apr-17/1.63875 417,434,400 417 (1.75125)/3 month USD-LIBOR-BBA/Apr-18 Apr-17/1.75125 417,434,400 8,349 JPMorgan Chase Bank N.A. (2.06)/3 month USD-LIBOR-BBA/Apr-18 Apr-17/2.06 417,434,400 91,836 (2.69)/3 month USD-LIBOR-BBA/Apr-22 Apr-17/2.69 139,144,800 164,191 (2.05)/3 month USD-LIBOR-BBA/Apr-22 Apr-17/2.05 139,144,800 272,724 (1.389)/6 month EUR-EURIBOR-Reuters/Jun-47 Jun-17/1.389 EUR 18,363,300 556,551 (2.6657)/3 month USD-LIBOR-BBA/May-37 May-17/2.6657 $139,144,800 2,156,746 (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 270,610,000 12,752,767 Total 54 Diversified Income Trust WRITTEN OPTIONS OUTSTANDING at 3/31/17 (premiums $11,942,537) (Unaudited) Expiration Contract date/strike price amount Value EUR/JPY (Put) Jun-17/JPY 115.30 EUR 63,117,400 $673,134 Federal National Mortgage Association 30 yr 3.50% TBA commitments (Put) May-17/$100.38 $176,000,000 124,784 Federal National Mortgage Association 30 yr 3.50% TBA commitments (Put) May-17/100.26 176,000,000 105,776 Federal National Mortgage Association 30 yr 3.50% TBA commitments (Put) May-17/100.13 176,000,000 89,408 Federal National Mortgage Association 30 yr 3.50% TBA commitments (Put) May-17/99.81 176,000,000 57,728 Federal National Mortgage Association 30 yr 3.50% TBA commitments (Put) May-17/99.69 176,000,000 48,400 Federal National Mortgage Association 30 yr 3.50% TBA commitments (Put) May-17/99.56 176,000,000 40,656 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) Jun-17/100.13 176,000,000 512,688 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) Jun-17/100.01 176,000,000 570,944 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) Jun-17/99.88 176,000,000 634,128 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) Jun-17/99.45 176,000,000 895,136 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) Jun-17/99.32 176,000,000 981,728 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) Jun-17/99.20 176,000,000 1,073,952 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Put) May-17/98.95 418,000,000 2,320,737 Federal National Mortgage Association 30 yr 2.50% TBA commitments (Put) Apr-17/94.23 64,000,000 1,344 USD/MXN (Put) Apr-17/MXN 18.25 66,610,400 155,002 Total FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 3/31/17 (Unaudited) Counterparty Fixed right or obligation % to receive Premium Unrealized or (pay)/Floating rate index/ Expiration Contract receivable/ appreciation/ Maturity date date/strike amount (payable) (depreciation) Bank of America N.A. (2.785)/3 month USD-LIBOR-BBA/ Jan-47 (Purchased) Jan-27/2.785 $41,743,200 $(4,479,045) $(84,739) 2.5925/3 month USD-LIBOR-BBA/ Jan-27 (Purchased) Jan-19/2.5925 41,743,200 (1,471,448) (160,294) (2.5925)/3 month USD-LIBOR-BBA/ Jan-27 (Purchased) Jan-19/2.5925 41,743,200 (1,471,448) (187,844) 2.785/3 month USD-LIBOR-BBA/ Jan-47 (Purchased) Jan-27/2.785 41,743,200 (4,479,045) (371,014) (2.7175)/3 month USD-LIBOR-BBA/ Jan-47 (Written) Jan-19/2.7175 41,743,200 3,771,498 538,070 2.7175/3 month USD-LIBOR-BBA/ Jan-47 (Written) Jan-19/2.7175 41,743,200 3,771,498 272,166 Diversified Income Trust 55 FORWARD PREMIUM SWAP OPTION CONTRACTS OUTSTANDING at 3/31/17 (Unaudited) cont . Counterparty Fixed right or obligation % to receive Premium Unrealized or (pay)/Floating rate index/ Expiration Contract receivable/ appreciation/ Maturity date date/strike amount (payable) (depreciation) Barclays Bank PLC 2.43/3 month USD-LIBOR-BBA/ Feb-22 (Purchased) Feb-19/2.43 $41,743,200 $(582,318) $(9,601) (2.43)/3 month USD-LIBOR-BBA/ Feb-22 (Purchased) Feb-19/2.43 41,743,200 (582,318) (115,629) Goldman Sachs International (2.8175)/3 month USD-LIBOR-BBA/ Mar-47 (Purchased) Mar-27/2.8175 8,348,800 (1,054,036) 12,523 2.8175/3 month USD-LIBOR-BBA/ Mar-47 (Purchased) Mar-27/2.8175 8,348,800 (1,054,036) (11,939) JPMorgan Chase Bank N.A. 2.8325/3 month USD-LIBOR-BBA/ Feb-52 (Purchased) Feb-22/2.8325 41,743,200 (5,828,394) (143,597) (2.8325)/3 month USD-LIBOR-BBA/ Feb-52 (Purchased) Feb-22/2.8325 41,743,200 (5,828,394) (456,671) 2.79/3 month USD-LIBOR-BBA/ Feb-49 (Written) Feb-19/2.79 41,743,200 3,963,517 563,117 (2.79)/3 month USD-LIBOR-BBA/ Feb-49 (Written) Feb-19/2.79 41,743,200 3,963,517 179,496 Total TBA SALE COMMITMENTS OUTSTANDING at 3/31/17 (proceeds receivable $2,244,681,172) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 3.50%, 4/1/47 $962,000,000 4/12/17 $984,095,985 Federal National Mortgage Association, 3.00%, 5/1/47 637,000,000 5/11/17 630,480,687 Federal National Mortgage Association, 3.00%, 4/1/47 637,000,000 4/12/17 631,625,313 Government National Mortgage Association, 4.50%, 4/1/47 13,000,000 4/20/17 13,884,610 Total OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/17 (Unaudited) Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank N.A. MXN 603,433,000 $— 1/1/26 1 month MXN-TIIE- 6.16% $(2,641,240) BANXICO MXN 470,245,000 — 10/6/21 1 month MXN-TIIE- 5.93% (1,241,769) BANXICO MXN 190,014,000 — 10/8/21 1 month MXN-TIIE- 5.895% (516,100) BANXICO MXN 196,974,000 — 10/26/21 1 month MXN-TIIE- 6.09% (459,839) BANXICO Total $— 56 Diversified Income Trust CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/17 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $2,257,459,200 E $(206,358) 6/21/19 1.75% 3 month USD- $(1,145,461) LIBOR-BBA 430,246,300 E 298,403 6/21/22 2.20% 3 month USD- (1,351,162) LIBOR-BBA 68,300 E (50) 6/21/27 3 month USD- 2.50% 381 LIBOR-BBA 175,241,600 E 120,278 6/21/27 2.50% 3 month USD- (983,920) LIBOR-BBA 63,209,900 E 449,842 6/21/47 3 month USD- 2.70% 861,212 LIBOR-BBA 2,250,000 E (5,335) 6/21/27 3 month USD- 2.65% 39,357 LIBOR-BBA 199,398,000 E 1,328,892 6/21/22 2.30% 3 month USD- (386,727) LIBOR-BBA 81,315,500 E (1,078) 4/4/27 3 month USD- 2.39859% 54,135 LIBOR-BBA AUD 43,741,000 E (125) 2/13/20 3 month AUD- 2.388% 16,250 BBR-BBSW AUD 43,796,000 E (125) 2/15/20 3 month AUD- 2.446% 34,372 BBR-BBSW AUD 43,741,000 E (125) 2/15/20 3 month AUD- 2.475% 43,653 BBR-BBSW AUD 43,796,000 E (109) 2/16/20 3 month AUD- 2.516% 56,104 BBR-BBSW AUD 209,041,000 E (174,002) 6/28/22 2.60% 6 month AUD- (278,450) BBR-BBSW AUD 31,588,000 E (52,865) 6/28/27 3.00% 6 month AUD- (43,453) BBR-BBSW CAD 148,858,000 E (182,242) 6/21/22 3 month CAD- 1.70% 832,345 BA-CDOR CAD 73,436,000 E (622,431) 6/21/27 3 month CAD- 2.15% 379,724 BA-CDOR CHF 37,053,000 E 656,820 6/21/27 6 month CHF- 0.10% 415,114 LIBOR-BBA CHF 45,767,000 E 448,596 6/21/22 0.40% 6 month CHF- 203,048 LIBOR-BBA EUR 22,326,000 E (466) 1/24/32 6 month EUR- 1.665% 58,101 EURIBOR-REUTERS EUR 46,104,000 E (183) 2/18/20 1 day EUR- 0.124% 13,047 EURIBOR-REUTERS EUR 46,104,000 E (183) 2/18/20 1 day EUR- 0.104% 3,014 EURIBOR-REUTERS EUR 534,563,000 E (5,355) 6/21/22 0.40% 6 month EUR- (4,694,701) EURIBOR- REUTERS EUR 573,000 E (3,464) 6/21/27 6 month EUR- 1.00% 7,519 EURIBOR-REUTERS Diversified Income Trust 57 CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/17 (Unaudited) cont . Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) EUR 184,416,000 E $(743) 3/22/20 0.028% 1 day EUR- $(229,349) EURIBOR- REUTERS GBP 20,294,000 E (377) 1/19/32 1.912% 6 month GBP- (579,234) LIBOR-BBA GBP 38,733,000 E (183) 2/11/20 0.918% 6 month GBP- (37,210) LIBOR-BBA GBP 38,733,000 E (182) 2/14/20 0.955% 6 month GBP- (54,388) LIBOR-BBA GBP 131,006,000 E (1,249,658) 6/21/22 0.80% 6 month GBP- (527,782) LIBOR-BBA GBP 109,000 E 634 6/21/27 6 month GBP- 1.25% 970 LIBOR-BBA HUF 3,047,000,000 (138) 2/28/27 6 month HUF- 2.65% 133,366 BUBOR-NATIONAL BANK OF HUNGARY HUF 14,068,300,000 (181) 2/28/19 0.715% 6 month (249,845) HUF-BUBOR- NATIONAL BANK OF HUNGARY HUF 8,724,120,000 (112) 3/1/19 0.69% 6 month (138,995) HUF-BUBOR- NATIONAL BANK OF HUNGARY HUF 1,978,490,000 (90) 3/1/27 6 month HUF- 2.60% 53,650 BUBOR-NATIONAL BANK OF HUNGARY HUF 6,659,130,000 (86) 3/20/19 0.745% 6 month (126,915) HUF-BUBOR- NATIONAL BANK OF HUNGARY HUF 1,482,360,000 (67) 3/20/27 6 month HUF- 2.905% 171,125 BUBOR-NATIONAL BANK OF HUNGARY MXN 160,220,000 (111) 12/3/26 7.715% 1 month MXN- (203,294) TIIE-BANXICO MXN 112,370,000 (74) 12/24/26 8.12% 1 month MXN- (317,341) TIIE-BANXICO MXN 134,710,000 (87) 1/7/27 8.20% 1 month MXN- (427,125) TIIE-BANXICO MXN 175,550,000 (186) 3/9/32 1 month MXN-TIIE- 7.67% 35,395 BANXICO MXN 85,575,000 (91) 3/12/32 1 month MXN-TIIE- 7.67% 16,628 BANXICO NOK 6,805,000 E (1,733) 6/21/22 6 month NOK- 1.75% 6,461 NIBOR-NIBR NOK 287,362,000 E 81,064 6/21/27 6 month NOK- 2.10% 547,539 NIBOR-NIBR NZD 118,061,000 E (324) 2/13/20 3 month NZD- 3.14% 125,969 BBR-FRA 58 Diversified Income Trust CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 3/31/17 (Unaudited) cont . Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) NZD 147,259,000 E $(959) 6/21/22 3 month NZD- 3.20% $941,105 BBR-FRA NZD 134,086,000 E (1,036,885) 6/21/27 3 month NZD- 3.75% 940,190 BBR-FRA NZD 118,061,000 E (312) 3/29/20 3 month NZD- 3.0475% 17,234 BBR-FRA SEK 324,663,000 E (27,646) 6/21/22 0.55% 3 month SEK- (283,481) STIBOR-SIDE SEK 422,700,000 E (253,210) 6/21/27 3 month SEK- 1.35% 577,884 STIBOR-SIDE SEK 894,418,000 E (380) 3/22/20 3 month SEK- 0.513% 167,910 STIBOR-SIDE ZAR 86,586,000 (80) 10/11/26 8.32625% 3 month ZAR- (105,457) JIBAR-SAFEX ZAR 345,070,000 (99) 3/9/19 3 month ZAR- 7.305% (23,307) JIBAR-SAFEX ZAR 696,970,000 (209) 3/24/19 3 month ZAR- 7.11% (223,674) JIBAR-SAFEX ZAR 159,610,000 (168) 3/24/27 7.785% 3 month ZAR- 301,956 JIBAR-SAFEX Total E Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/17 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Bank of America N.A. $7,323,844 $— 1/12/41 4.50% (1 month Synthetic TRS Index $(48,707) USD-LIBOR) 4.50% 30 year Fannie Mae pools Barclays Bank PLC 1,610,980 — 1/12/41 3.50% (1 month Synthetic TRS Index (8,265) USD-LIBOR) 3.50% 30 year Fannie Mae pools 1,128,073 — 1/12/41 5.00% (1 month Synthetic TRS Index (8,442) USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,061,734 — 1/12/41 4.50% (1 month Synthetic MBX Index 9,264 USD-LIBOR) 4.50% 30 year Fannie Mae pools 4,388,285 — 1/12/42 4.00% (1 month Synthetic TRS Index (33,781) USD-LIBOR) 4.00% 30 year Fannie Mae pools 5,124,672 — 1/12/40 4.00% (1 month Synthetic MBX Index 52,239 USD-LIBOR) 4.00% 30 year Fannie Mae pools Diversified Income Trust 59 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/17 (Unaudited) cont . Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont . $1,464,498 $— 1/12/40 4.00% (1 month Synthetic MBX Index $14,929 USD-LIBOR) 4.00% 30 year Fannie Mae pools 734,367 — 1/12/40 4.50% (1 month Synthetic MBX Index 6,408 USD-LIBOR) 4.50% 30 year Fannie Mae pools 2,472,097 — 1/12/39 6.00% (1 month Synthetic TRS Index (4,826) USD-LIBOR) 6.00% 30 year Fannie Mae pools 2,903,909 — 1/12/40 4.00% (1 month Synthetic MBX Index 29,602 USD-LIBOR) 4.00% 30 year Fannie Mae pools 390,329 — 1/12/38 6.50% (1 month Synthetic TRS Index (1,273) USD-LIBOR) 6.50% 30 year Fannie Mae pools 1,428,515 — 1/12/41 5.00% (1 month Synthetic MBX Index 5,905 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 9,572,964 — 1/12/40 4.00% (1 month Synthetic MBX Index 97,584 USD-LIBOR) 4.00% 30 year Fannie Mae pools 7,766,051 — 1/12/40 4.50% (1 month Synthetic MBX Index 67,766 USD-LIBOR) 4.50% 30 year Fannie Mae pools 42,318 — 1/12/39 (6.00%)1 month Synthetic TRS Index (83) USD-LIBOR 6.00% 30 year Fannie Mae pools 1,236,024 — 1/12/41 5.00% (1 month Synthetic TRS Index (10,789) USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 3,602,239 — 1/12/39 (6.00%) 1 month Synthetic MBX Index (14,456) USD-LIBOR 6.00% 30 year Fannie Mae pools 5,141,036 — 1/12/41 5.00% (1 month Synthetic TRS Index (44,873) USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 3,095,015 — 1/12/41 5.00% (1 month Synthetic TRS Index (27,015) USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 3,925,434 — 1/12/41 5.00% (1 month Synthetic TRS Index (34,263) USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 5,345,921 — 1/12/38 6.50% (1 month Synthetic TRS Index (17,438) USD-LIBOR) 6.50% 30 year Fannie Mae pools 767,049 — 1/12/38 6.50% (1 month Synthetic TRS Index (2,502) USD-LIBOR) 6.50% 30 year Fannie Mae pools 60 Diversified Income Trust OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/17 (Unaudited) cont . Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont . $9,476,260 $— 1/12/41 (5.00%) 1 month Synthetic TRS Index $70,917 USD-LIBOR 5.00% 30 year Fannie Mae pools 17,655,793 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 130,357 USD-LIBOR 4.00% 30 year Fannie Mae pools 42,125,183 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 311,021 USD-LIBOR 4.00% 30 year Fannie Mae pools 542,219 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (3,141) USD-LIBOR 5.50% 30 year Fannie Mae pools 16,021,906 — 1/12/40 5.00% (1 month Synthetic MBX Index 68,703 USD-LIBOR) 5.00% 30 year Fannie Mae pools 97,196,533 — 1/12/41 5.00% (1 month Synthetic MBX Index 856,911 USD-LIBOR) 5.00% 30 year Fannie Mae pools 59,256,018 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (299,228) USD-LIBOR 6.50% 30 year Fannie Mae pools EUR 57,000,000 — 9/15/17 (0.4975%) Eurostat Eurozone 249,007 HICP excluding tobacco EUR 28,497,000 — 9/15/17 (0.46%) Eurostat Eurozone 147,413 HICP excluding tobacco EUR 40,541,000 — 9/15/17 (0.435%) Eurostat Eurozone 231,469 HICP excluding tobacco GBP 24,138,000 — 11/3/26 3.4531% GBP Non-revised UK (138,964) Retail Price Index Citibank, N.A. $1,533,051 — 1/12/41 5.00% (1 month Synthetic MBX Index 13,516 USD-LIBOR) 5.00% 30 year Fannie Mae pools 513,950 — 1/12/41 5.00% (1 month Synthetic MBX Index 4,531 USD-LIBOR) 5.00% 30 year Fannie Mae pools Credit Suisse International 5,414,748 — 1/12/41 5.00% (1 month Synthetic MBX Index 47,738 USD-LIBOR) 5.00% 30 year Fannie Mae pools 26,667,798 — 1/12/41 4.50% (1 month Synthetic MBX Index 228,456 USD-LIBOR) 4.50% 30 year Ginnie Mae II pools 1,128,073 — 1/12/41 5.00% (1 month Synthetic MBX Index 9,945 USD-LIBOR) 5.00% 30 year Fannie Mae pools Diversified Income Trust 61 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/17 (Unaudited) cont . Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Credit Suisse International cont . $5,234,043 $— 1/12/38 (6.50%) 1 month Synthetic MBX Index $(26,431) USD-LIBOR 6.50% 30 year Fannie Mae pools 70,420 — 1/12/40 5.00% (1 month Synthetic TRS Index (483) USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,466,494 — 1/12/42 4.50% (1 month Synthetic TRS Index (16,408) USD-LIBOR) 4.50% 30 year Fannie Mae pools 3,241,388 — 1/12/43 3.00% (1 month Synthetic TRS Index (18,980) USD-LIBOR) 3.00% 30 year Fannie Mae pools 9,128,949 — 1/12/41 5.00% (1 month Synthetic TRS Index (79,681) USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 9,696,235 — 1/12/41 (5.00%) 1 month Synthetic TRS Index 72,564 USD-LIBOR 5.00% 30 year Fannie Mae pools 11,893,043 — 1/12/41 (5.00%) 1 month Synthetic TRS Index 89,004 USD-LIBOR 5.00% 30 year Fannie Mae pools 15,051,877 — 1/12/41 5.00% (1 month Synthetic MBX Index (131,379) USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 3,522,016 — 1/12/44 3.00% (1 month Synthetic TRS Index (26,136) USD-LIBOR) 3.00% 30 year Fannie Mae pools 19,646,713 — 1/12/41 4.00% (1 month Synthetic TRS Index (145,056) USD-LIBOR) 4.00% 30 year Fannie Mae pools 3,212,154 — 1/12/41 4.00% (1 month Synthetic TRS Index (23,716) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,462,033 — 1/12/41 4.00% (1 month Synthetic TRS Index (18,178) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,816,087 — 1/12/45 4.00% (1 month Synthetic TRS Index (24,753) USD-LIBOR) 4.00% 30 year Fannie Mae pools 29,903,973 — 1/12/43 3.50% (1 month Synthetic TRS Index (265,835) USD-LIBOR) 3.50% 30 year Fannie Mae pools 5,275,265 — 1/12/43 3.50% (1 month Synthetic TRS Index (46,895) USD-LIBOR) 3.50% 30 year Fannie Mae pools 49,948,931 — 1/12/45 4.00% (1 month Synthetic TRS Index (439,037) USD-LIBOR) 4.00% 30 year Fannie Mae pools 62 Diversified Income Trust OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/17 (Unaudited) cont . Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Credit Suisse International cont . $31,483,850 $— 1/12/45 4.00% (1 month Synthetic TRS Index $(276,734) USD-LIBOR) 4.00% 30 year Fannie Mae pools 31,432,725 — 1/12/45 3.50% (1 month Synthetic TRS Index (362,861) USD-LIBOR) 3.50% 30 year Fannie Mae pools 21,197,268 — 1/12/41 (4.00%) 1 month Synthetic TRS Index 156,505 USD-LIBOR 4.00% 30 year Fannie Mae pools Deutsche Bank AG 825,255 — 1/12/40 4.00% (1 month Synthetic MBX Index 8,412 USD-LIBOR) 4.00% 30 year Fannie Mae pools 5,234,043 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (26,431) USD-LIBOR 6.50% 30 year Fannie Mae pools Goldman Sachs International 5,194,014 — 1/12/39 6.00% (1 month Synthetic TRS Index (10,139) USD-LIBOR) 6.00% 30 year Fannie Mae pools 1,270,530 — 1/12/41 4.00% (1 month Synthetic TRS Index (9,381) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,061,734 — 1/12/41 4.50% (1 month Synthetic TRS Index (7,061) USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,818,394 — 1/12/38 6.50% (1 month Synthetic TRS Index (5,932) USD-LIBOR) 6.50% 30 year Fannie Mae pools 10,967,335 — 1/12/42 4.00% (1 month Synthetic TRS Index (84,425) USD-LIBOR) 4.00% 30 year Fannie Mae pools 10,967,335 — 1/12/42 4.00% (1 month Synthetic TRS Index (84,425) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,632,157 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (13,292) USD-LIBOR 6.50% 30 year Fannie Mae pools 988,842 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (4,993) USD-LIBOR 6.50% 30 year Fannie Mae pools 7,972,563 — 1/12/41 4.50% (1 month Synthetic TRS Index (53,022) USD-LIBOR) 4.50% 30 year Fannie Mae pools 1,819,655 — 1/12/39 6.00% (1 month Synthetic TRS Index (3,552) USD-LIBOR) 6.00% 30 year Fannie Mae pools Diversified Income Trust 63 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/17 (Unaudited) cont . Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont . $654,255 $— 1/12/38 (6.50%) 1 month Synthetic MBX Index $(3,304) USD-LIBOR 6.50% 30 year Fannie Mae pools 6,823,708 — 1/12/40 4.00% (1 month Synthetic TRS Index (31,126) USD-LIBOR) 4.00% 30 year Fannie Mae pools 579,285 — 1/12/39 6.00% (1 month Synthetic TRS Index (1,131) USD-LIBOR) 6.00% 30 year Fannie Mae pools 3,625,980 — 1/12/39 6.00% (1 month Synthetic TRS Index (7,078) USD-LIBOR) 6.00% 30 year Fannie Mae pools 825,192 — 1/12/39 (6.00%) 1 month Synthetic MBX Index (3,312) USD-LIBOR 6.00% 30 year Fannie Mae pools 1,134,043 — 1/12/38 6.50% (1 month Synthetic MBX Index 5,727 USD-LIBOR) 6.50% 30 year Fannie Mae pools 1,708,811 — 1/12/40 (5.00%) 1 month Synthetic MBX Index (7,328) USD-LIBOR 5.00% 30 year Fannie Mae pools 709,923 — 1/12/39 5.50% (1 month Synthetic MBX Index 4,113 USD-LIBOR) 5.50% 30 year Fannie Mae pools 1,396,086 — 1/12/40 (4.50%) 1 month Synthetic MBX Index (12,182) USD-LIBOR 4.50% 30 year Fannie Mae pools 2,874,701 — 1/12/41 4.00% (1 month Synthetic TRS Index (21,225) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,959,713 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (9,896) USD-LIBOR 6.50% 30 year Fannie Mae pools 3,605,776 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (18,208) USD-LIBOR 6.50% 30 year Fannie Mae pools 202,196 — 1/12/41 5.00% (1 month Synthetic TRS Index (1,765) USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 2,351,743 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (11,876) USD-LIBOR 6.50% 30 year Fannie Mae pools 1,215,737 — 1/12/38 6.50% (1 month Synthetic TRS Index (3,966) USD-LIBOR) 6.50% 30 year Fannie Mae pools 179,571 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (907) USD-LIBOR 6.50% 30 year Fannie Mae pools 64 Diversified Income Trust OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/17 (Unaudited) cont . Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont . $479,046 $— 1/12/38 (6.50%) 1 month Synthetic MBX Index $(2,419) USD-LIBOR 6.50% 30 year Fannie Mae pools 163,607 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (826) USD-LIBOR 6.50% 30 year Fannie Mae pools 6,966 — 1/12/38 6.50% (1 month Synthetic TRS Index (23) USD-LIBOR) 6.50% 30 year Fannie Mae pools 2,359,899 — 1/12/38 6.50% (1 month Synthetic TRS Index (7,698) USD-LIBOR) 6.50% 30 year Fannie Mae pools 11,947,515 — 1/12/42 4.00% (1 month Synthetic TRS Index (91,971) USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,352,128 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (6,828) USD-LIBOR 6.50% 30 year Fannie Mae pools 2,357,469 — 1/12/39 6.00% (1 month Synthetic TRS Index (4,602) USD-LIBOR) 6.00% 30 year Fannie Mae pools 15,567,681 — 1/12/42 4.00% (1 month Synthetic TRS Index (119,838) USD-LIBOR) 4.00% 30 year Fannie Mae pools 123,496 — 1/12/41 4.00% (1 month Synthetic TRS Index (912) USD-LIBOR) 4.00% 30 year Fannie Mae pools 7,459,027 — 1/12/41 4.00% (1 month Synthetic TRS Index (55,072) USD-LIBOR) 4.00% 30 year Fannie Mae pools 25,092,459 — 1/12/41 4.00% (1 month Synthetic TRS Index (185,264) USD-LIBOR) 4.00% 30 year Fannie Mae pools 23,050,131 — 1/12/41 (5.00%) 1 month Synthetic TRS Index 172,500 USD-LIBOR 5.00% 30 year Fannie Mae pools 31,388,666 — 1/12/45 4.00% (1 month Synthetic TRS Index (275,898) USD-LIBOR) 4.00% 30 year Fannie Mae pools 35,179,238 — 1/12/43 (3.50%) 1 month Synthetic TRS Index 312,731 USD-LIBOR 3.50% 30 year Fannie Mae pools 21,360,581 — 1/12/45 4.00% (1 month Synthetic TRS Index (187,754) USD-LIBOR) 4.00% 30 year Fannie Mae pools 13,112,465 — 1/12/44 (3.00%) 1 month Synthetic TRS Index 97,305 USD-LIBOR 3.00% 30 year Fannie Mae pools Diversified Income Trust 65 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 3/31/17 (Unaudited) cont . Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont . EUR 205,198,000 $— 8/10/17 (0.63%) Eurostat Eurozone $193,293 HICP excluding tobacco EUR 67,760,000 — 8/11/17 (0.63%) Eurostat Eurozone 63,829 HICP excluding tobacco EUR 57,000,000 — 8/31/17 (0.27%) Eurostat Eurozone 494,184 HICP excluding tobacco EUR 57,000,000 — 9/1/17 (0.37%) Eurostat Eurozone 371,960 HICP excluding tobacco GBP 12,069,000 — 11/10/26 3.56% GBP Non-revised UK 133,158 Retail Price Index GBP 12,069,000 — 11/18/26 3.52% GBP Non-revised UK 57,128 Retail Price Index JPMorgan Chase Bank N.A. $16,715,346 — 1/12/41 4.00% (1 month Synthetic TRS Index (123,413) USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,121,785 — 1/12/41 4.00% (1 month Synthetic TRS Index (15,666) USD-LIBOR) 4.00% 30 year Fannie Mae pools 23,050,131 — 1/12/41 (5.00%) 1 month Synthetic TRS Index 172,500 USD-LIBOR 5.00% 30 year Fannie Mae pools JPMorgan Securities LLC 8,846,380 — 1/12/44 4.00% (1 month Synthetic TRS Index (65,306) USD-LIBOR) 4.00% 30 year Fannie Mae pools 53,838,151 — 1/12/42 (4.00%) 1 month Synthetic TRS Index 414,440 USD-LIBOR 4.00% 30 year Fannie Mae pools Total $— OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 3/31/17 (Unaudited) Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt * Rating *** (paid) ** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB– Index BBB–/P $39,713 $581,000 5/11/63 300 bp $(34,258) CMBX NA BBB– Index BBB–/P 79,608 1,321,000 5/11/63 300 bp (88,578) CMBX NA BBB– Index BBB–/P 163,473 2,648,000 5/11/63 300 bp (173,662) CMBX NA BBB– Index BBB–/P 155,838 2,734,000 5/11/63 300 bp (192,246) Credit Suisse International CMBX NA BBB– Index — (226,273) 3,359,000 1/17/47 (300 bp) 78,444 CMBX NA BB Index — (311,136) 2,217,000 1/17/47 (500 bp) 77,344 66 Diversified Income Trust OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 3/31/17 (Unaudited) cont . Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt * Rating *** (paid) ** amount date per annum (depreciation) Credit Suisse International cont . CMBX NA BB Index — $(881,360) $49,934,000 5/11/63 (500 bp) $9,261,623 CMBX NA BB Index — (27,128) 2,794,000 1/17/47 (500 bp) 462,458 CMBX NA BB Index — (385,589) 2,033,000 1/17/47 (500 bp) (29,351) CMBX NA BBB– Index BBB–/P 119,192 2,435,000 5/11/63 300 bp (190,825) CMBX NA BBB– Index BBB–/P 285,554 3,086,000 5/11/63 300 bp (107,345) CMBX NA BBB– Index BBB–/P 407,508 3,342,000 5/11/63 300 bp (19,377) CMBX NA BBB– Index BBB–/P 279,422 3,359,000 5/11/63 300 bp (148,235) CMBX NA BBB– Index BBB–/P 445,132 3,643,000 5/11/63 300 bp (18,683) CMBX NA BBB– Index BBB–/P 481,496 3,645,000 5/11/63 300 bp 17,427 CMBX NA BBB– Index BBB–/P 631,254 4,348,000 5/11/63 300 bp 77,681 CMBX NA BBB– Index BBB–/P 571,145 4,691,000 5/11/63 300 bp (26,098) CMBX NA BBB– Index BBB–/P 398,004 5,059,000 5/11/63 300 bp (246,092) CMBX NA BBB– Index BBB–/P 719,689 8,483,000 5/11/63 300 bp (360,339) CMBX NA BBB– Index BBB–/P 856,756 9,259,000 5/11/63 300 bp (322,069) CMBX NA BBB– Index BBB–/P 525,357 10,709,000 5/11/63 300 bp (838,077) CMBX NA BBB– Index BBB–/P 12,523,247 169,428,000 1/17/47 300 bp (2,846,695) Goldman Sachs International CMBX NA BB Index — (2,223,065) 21,731,000 5/11/63 (500 bp) 2,191,106 CMBX NA BB Index — (638,451) 4,219,000 1/17/47 (500 bp) 100,835 CMBX NA BB Index — (349,448) 1,721,000 1/17/47 (500 bp) (47,881) CMBX NA BBB– Index BBB–/P 101,718 1,174,000 5/11/63 300 bp (47,752) CMBX NA BBB– Index BBB–/P 105,653 1,252,000 5/11/63 300 bp (53,747) CMBX NA BBB– Index BBB–/P 156,201 1,851,000 5/11/63 300 bp (79,462) CMBX NA BBB– Index BBB–/P 153,735 1,855,000 5/11/63 300 bp (82,437) CMBX NA BBB– Index BBB–/P 111,130 2,297,000 5/11/63 300 bp (181,316) CMBX NA BBB– Index BBB–/P 267,527 2,431,000 5/11/63 300 bp (41,980) CMBX NA BBB– Index BBB–/P 193,626 2,447,000 5/11/63 300 bp (117,918) CMBX NA BBB– Index BBB–/P 153,612 3,151,000 5/11/63 300 bp (247,563) CMBX NA BBB– Index BBB–/P 156,347 3,152,000 5/11/63 300 bp (244,955) CMBX NA BBB– Index BBB–/P 164,933 3,162,000 5/11/63 300 bp (237,643) CMBX NA BBB– Index BBB–/P 284,354 3,293,000 5/11/63 300 bp (134,900) CMBX NA BBB– Index BBB–/P 179,679 3,660,000 5/11/63 300 bp (286,300) CMBX NA BBB– Index BBB–/P 531,088 4,362,000 5/11/63 300 bp (24,268) CMBX NA BBB– Index BBB–/P 612,545 4,412,000 5/11/63 300 bp 50,824 CMBX NA BBB– Index BBB–/P 333,479 4,895,000 5/11/63 300 bp (289,736) CMBX NA BBB– Index — (223,604) 3,293,000 1/17/47 (300 bp) 75,126 CMBX NA BBB– Index — (165,005) 1,589,000 1/17/47 (300 bp) (20,856) CMBX NA BBB– Index — (67,274) 975,000 1/17/47 (300 bp) 21,175 CMBX NA BBB– Index — (50,096) 616,000 1/17/47 (300 bp) 5,786 CMBX NA BBB– Index BBB–/P 1,264,370 18,140,000 1/17/47 300 bp (381,229) CMBX NA BBB– Index BBB–/P 1,704,032 23,054,000 1/17/47 300 bp (387,349) Diversified Income Trust 67 OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 3/31/17 (Unaudited) cont . Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt * Rating *** (paid) ** amount date per annum (depreciation) JPMorgan Securities LLC CMBX NA BB Index — $(594,743) $4,102,000 5/11/63 (500 bp) $238,487 CMBX NA BB Index — (193,608) 1,377,000 5/11/63 (500 bp) 86,099 CMBX NA BB Index — (98,384) 740,000 5/11/63 (500 bp) 51,931 CMBX NA BB Index — (95,931) 667,000 5/11/63 (500 bp) 39,555 CMBX NA BB Index — (1,084,804) 6,944,000 1/17/47 (500 bp) 131,978 CMBX NA BB Index — (819,751) 4,986,000 1/17/47 (500 bp) 53,935 CMBX NA BB Index — (744,943) 4,662,000 1/17/47 (500 bp) 71,969 CMBX NA BB Index — (175,583) 1,156,000 1/17/47 (500 bp) 26,980 CMBX NA BBB– Index BBB–/P 175,705 1,419,000 5/11/63 300 bp (5,548) CMBX NA BBB– Index BBB–/P 66,488 1,505,000 5/11/63 300 bp (125,124) CMBX NA BBB– Index BBB–/P 97,275 1,577,000 5/11/63 300 bp (103,503) CMBX NA BBB– Index BBB–/P 135,355 1,587,000 5/11/63 300 bp (66,696) CMBX NA BBB– Index BBB–/P 231,995 1,589,000 5/11/63 300 bp 29,689 CMBX NA BBB– Index BBB–/P 157,917 1,855,000 5/11/63 300 bp (78,256) CMBX NA BBB– Index BBB–/P 316,808 2,176,000 5/11/63 300 bp 39,766 CMBX NA BBB– Index BBB–/P 323,531 2,245,000 5/11/63 300 bp 37,705 CMBX NA BBB– Index BBB–/P 168,962 2,447,000 5/11/63 300 bp (142,582) CMBX NA BBB– Index BBB–/P 366,513 3,140,000 5/11/63 300 bp (33,261) CMBX NA BBB– Index BBB–/P 363,808 3,140,000 5/11/63 300 bp (35,967) CMBX NA BBB– Index BBB–/P 168,107 3,155,000 5/11/63 300 bp (233,578) CMBX NA BBB– Index BBB–/P 160,683 3,155,000 5/11/63 300 bp (241,001) CMBX NA BBB– Index BBB–/P 202,097 3,157,000 5/11/63 300 bp (199,842) CMBX NA BBB– Index BBB–/P 370,449 3,258,000 5/11/63 300 bp (44,349) CMBX NA BBB– Index BBB–/P 527,611 4,261,000 5/11/63 300 bp (16,661) CMBX NA BBB– Index BBB–/P 526,470 5,364,000 5/11/63 300 bp (156,456) CMBX NA BBB– Index BBB–/P 661,446 5,642,000 5/11/63 300 bp (56,874) CMBX NA BBB– Index BBB–/P 601,067 7,343,000 5/11/63 300 bp (333,819) CMBX NA BBB– Index BBB–/P 894,182 16,860,000 5/11/63 300 bp (1,252,377) CMBX NA BBB– Index — (1,192,740) 12,950,000 1/17/47 (300 bp) (17,959) CMBX NA BBB– Index — (431,022) 5,181,000 1/17/47 (300 bp) 38,981 CMBX NA BBB– Index — (206,776) 2,614,000 1/17/47 (300 bp) 30,357 CMBX NA BBB– Index — (84,838) 1,577,000 1/17/47 (300 bp) 58,223 CMBX NA BBB– Index BBB–/P 34,364 421,000 1/17/47 300 bp (3,828) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at March 31, 2017. Securities rated by Putnam are indicated by “/P.” The Putnam rating categories are comparable to the Standard & Poor’s classifications. 68 Diversified Income Trust CENTRALLY CLEARED CREDIT DEFAULT CONTRACTS OUTSTANDING at 3/31/17 (Unaudited) Upfront Payments premium Termi- received Unrealized received Notional nation (paid) by fund appreciation/ Referenced debt * Rating *** (paid) ** amount date per annum (depreciation) NA HY Series 27 Index B+/P $12,816,854 $181,209,600 12/20/21 500 bp $(1,736,935) Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at March 31, 2017. “ Securities rated by Putnam are indicated by “/P.” The Putnam rating categories are comparable to the Standard & Poor’s classifications. Diversified Income Trust 69 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Convertible bonds and notes $—­ $1,019,984 $—­ Corporate bonds and notes —­ 1,025,467,880 373 Foreign government and agency bonds and notes —­ 238,792,576 —­ Mortgage-backed securities —­ 1,550,915,608 —­ Purchased options outstanding —­ 9,827,103 —­ Purchased swap options outstanding —­ 10,960,567 —­ Senior loans —­ 59,575,125 —­ U.S. government and agency mortgage obligations —­ 2,643,666,769 —­ Short-term investments 253,014,562 274,292,815 —­ Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $—­ $4,098,116 $—­ Futures contracts (430,200) —­ —­ Written options outstanding —­ (8,285,545) —­ Written swap options outstanding —­ (24,012,212) —­ Forward premium swap option contracts —­ 24,044 —­ TBA sale commitments —­ (2,260,086,595) —­ Interest rate swap contracts —­ (9,771,123) —­ Total return swap contracts —­ 1,292,978 —­ Credit default contracts —­ (33,330,906) —­ Totals by level $—­ During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund’s net assets and were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 70 Diversified Income Trust Statement of assets and liabilities 3/31/17 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $5,900,666,641) $5,821,503,800 Affiliated issuers (identified cost $246,029,562) (Note 5) 246,029,562 Cash 830,976 Foreign currency (cost $636,148) (Note 1) 636,018 Interest and other receivables 39,168,394 Receivable for shares of the fund sold 17,350,732 Receivable for investments sold 24,355,905 Receivable for sales of delayed delivery securities (Note 1) 1,544,837,988 Receivable for variation margin (Note 1) 13,164,019 Unrealized appreciation on forward premium swap option contracts (Note 1) 1,565,372 Unrealized appreciation on forward currency contracts (Note 1) 18,117,050 Unrealized appreciation on OTC swap contracts (Note 1) 18,828,518 Premium paid on OTC swap contracts (Note 1) 11,271,552 Prepaid assets 115,867 Total assets LIABILITIES Payable for investments purchased 44,497,585 Payable for purchases of delayed delivery securities (Note 1) 1,939,521,713 Payable for shares of the fund repurchased 5,330,839 Payable for compensation of Manager (Note 2) 1,554,502 Payable for custodian fees (Note 2) 215,792 Payable for investor servicing fees (Note 2) 812,645 Payable for Trustee compensation and expenses (Note 2) 1,039,470 Payable for administrative services (Note 2) 11,795 Payable for distribution fees (Note 2) 1,401,071 Payable for variation margin (Note 1) 14,369,704 Unrealized depreciation on OTC swap contracts (Note 1) 20,735,907 Premium received on OTC swap contracts (Note 1) 31,707,250 Unrealized depreciation on forward premium swap option contracts (Note 1) 1,541,328 Unrealized depreciation on forward currency contracts (Note 1) 14,018,934 Written options outstanding, at value (premiums $84,348,021) (Notes 1 and 3) 32,297,757 TBA sale commitments, at value (proceeds receivable $2,244,681,172) (Note 1) 2,260,086,595 Collateral on certain derivative contracts, at value (Note 1) 6,985,000 Other accrued expenses 457,602 Total liabilities Net assets (Continued on next page) Diversified Income Trust 71 Statement of assets and liabilities cont . REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $4,643,302,247 Undistributed net investment income (Note 1) 57,765,269 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (1,271,976,595) Net unrealized depreciation of investments and assets and liabilities in foreign currencies (47,900,657) Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($1,196,299,276 divided by 169,123,965 shares) $7.07 Offering price per class A share (100/96.00 of $7.07) * $7.36 Net asset value and offering price per class B share ($50,371,681 divided by 7,195,441 shares) ** $7.00 Net asset value and offering price per class C share ($616,380,928 divided by 88,700,315 shares) ** $6.95 Net asset value and redemption price per class M share ($134,662,921 divided by 19,385,240 shares) $6.95 Offering price per class M share (100/96.75 of $6.95) † $7.18 Net asset value, offering price and redemption price per class R share ($2,980,737 divided by 426,505 shares) $6.99 Net asset value, offering price and redemption price per class R6 share ($11,074,811 divided by 1,580,284 shares) $7.01 Net asset value, offering price and redemption price per class Y share ($1,369,419,910 divided by 195,606,500 shares) $7.00 * On single retail sales of less than $100,000. On sales of $100,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. † On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. The accompanying notes are an integral part of these financial statements. 72 Diversified Income Trust Statement of operations Six months ended 3/31/17 (Unaudited) INVESTMENT INCOME Interest (including interest income of $706,648 from investments in affiliated issuers) (Note 5) $89,607,854 Dividends 119,837 Total investment income EXPENSES Compensation of Manager (Note 2) 8,646,864 Investor servicing fees (Note 2) 2,323,641 Custodian fees (Note 2) 115,757 Trustee compensation and expenses (Note 2) 80,254 Distribution fees (Note 2) 5,282,772 Administrative services (Note 2) 54,027 Other 519,285 Total expenses Expense reduction (Note 2) (4,970) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (52,109,698) Net realized gain on swap contracts (Note 1) 93,659,634 Net realized gain on futures contracts (Note 1) 10,623,052 Net realized gain on foreign currency transactions (Note 1) 25,774,441 Net realized loss on written options (Notes 1 and 3) (14,453,665) Net unrealized depreciation of assets and liabilities in foreign currencies during the period (6,133,232) Net unrealized appreciation of investments, futures contracts, swap contracts, written options and TBA sale commitments during the period 52,078,815 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. Diversified Income Trust 73 Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Six months ended 3/31/17* Year ended 9/30/16 Operations Net investment income $72,710,061 $208,375,822 Net realized gain (loss) on investments and foreign currency transactions 63,493,764 (449,126,964) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 45,945,583 274,157,427 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (35,351,599) (79,465,976) Class B (1,294,109) (2,799,573) Class C (15,647,562) (36,629,237) Class M (3,796,334) (7,589,775) Class R (87,071) (199,829) Class R5 — (183) Class R6 (315,756) (578,854) Class Y (32,620,062) (77,550,610) Increase (decrease) from capital share transactions (Note 4) 227,811,421 (2,021,967,004) Total increase (decrease) in net assets NET ASSETS Beginning of period 3,060,341,928 5,253,716,684 End of period (including undistributed net investment income of $57,765,269 and $74,167,701, respectively) * Unaudited. The accompanying notes are an integral part of these financial statements. 74 Diversified Income Trust This page left blank intentionally. Diversified Income Trust 75 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS LESS DISTRIBUTIONS RATIOS AND SUPPLEMENTAL DATA Ratio of net Net asset Net realized Ratio investment value, and unrealized Total from Net asset Total return Net assets, of expenses income (loss) Portfolio beginning Net investment gain (loss) investment From net From Total value, end at net asset end of period to average to average turnover Period ended­ of period­ income (loss) a on investments­ operations­ investment income­ return of capital­ distributions of period­ value (%) b (in thousands) net assets (%) c net assets (%) (%) Class A­ March 31, 2017 ** $6.86­ .16­ .25­ .41­ (.20) —­ $7.07­ * $1,196,299­ .49 * 2.32 * 279 *d September 30, 2016­ 7.08­ .37­ (.22) .15­ (.37) —­ 6.86­ 2.25­ 1,238,618­ 1.00­ e 5.48­ e 835­ d September 30, 2015­ 7.89­ .32­ (.79) (.34) —­ 7.08­ 1,834,125­ .97­ 4.22­ 725­ d September 30, 2014­ 7.74­ .37­ .20­ .57­ (.42) —­ 7.89­ 7.49­ 2,454,923­ .97­ 4.73­ 257­ d September 30, 2013­ 7.59­ .44­ .15­ .59­ (.44) —­ 7.74­ 7.93­ 2,286,977­ .99­ 5.58­ 180­ f September 30, 2012­ 7.35­ .42­ .27­ .69­ (.15) (.30) 7.59­ 9.58­ 1,788,786­ .99­ 5.67­ 120­ f Class B­ March 31, 2017 ** $6.79­ .14­ .24­ .38­ (.17) —­ $7.00­ * $50,372­ .87 * 1.95 * 279 *d September 30, 2016­ 7.01­ .32­ (.22) .10­ (.32) —­ 6.79­ 1.52­ 54,180­ 1.75­ e 4.74­ e 835­ d September 30, 2015­ 7.81­ .26­ (.78) (.28) —­ 7.01­ 67,948­ 1.72­ 3.47­ 725­ d September 30, 2014­ 7.67­ .31­ .19­ .50­ (.36) —­ 7.81­ 6.60­ 83,980­ 1.72­ 3.97­ 257­ d September 30, 2013­ 7.53­ .38­ .14­ .52­ (.38) —­ 7.67­ 7.03­ 79,540­ 1.74­ 4.85­ 180­ f September 30, 2012­ 7.29­ .37­ .26­ .63­ (.13) (.26) 7.53­ 8.82­ 75,534­ 1.74­ 4.92­ 120­ f Class C­ March 31, 2017 ** $6.75­ .13­ .24­ .37­ (.17) —­ $6.95­ * $616,381­ .87 * 1.96 * 279 *d September 30, 2016­ 6.96­ .32­ (.21) .11­ (.32) —­ 6.75­ 1.68­ 649,723­ 1.75­ e 4.74­ e 835­ d September 30, 2015­ 7.76­ .26­ (.78) (.28) —­ 6.96­ 954,682­ 1.72­ 3.48­ 725­ d September 30, 2014­ 7.62­ .31­ .19­ .50­ (.36) —­ 7.76­ 6.65­ 1,106,389­ 1.72­ 3.95­ 257­ d September 30, 2013­ 7.48­ .37­ .16­ .53­ (.39) —­ 7.62­ 7.09­ 749,897­ 1.74­ 4.84­ 180­ f September 30, 2012­ 7.25­ .36­ .26­ .62­ (.13) (.26) 7.48­ 8.73­ 644,638­ 1.74­ 4.93­ 120­ f Class M­ March 31, 2017 ** $6.75­ .15­ .24­ .39­ (.19) —­ $6.95­ * $134,663­ .62 * 2.17 * 279 *d September 30, 2016­ 6.97­ .35­ (.22) .13­ (.35) —­ 6.75­ 2.11­ 137,777­ 1.25­ e 5.21­ e 835­ d September 30, 2015­ 7.77­ .29­ (.77) (.32) —­ 6.97­ 163,795­ 1.22­ 3.95­ 725­ d September 30, 2014­ 7.62­ .35­ .20­ .55­ (.40) —­ 7.77­ 7.30­ 216,512­ 1.22­ 4.46­ 257­ d September 30, 2013­ 7.48­ .41­ .15­ .56­ (.42) —­ 7.62­ 7.60­ 233,513­ 1.24­ 5.35­ 180­ f September 30, 2012­ 7.25­ .40­ .25­ .65­ (.14) (.28) 7.48­ 9.29­ 260,630­ 1.24­ 5.43­ 120­ f Class R­ March 31, 2017 ** $6.78­ .15­ .25­ .40­ (.19) —­ $6.99­ * $2,981­ .62 * 2.20 * 279 *d September 30, 2016­ 7.00­ .35­ (.22) .13­ (.35) —­ 6.78­ 2.08­ 3,398­ 1.25­ e 5.26­ e 835­ d September 30, 2015­ 7.80­ .30­ (.79) (.31) —­ 7.00­ 3,786­ 1.22­ 3.98­ 725­ d September 30, 2014­ 7.66­ .35­ .19­ .54­ (.40) —­ 7.80­ 7.16­ 6,444­ 1.22­ 4.45­ 257­ d September 30, 2013­ 7.52­ .41­ .15­ .56­ (.42) —­ 7.66­ 7.55­ 4,611­ 1.24­ 5.35­ 180­ f September 30, 2012­ 7.28­ .40­ .26­ .66­ (.14) (.28) 7.52­ 9.38­ 4,307­ 1.24­ 5.44­ 120­ f Class R6­ March 31, 2017 ** $6.80­ .17­ .25­ .42­ (.21) —­ $7.01­ * $11,075­ .32 * 2.52 * 279 *d September 30, 2016­ 7.02­ .40­ (.23) .17­ (.39) —­ 6.80­ 2.64­ 10,097­ .65­ e 5.88­ e 835­ d September 30, 2015­ 7.82­ .34­ (.78) (.36) —­ 7.02­ 10,357­ .63­ 4.58­ 725­ d September 30, 2014 † ­ 7.77­ .36­ .10­ .46­ (.41) —­ 7.82­ * 13,592­ .59 * 4.52 * 257­ d See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 76 Diversified Income Trust Diversified Income Trust 77 Financial highlights cont . INVESTMENT OPERATIONS LESS DISTRIBUTIONS RATIOS AND SUPPLEMENTAL DATA Ratio of net Net asset Net realized Ratio investment value, and unrealized Total from Net asset Total return Net assets, of expenses income (loss) Portfolio beginning Net investment gain (loss) investment From net From Total value, end at net asset end of period to average to average turnover Period ended­ of period­ income (loss) a on investments­ operations­ investment income­ return of capital­ distributions of period­ value (%) b (in thousands) neta ssets (%) c net assets (%) (%) Class Y­ March 31, 2017 ** $6.80­ .17­ .24­ .41­ (.21) —­ $7.00­ * $1,369,420­ .37 * 2.47 * 279 *d September 30, 2016­ 7.01­ .39­ (.22) .17­ (.38) —­ 6.80­ 2.66­ 966,548­ .75­ e 5.73­ e 835­ d September 30, 2015­ 7.82­ .34­ (.79) (.36) —­ 7.01­ 2,219,013­ .72­ 4.50­ 725­ d September 30, 2014­ 7.68­ .39­ .19­ .58­ (.44) —­ 7.82­ 7.74­ 3,084,286­ .72­ 4.93­ 257­ d September 30, 2013­ 7.54­ .45­ .16­ .61­ (.47) —­ 7.68­ 8.18­ 1,241,380­ .74­ 5.79­ 180­ f September 30, 2012­ 7.30­ .44­ .27­ .71­ (.16) (.31) 7.54­ 9.98­ 547,313­ .74­ 5.92­ 120­ f * Not annualized. † For the period November 1, 2013 (commencement of operations) to September 30, 2014. ** Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and/or brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. d Portfolio turnover includes TBA purchase and sale commitments. e Reflects a voluntary waiver of certain fund expenses in effect during the period. As a result of such waiver, the expenses of each class reflect a reduction of less than 0.01% as a percentage of average net assets. f Portfolio turnover excludes TBA purchase and sale commitments. Including TBA purchase and sale commitments to conform with current year presentation, the portfolio turnover would have been the following: Portfolio turnover % September 30, 2013 466% September 30, 2012 225 The accompanying notes are an integral part of these financial statements. 78 Diversified Income Trust Diversified Income Trust 79 Notes to financial statements 3/31/17 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from October 1, 2016 through March 31, 2017. Putnam Diversified Income Trust (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified open-end management investment company. The goal of the fund is to seek as high a level of current income as Putnam Management believes is consistent with preservation of capital. The fund invests mainly in bonds that are securitized debt instruments (such as mortgage-backed investments) and other obligations of companies and governments worldwide, are either investment-grade or below-investment-grade in quality (sometimes referred to as “junk bonds”) and have intermediate- to long-term maturities (three years or longer). Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. The fund typically uses to a significant extent derivatives, such as futures, options, certain foreign currency transactions and swap contracts, for both hedging and non-hedging purposes. The fund offers classA, classB, classC, classM, classR, classR6 and classY shares. The fund registered classT shares in February 2017, however, as of the date of this report, classT shares had not commenced operations and are not available for purchase. Effective April 1, 2017, purchases of classB shares will be closed to new and existing investors except by exchange from classB shares of another Putnam fund or through dividend and/or capital gains reinvestment.ClassA and classM shares are sold with a maximum front-end sales charge of 4.00% and 3.25%, respectively. ClassA shares generally are not subject to a contingent deferred sales charge, and classM, classR, classR6 and classY shares are not subject to a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, are not subject to a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares are subject to a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassR6 and classY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee and in the case of classR6 shares, bear a lower investor servicing fee, which is identified in Note 2. ClassR6 and classY shares are not available to all investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The fund has entered into contractual arrangements with an investment adviser, administrator, distributor, shareholder servicing agent and custodian, who each provide services to the fund. Unless expressly stated otherwise, shareholders are not parties to, or intended beneficiaries of these contractual arrangements, and these contractual arrangements are not intended to create any shareholder right to enforce them against the service providers or to seek any remedy under them against the service providers, either directly or on behalf of the fund. Under the fund’s Declaration of Trust, any claims asserted against or on behalf of the Putnam Funds, including claims against Trustees and Officers, must be brought in state and federal courts located within the Commonwealth of Massachusetts. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. 80 Diversified Income Trust Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value certain foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. The foreign equity securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Diversified Income Trust 81 Joint trading account Pursuant to an exemptive order from the SEC, the fund may transfer uninvested cash balances into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 90 days. Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the fair value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Securities purchased or sold on a forward commitment or delayed delivery basis may be settled at a future date beyond customary settlement time; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the fair value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts to hedge duration and convexity, to isolate prepayment risk and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are 82 Diversified Income Trust included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap option contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Futures contracts The fund uses futures contracts for hedging treasury term structure risk and for yield curve positioning. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used for hedging currency exposures and to gain exposure to currencies. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Interest rate swap contracts The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, for hedging term structure risk, for yield curve positioning and for gaining exposure to rates in various countries. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. Diversified Income Trust 83 The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC and centrally cleared interest rate swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, for gaining exposure to specific sectors, for hedging inflation and for gaining exposure to inflation. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Credit default contracts The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk, for gaining liquid exposure to individual names, to hedge market risk and for gaining exposure to specific sectors. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty 84 Diversified Income Trust risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. OTC and centrally cleared credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. TBA commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions, to sell mortgage-backed securities it owns under delayed delivery arrangements or to take a short position in mortgage-backed securities. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, either equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date are held as “cover” for the transaction, or other liquid assets in an amount equal to the notional value of the TBA sale commitment are segregated. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform its obligations. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. TBA purchase commitments outstanding at period end, if any, are listed within the fund’s portfolio and TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage-backed and other asset-backed securities that may result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $996,532 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs Diversified Income Trust 85 resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $35,230,542 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $37,114,404 and may include amounts related to unsettled agreements. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $317.5 million unsecured committed line of credit and a $235.5 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit plus a $25,000 flat fee and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of0.21% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At September 30, 2016, the fund had a capital loss carryover of $1,219,891,363 available to the extent allowed by the Code to offset future net capital gain, if any. For any carryover, the amount of the carryover and that carryover’s expiration date is: Loss carryover Short-term Long-term Total Expiration $709,825,337 $200,761,321 $910,586,658 * 146,525,581 N/A 146,525,581 September 30, 2017 162,779,124 N/A 162,779,124 September 30, 2018 * Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. 86 Diversified Income Trust The aggregate identified cost on a tax basis is $6,259,895,774, resulting in gross unrealized appreciation and depreciation of $25,282,982 and $217,645,394, respectively, or net unrealized depreciation of $192,362,412. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of all open-end mutual funds sponsored by Putnam Management (excluding net assets of funds that are invested in, or that are invested in by, other Putnam funds to the extent necessary to avoid “double counting” of those assets). Such annual rates may vary as follows: 0.700% of the first $5 billion, 0.500% of the next $50 billion, 0.650% of the next $5 billion, 0.480% of the next $50 billion, 0.600% of the next $10 billion, 0.470% of the next $100 billion and 0.550% of the next $10 billion, 0.465% of any excess thereafter. For the reporting period, the management fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.272% of the fund’s average net assets. Putnam Management has contractually agreed, through January 30, 2018, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. PIL did not manage any portion of the assets of the fund during the reporting period. If Putnam Management were to engage the services of PIL, Putnam Management would pay a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing for classA, classB, classC, classM, classR and classY shares that included (1) a per account fee for each direct and underlying non-defined contribution account (“retail account”) of the fund; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) a specified rate based on the average net assets in retail accounts. Putnam Investor Services, Inc. has agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts for these share classes will not exceed an annual rate of 0.25% of the fund’s average assets attributable to such accounts. ClassR6 shares paid a monthly fee based on the average net assets of classR6 shares at an annual rate of 0.05%. Diversified Income Trust 87 During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $919,835 ClassR 2,319 ClassB 38,245 ClassR6 2,614 ClassC 458,790 ClassY 801,754 ClassM 100,084 Total The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $4,970 under the expense offset arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $2,427, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to the following class shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plans provide payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to the following amounts (“Maximum %”) of the average net assets attributable to each class. The Trustees have approved payment by the fund at the following annual rate (“Approved %”) of the average net assets attributable to each class. During the reporting period, the class-specific expenses related to distribution fees were as follows: Maximum % Approved % Amount ClassA 0.35% 0.25% $1,558,691 ClassB 1.00% 1.00% 259,796 ClassC 1.00% 1.00% 3,116,560 ClassM 1.00% 0.50% 339,849 ClassR 1.00% 0.50% 7,876 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $96,219 and $256 from the sale of classA and classM shares, respectively, and received $6,143 and $143 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% is assessed on certain redemptions of classA shares. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $64 on classA redemptions. 88 Diversified Income Trust Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities, including TBA commitments (Long-term) $10,281,230,927 $19,322,413,504 U.S. government securities (Long-term) — — Total The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales of long-term securities from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. Written option transactions during the reporting period are summarized as follows: Written swap Written swap Written option option contract option contract Written option amounts premiums amounts premiums Written options USD $4,853,568,900 $68,893,078 $482,000,000 $1,586,250 outstanding at the EUR — $— — $— beginning of the reporting period Options opened USD 20,495,927,000 60,797,506 7,843,987,200 39,307,708 EUR 18,363,300 585,758 63,117,400 565,197 Options exercised USD (765,296,100) (3,717,669) — — EUR — Options expired USD (7,646,487,450) (17,742,501) — — EUR — Options closed USD (9,264,689,150) (34,410,688) (5,665,376,800) (29,516,618) EUR — Written options USD $7,673,023,200 $71,819,726 $2,660,610,400 $11,377,340 outstanding at the end of EUR 18,363,300 $585,758 63,117,400 $565,197 the reporting period Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: SIX MONTHS ENDED 3/31/17 YEAR ENDED 9/30/16 ClassA Shares Amount Shares Amount Shares sold 29,586,875 $207,363,519 20,123,801 $138,430,149 Shares issued in connection with reinvestment of distributions 4,420,578 30,881,108 10,120,964 68,742,408 34,007,453 238,244,627 30,244,765 207,172,557 Shares repurchased (45,347,406) (318,837,230) (108,893,173) (741,704,692) Net decrease Diversified Income Trust 89 SIX MONTHS ENDED 3/31/17 YEAR ENDED 9/30/16 ClassB Shares Amount Shares Amount Shares sold 262,025 $1,816,655 562,704 $3,832,226 Shares issued in connection with reinvestment of distributions 160,483 1,109,564 348,450 2,340,620 422,508 2,926,219 911,154 6,172,846 Shares repurchased (1,201,451) (8,311,633) (2,627,980) (17,716,018) Net decrease SIX MONTHS ENDED 3/31/17 YEAR ENDED 9/30/16 ClassC Shares Amount Shares Amount Shares sold 6,393,475 $44,188,086 6,472,364 $43,745,904 Shares issued in connection with reinvestment of distributions 1,874,052 12,863,942 4,428,924 29,566,625 8,267,527 57,052,028 10,901,288 73,312,529 Shares repurchased (15,885,153) (109,068,494) (51,683,032) (345,924,151) Net decrease SIX MONTHS ENDED 3/31/17 YEAR ENDED 9/30/16 ClassM Shares Amount Shares Amount Shares sold 46,886 $322,115 116,524 $782,762 Shares issued in connection with reinvestment of distributions 59,379 407,558 127,834 853,067 106,265 729,673 244,358 1,635,829 Shares repurchased (1,146,846) (7,870,035) (3,326,577) (22,724,521) Net decrease SIX MONTHS ENDED 3/31/17 YEAR ENDED 9/30/16 ClassR Shares Amount Shares Amount Shares sold 62,573 $431,689 195,522 $1,341,805 Shares issued in connection with reinvestment of distributions 8,717 60,152 22,443 150,404 71,290 491,841 217,965 1,492,209 Shares repurchased (145,671) (1,006,333) (257,748) (1,728,447) Net decrease PERIOD ENDED 9/30/16* ClassR5 Shares Amount Shares sold — $— Shares issued in connection with reinvestment of distributions 26 183 26 183 Shares repurchased (1,448) (9,565) Net decrease 90 Diversified Income Trust SIX MONTHS ENDED 3/31/17 YEAR ENDED 9/30/16 ClassR6 Shares Amount Shares Amount Shares sold 199,992 $1,398,428 234,910 $1,568,225 Shares issued in connection with reinvestment of distributions 45,596 315,756 86,155 578,854 245,588 1,714,184 321,065 2,147,079 Shares repurchased (149,668) (1,041,830) (312,361) (2,092,577) Net increase SIX MONTHS ENDED 3/31/17 YEAR ENDED 9/30/16 ClassY Shares Amount Shares Amount Shares sold 85,272,991 $593,488,862 62,759,923 $427,241,433 Shares issued in connection with reinvestment of distributions 3,839,323 26,579,359 9,206,988 62,097,723 89,112,314 620,068,221 71,966,911 489,339,156 Shares repurchased (35,744,313) (247,279,817) (246,317,299) (1,671,339,421) Net increase (decrease) * Effective February 1, 2016, the fund terminated its classR5 shares. At the close of the reporting period, Putnam Investments, LLC owned 1,553 classR6 shares of the fund (0.10% of classR6 shares outstanding), valued at $10,887. Note 5: Affiliated transactions Transactions during the reporting period with any company which is under common ownership or control were as follows: Fair value at the Fair value at the beginning of end of the the reporting Investment reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Short Term Investment Fund ** $187,111,979 $510,965,446 $452,047,863 $706,648 $246,029,562 Totals ** Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher-yielding, lower-rated bonds that may have a higher rate of default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Diversified Income Trust 91 Note 7: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8: Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was based on an average of the holdings at the end of each fiscal quarter: Purchased TBA commitment option contracts (contract amount) $1,037,900,000 Purchased currency options (contract amount) $83,300,000 Purchased swap option contracts (contract amount) $4,222,900,000 Written TBA commitment option contracts (contract amount) (Note 3) $1,593,700,000 Written currency options (contract amount) (Note 3) $83,300,000 Written swap option contracts (contract amount) (Note 3) $5,269,000,000 Futures contracts (number of contracts) 500 Forward currency contracts (contract amount) $2,744,600,000 OTC interest rate swap contracts (notional) $70,800,000 Centrally cleared interest rate swap contracts (notional) $5,931,700,000 OTC total return swap contracts (notional) $1,749,500,000 OTC credit default contracts (notional) $459,400,000 Centrally cleared credit default contracts (notional) $77,700,000 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period ASSET DERIVATIVES LIABILITY DERIVATIVES Derivatives not accounted for as hedging instruments Statement of assetsand Statement of assetsand under ASC 815 liabilities location Fair value liabilities location Fair value Receivables, Net assets — Payables, Net assets — Credit contracts Unrealized appreciation $24,257,897 Unrealized depreciation $57,588,803 * Foreign exchange contracts Investments, Receivables 19,204,968 Payables 14,661,417 Investments, Receivables, Net assets — Unrealized Payables, Net assets — Interest rate contracts appreciation 35,299,308 * Unrealized depreciation 56,139,131 * Total * Includes cumulative appreciation/depreciation of futures contractsand/or centrally cleared swaps as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assetsand liabilities. 92 Diversified Income Trust The following is a summary of realized and change in unrealized gains or losses of derivative instruments in the Statement of operations for the reporting period (Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $1,616,343 $1,616,343 Foreign exchange contracts 4,062,392 — 25,734,877 — $29,797,269 Interest rate contracts (34,565,598) 10,623,052 — 92,043,291 $68,100,745 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $(6,215,985) $(6,215,985) Foreign exchange contracts (186,232) — (6,135,645) — $(6,321,877) Interest rate contracts 6,539,445 (405,983) — (688,218) $5,445,244 Total Note 9: Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Diversified Income Trust 93 Bank of America N.A. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. JPMorgan Securities LLC JPMorgan Futures, Inc. Merrill Lynch, Pierce, Fenner & Smith, Inc. Royal Bank of Scotland PLC (The) State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: OTC Interest rate swap contracts *# $— $— $— $— $— $— $— $— $— $— $— $— $— $— $— $— $— Centrally cleared interest rate swap contracts § — — 13,075,284 — 13,075,284 OTC Total return swap contracts *# — 2,349,495 — 18,047 604,212 8,412 1,905,928 — 172,500 414,440 — 5,473,034 OTC Credit default contracts *# — 11,682,004 — 6,042,234 — — 6,533,659 — 24,257,897 Centrally cleared credit default contracts § — Futures contracts § — 88,735 — 88,735 Forward currency contracts # 3,526,199 737,594 — 4,066,577 904,693 — 3,439,798 154,220 2,975,783 — — — 922,484 444,855 618,766 326,081 18,117,050 Forward premium swap option contracts # 810,236 — 12,523 — 742,613 — 1,565,372 Purchased swap options **# 1,622,428 2,065,124 — 3,771,936 41,743 — 116,882 — 3,342,454 — 10,960,567 Purchased options **# 84,975 — 1,188,596 — 8,553,532 — 9,827,103 Repurchase agreements ** — 43,201,000 — 43,201,000 Total Assets Liabilities: OTC Interest rate swap contracts *# $— $— $— $— $— $— $— $— $4,858,948 $— $— $— $— $— $— $— $4,858,948 Centrally cleared interest rate swap contracts § — — 14,366,378 — 14,366,378 OTC Total return swap contracts *# 48,707 649,339 — — 1,902,563 26,431 1,348,631 — 139,079 65,306 — 4,180,056 OTC Credit default contracts *# 927,376 — — — 23,272,483 — 9,261,760 — — 9,573,395 — 43,035,014 Centrally cleared credit default contracts § — — 2,432 — 2,432 Futures contracts § — 894 — 894 Forward currency contracts # 1,164,289 1,372,219 — 1,941,715 100,300 — 1,659,722 368,817 2,307,134 — — — 1,282,582 1,675,312 1,916,896 229,948 14,018,934 Forward premium swap option contracts # 803,891 125,230 — 11,939 — 600,268 — 1,541,328 Written swap options # 1,523,844 3,268,596 — 1,674,189 1,542,002 — 8,766 — 15,994,815 — 24,012,212 Written options # 673,134 — 155,002 — 7,457,409 — 8,285,545 Total Liabilities $— Total Financial and Derivative Net Assets Total collateral received (pledged) †## $902,597 $(263,171) $— $4,240,656 $(13,584,696) $— $260,142 $(214,597) $(15,570,772) $(1,894,277) $— $43,201,000 $(360,098) $(1,196,555) $(1,203,304) $— Net amount $— $— $(1,293,526) $— $— $(18,019) $— $— $— $(796,325) $87,841 $— $— $(33,902) $(94,826) $96,133 94 Diversified Income Trust Diversified Income Trust 95 * Excludes premiums, if any. Included in unrealized appreciation and depreciation on OTC swap contracts on the Statement of assets and liabilities. ** Included with Investments in securities on the Statement of assets and liabilities. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement (Note 1). ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day’s variation margin only as reported on the Statement of assets and liabilities, which is not collateralized. Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund’s portfolio. Note 10: New pronouncements In October 2016, the SEC adopted amendments to rulesunder the Investment Company Act of 1940 (“final rules”) intended to modernize the reporting and disclosure of information by registered investment companies. The final rules amend Regulation S-X and require funds to provide standardized, enhanced derivative disclosure in fund financial statements in a format designed for individual investors. The amendments to Regulation S-X also update the disclosures for other investments and investments in and advances to affiliates and amend the rules regarding the general form and content of fund financial statements.The compliance date for the amendments to Regulation S-X is August 1, 2017. Putnam Management is currently evaluating the amendments and their impact, if any, on the fund’s financial statements. 96 Diversified Income Trust Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, contact your financial advisor or call Putnam Investor Services at 1-800-225-1581. Please read the prospectus carefully before investing. Growth Income Growth Opportunities Fund American Government Income Fund International Growth Fund Diversified Income Trust Multi-Cap Growth Fund Emerging Markets Income Fund Small Cap Growth Fund Floating Rate Income Fund Global Income Trust Blend Government Money Market Fund * Capital Opportunities Fund High Yield Advantage Fund Capital Spectrum Fund High Yield Trust Emerging Markets Equity Fund Income Fund Equity Spectrum Fund Money Market Fund † Europe Equity Fund Short Duration Income Fund Global Equity Fund U.S. Government Income Trust International Capital Opportunities Fund International Equity Fund Tax-free Income Investors Fund AMT-Free Municipal Fund Low Volatility Equity Fund Intermediate-Term Municipal Income Fund Multi-Cap Core Fund Short-Term Municipal Income Fund Research Fund Tax Exempt Income Fund Tax-Free High Yield Fund Value Convertible Securities Fund State tax-free income funds ‡ : Equity Income Fund Arizona, California, Massachusetts, Michigan, Global Dividend Fund Minnesota, New Jersey, New York, Ohio, The Putnam Fund for Growth and Income and Pennsylvania. International Value Fund Multi-Cap Value Fund Small Cap Value Fund Diversified Income Trust 97 Absolute Return Retirement Income Fund Lifestyle 1 — a portfolio Absolute Return 100 Fund ® with managed allocations to stocks, bonds, Absolute Return 300 Fund ® and money market investments to generate Absolute Return 500 Fund ® retirement income. Absolute Return 700 Fund ® RetirementReady ® Funds — portfolios with Global Sector adjusting allocations to stocks, bonds, and Global Consumer Fund money market instruments, becoming more Global Energy Fund conservative over time. Global Financials Fund Global Health Care Fund RetirementReady ® 2060 Fund Global Industrials Fund RetirementReady ® 2055 Fund Global Natural Resources Fund RetirementReady ® 2050 Fund Global Sector Fund RetirementReady ® 2045 Fund Global Technology Fund RetirementReady ® 2040 Fund Global Telecommunications Fund RetirementReady ® 2035 Fund Global Utilities Fund RetirementReady ® 2030 Fund RetirementReady ® 2025 Fund Asset Allocation RetirementReady ® 2020 Fund George Putnam Balanced Fund Global Asset Allocation Funds — four investment portfolios that spread your money across a variety of stocks, bonds, and money market instruments. Dynamic Asset Allocation Balanced Fund Dynamic Asset Allocation Conservative Fund Dynamic Asset Allocation Growth Fund Dynamic Risk Allocation Fund * You could lose money by investing in the fund. Although the fund seeks to preserve the value of your investment at $1.00 per share, it cannot guarantee it will do so. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The fund’s sponsor has no legal obligation to provide financial support to the fund, and you should not expect that the sponsor will provide financial support to the fund at any time. † You could lose money by investing in the fund. Although the fund seeks to preserve the value of your investment at $1.00 per share, it cannot guarantee it will do so. The fund may impose a fee upon sale of your shares or may temporarily suspend your ability to sell shares if the fund’s liquidity falls below required minimums because of market conditions or other factors. An investment in the fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. The fund’s sponsor has no legal obligation to provide financial support to the fund, and you should not expect that the sponsor will provide financial support to the fund at any time. ‡ Not available in all states. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. 98 Diversified Income Trust Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. Diversified Income Trust 99 Putnam’s commitment to confidentiality In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Within the Putnam organization, your information is shared with those who need it to service your account or provide you with information about other Putnam products or services. Under certain circumstances, we must also share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. It is also our policy to share account information with your financial advisor, if you've provided us with information about your advisor and that person is listed on your Putnam account. If you would like clarification about our confidentiality policies or have any questions or concerns, please don't hesitate to contact us at 1-800-225-1581, Monday through Friday, 8:00 a.m. to 8:00 p.m. Eastern Time. 100 Diversified Income Trust Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees James F. Clark Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Kenneth R. Leibler, Vice Chair Chief Compliance Officer One Post Office Square Liaquat Ahamed Boston, MA 02109 Ravi Akhoury Michael J. Higgins Barbara M. Baumann Vice President, Treasurer, Investment Sub-Advisor Robert J. Darretta and Clerk Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street Catharine Bond Hill Janet C. Smith London, England SW1A 1LD John A. Hill Vice President, Paul L. Joskow Principal Financial Officer, Marketing Services Robert E. Patterson Principal Accounting Officer, Putnam Retail Management George Putnam, III and Assistant Treasurer One Post Office Square Robert L. Reynolds Boston, MA 02109 Manoj P. Singh Susan G. Malloy W. Thomas Stephens Vice President and Custodian Assistant Treasurer State Street Bank Officers and Trust Company Robert L. Reynolds Mark C. Trenchard President Vice President and Legal Counsel BSA Compliance Officer Ropes & Gray LLP Jonathan S. Horwitz Executive Vice President, Nancy E. Florek Principal Executive Officer, Vice President, Director of and Compliance Liaison Proxy Voting and Corporate Governance, Assistant Clerk, Robert T. Burns and Associate Treasurer Vice President and Chief Legal Officer This report is for the information of shareholders of Putnam Diversified Income Trust. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant's schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Diversified Income Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: May 26, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: May 26, 2017 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial Officer Date: May 26, 2017
